
	
		II
		Calendar No. 496
		111th CONGRESS
		2d Session
		S. 3676
		[Report No.
		  111–237]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2010
			Mr. Leahy, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Department of
		  State, foreign operations, and related programs for the fiscal year ending
		  September 30, 2011, and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the Department
			 of State, foreign operations, and related programs for the fiscal year ending
			 September 30, 2011, and for other purposes, namely:
		IDepartment of State and Related
			 Agency
			Department of
		  state
			Administration of foreign
		  affairs
			Diplomatic and consular
		  programs
			(including transfer of funds)For necessary expenses of the Department of
		  State and the Foreign Service not otherwise provided for,
		  $9,600,000,000, of which
		  $1,681,000,000 is for Worldwide Security
		  Protection (to remain available until expended): 
		  Provided, That the Secretary of
		  State may transfer up to $250,000,000 of the
		  total funds made available under this heading to any other appropriation of any
		  department or agency of the United States, upon the concurrence of the head of
		  such department or agency, to support operations in and assistance for
		  Afghanistan and to carry out the provisions of the Foreign Assistance Act of
		  1961: 
		  Provided further, That
		  funds made available under this heading shall be allocated as
		  follows:
				(1)Human resourcesFor necessary expenses for training, human
			 resources management, and salaries, including employment without regard to
			 civil service and classification laws of persons on a temporary basis (not to
			 exceed $700,000), as authorized by section 801
			 of the United States Information and Educational Exchange Act of 1948,
			 $2,597,472,000 to remain available until
			 September 30, 2012, of which not less than
			 $140,728,000 shall be available only for public
			 diplomacy American salaries, and $249,315,000 is
			 for Worldwide Security Protection and shall remain available until
			 expended.
				(2)Overseas programsFor necessary expenses for the regional
			 bureaus of the Department of State and overseas activities as authorized by
			 law, $3,504,493,000, to remain available until
			 September 30, 2012, of which not less than
			 $421,243,000 shall be available only for public
			 diplomacy international information programs.
				(3)Diplomatic policy and supportFor necessary expenses for the functional
			 bureaus of the Department of State including representation to certain
			 international organizations in which the United States participates pursuant to
			 treaties ratified pursuant to the advice and consent of the Senate or specific
			 Acts of Congress, general administration, and arms control, nonproliferation
			 and disarmament activities as authorized,
			 $896,028,000, to remain available until
			 September 30, 2012.
				(4)Security programsFor necessary expenses for security
			 activities, $2,602,007,000, to remain available
			 until September 30, 2012, of which
			 $1,431,685,000 is for Worldwide Security
			 Protection and shall remain available until expended.
				(5)Fees and payments collectedIn addition to amounts otherwise made
			 available under this heading—
					(A)not to exceed
			 $1,702,904 shall be derived from fees collected
			 from other executive agencies for lease or use of facilities located at the
			 International Center in accordance with section 4 of the International Center
			 Act, and, in addition, as authorized by section 5 of such Act,
			 $505,000, to be derived from the reserve
			 authorized by that section, to be used for the purposes set out in that
			 section;
					(B)as authorized by section 810 of the United
			 States Information and Educational Exchange Act, not to exceed
			 $6,000,000, to remain available until expended,
			 may be credited to this appropriation from fees or other payments received from
			 English teaching, library, motion pictures, and publication programs and from
			 fees from educational advising and counseling and exchange visitor programs;
			 and
					(C)not to exceed
			 $15,000, which shall be derived from
			 reimbursements, surcharges and fees for use of Blair House facilities.
					(6)Transfer, reprogramming, and spending
			 plan
					(A)Notwithstanding any provision of this Act,
			 funds may be reprogrammed within and between subsections under this heading
			 subject to section 7015 of this Act.
					(B)Of the amount made available under this
			 heading, not to exceed $15,000,000 may be
			 transferred to, and merged with, funds made available by this Act under the
			 heading Emergencies in the Diplomatic and Consular Service, to
			 be available only for emergency evacuations and rewards, as authorized.
					(C)Funds appropriated under this heading are
			 available for acquisition by exchange or purchase of passenger motor vehicles
			 as authorized by law and, pursuant to 31 U.S.C. 1108(g), for the field
			 examination of programs and activities in the United States funded from any
			 account contained in this title.
					(D)Not later than 45 days after the enactment
			 of this Act, the Secretary of State shall submit to the Committees on
			 Appropriations a report detailing planned expenditures for funds appropriated
			 under this heading.
					(7)Property inventoryFunds appropriated under this heading may
			 not be made available to the Department of State for the purchase of vehicles,
			 radios, cell phones, and other nonexpendable equipment unless the Secretary of
			 State reports, in writing, to the Committees on Appropriations that the
			 Department is taking steps to improve inventory procedures, including
			 accounting for missing armored vehicles, and for the timely disposal of excess
			 equipment.
				Civilian stabilization
		  initiativeFor necessary
		  expenses to support, maintain, mobilize, and deploy a civilian response corps
		  in coordination with the United States Agency for International Development
		  (USAID), and for related reconstruction and stabilization assistance to prevent
		  or respond to conflict or civil strife in foreign countries or regions, or to
		  enable transition from such strife, $50,000,000,
		  to remain available until expended: 
		  Provided, That funds made available
		  under this heading may be made available in fiscal year 2011 to provide
		  administrative expenses for the Office of the Coordinator for Reconstruction
		  and Stabilization: 
		  Provided further, That
		  notwithstanding any other provision of law, and following consultation with the
		  Committees on Appropriations, the President may exercise transfer authorities
		  contained in the Foreign Assistance Act of 1961 for reconstruction and
		  stabilization assistance managed by the Office of the Coordinator for
		  Reconstruction and Stabilization only to support an actively deployed Civilian
		  Response Corps, subject to the regular notification procedures of the
		  Committees on Appropriations: 
		  Provided further, That
		  none of the funds appropriated under this heading may be obligated until the
		  Secretary of State submits a report to the Committees on Appropriations
		  clarifying the role of the Civilian Stabilization Initiative (CSI) in
		  international crisis response, providing lessons learned since CSI’s
		  establishment, and detailing how CSI efforts are coordinated with those of
		  other Federal agencies, particularly USAID and the Department of Defense: 
		  Provided further, That
		  not later than 45 days after enactment of this Act, the Secretary of State and
		  the USAID Administrator shall submit a coordinated joint spending plan for
		  funds made available under this heading.
			Capital investment fundFor necessary expenses of the Capital
		  Investment Fund, $139,000,000, to remain
		  available until expended, as authorized: 
		  Provided, That section 135(e) of
		  Public Law 103–236 shall not apply to funds available under this
		  heading.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, $115,000,000, notwithstanding
		  section 209(a)(1) of the Foreign Service Act of
		  1980 (Public Law 96–465), as it relates to post inspections, of
		  which $22,000,000 shall be for the Special
		  Inspector General for Iraq Reconstruction for reconstruction oversight, and
		  $30,287,000 shall be for the Special Inspector
		  General for Afghanistan Reconstruction for reconstruction
		  oversight.
			Educational and cultural exchange
		  programsFor expenses of
		  educational and cultural exchange programs, as authorized,
		  $654,277,000, to remain available until
		  expended: 
		  Provided, That not to exceed
		  $5,000,000, to remain available until expended,
		  may be credited to this appropriation from fees or other payments received from
		  or in connection with English teaching, educational advising and counseling
		  programs, and exchange visitor programs as authorized.
			Representation allowancesFor representation allowances as authorized,
		  $8,175,000.
			Protection of foreign missions and
		  officialsFor expenses, not
		  otherwise provided, to enable the Secretary of State to provide for
		  extraordinary protective services, as authorized,
		  $31,500,000, to remain available until September
		  30, 2012.
			Embassy security, construction, and
		  maintenanceFor necessary
		  expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C.
		  292–303), preserving, maintaining, repairing, and planning for buildings that
		  are owned or directly leased by the Department of State, renovating, in
		  addition to funds otherwise available, the Harry S Truman Building, and
		  carrying out the Diplomatic Security Construction Program as authorized,
		  $914,082,000, to remain available until expended
		  as authorized, of which not to exceed $25,000
		  may be used for domestic and overseas representation as authorized: 
		  Provided, That none of the funds
		  appropriated in this paragraph shall be available for acquisition of furniture,
		  furnishings, or generators for other departments and agencies.In addition, for the costs of worldwide
		  security upgrades, acquisition, and construction as authorized,
		  $934,082,000, to remain available until
		  expended: 
		  Provided, That not later than 45
		  days after enactment of this Act, the Secretary of State shall submit to the
		  Committees on Appropriations the proposed allocation of funds made available
		  under this heading and the actual and anticipated proceeds of sales for all
		  projects in fiscal year 2011.
			Emergencies in the diplomatic and consular
		  service
			(including transfer of funds)For necessary expenses to enable the
		  Secretary of State to meet unforeseen emergencies arising in the Diplomatic and
		  Consular Service, $11,000,000, to remain
		  available until expended as authorized, of which not to exceed
		  $1,000,000 may be transferred to, and merged
		  with, funds appropriated by this Act under the heading Repatriation
		  Loans Program Account, subject to the same terms and
		  conditions.
			Repatriation loans program
		  account
			(including transfer of funds)For the cost of direct loans,
		  $739,000, as authorized: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974.In addition, for administrative expenses
		  necessary to carry out the direct loan program,
		  $711,000, which may be paid to Diplomatic
		  and Consular Programs.
			payment to the american institute in
		  taiwanFor necessary expenses
		  to carry out the Taiwan Relations Act (Public Law 96–8),
		  $21,420,000.
			Payment to the foreign service retirement
		  and disability fundFor
		  payment to the Foreign Service Retirement and Disability Fund, as authorized,
		  $158,900,000.
			International
		  organizations
			Contributions to international
		  organizationsFor necessary
		  expenses, not otherwise provided for, to meet annual obligations of membership
		  in international multilateral organizations, pursuant to treaties ratified
		  pursuant to the advice and consent of the Senate, conventions or specific Acts
		  of Congress, $1,575,430,000: 
		  Provided, That the Secretary of
		  State shall, at the time of the submission of the President's budget to
		  Congress under section 1105(a) of title 31, United States Code, transmit to the
		  Committees on Appropriations the most recent biennial budget prepared by the
		  United Nations for the operations of the United Nations: 
		  Provided further, That
		  the Secretary of State shall notify the Committees on Appropriations of any
		  United Nations action to increase funding for any United Nations program
		  without identifying an offsetting decrease elsewhere in the United Nations
		  budget: 
		  Provided further, That
		  any payment of arrearages under this heading shall be directed toward
		  activities that are mutually agreed upon by the United States and the
		  respective international organization: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be available for a
		  United States contribution to an international organization for the United
		  States share of interest costs made known to the United States Government by
		  such organization for loans incurred on or after October 1, 1984, through
		  external borrowings.
			Contributions for international
		  peacekeeping activitiesFor
		  necessary expenses to pay assessed and other expenses of international
		  peacekeeping activities directed to the maintenance or restoration of
		  international peace and security,
		  $2,126,382,000, of which 15 percent shall remain
		  available until September 30, 2012: 
		  Provided, That at least 15 days in
		  advance of voting for a new or expanded mission in the United Nations Security
		  Council (or in an emergency as far in advance as is practicable): (1) the
		  Committees on Appropriations shall be notified of the estimated cost and length
		  of the mission, the national interest that will be served, the planned exit
		  strategy, and that the United Nations has taken appropriate measures to prevent
		  United Nations employees, contractor personnel, and peacekeeping forces serving
		  in the mission from trafficking in persons, exploiting victims of trafficking,
		  or committing acts of illegal sexual exploitation, and to hold accountable
		  individuals who engage in such acts while participating in the peacekeeping
		  mission, including the prosecution in their home countries of such individuals
		  in connection with such acts; and (2) notification pursuant to section 7015 of
		  this Act is submitted, and the procedures therein followed, setting forth the
		  source of funds that will be used to pay for the cost of the new or expanded
		  mission: 
		  Provided further, That
		  none of the funds appropriated by this Act may be made available as a United
		  States contribution for a peacekeeping mission of the United Nations, unless
		  the Secretary of State certifies to the Committees on Appropriations that the
		  United Nations or the countries contributing peacekeeping troops have effective
		  procedures to vet prospective troops to ensure that they have not been credibly
		  alleged to have committed gross violations of internationally recognized human
		  rights: 
		  Provided further, That
		  the Secretary may waive the prohibition in the previous proviso if the
		  Secretary certifies to the Committees on Appropriations that to do so is
		  important to the national interests of the United States and reports to the
		  Committees on actions being taken by the Department of State, the United
		  Nations, and troop contributing countries to establish such
		  procedures.
			International CommissionsFor necessary expenses, not otherwise
		  provided for, to meet obligations of the United States arising under treaties,
		  or specific Acts of Congress, as follows:
			International boundary and water
		  commission, united states and mexicoFor necessary expenses for the United States
		  Section of the International Boundary and Water Commission, United States and
		  Mexico, and to comply with laws applicable to the United States Section,
		  including not to exceed $6,000 for
		  representation; as follows:
			Salaries and expensesFor salaries and expenses, not otherwise
		  provided for,
		  $47,431,000.
			ConstructionFor detailed plan preparation and
		  construction of authorized projects,
		  $26,900,000, to remain available until expended,
		  as authorized.
			American sections, international
		  commissionsFor necessary
		  expenses, not otherwise provided, for the International Joint Commission and
		  the International Boundary Commission, United States and Canada, as authorized
		  by treaties between the United States and Canada or Great Britain, and the
		  Border Environment Cooperation Commission as authorized by Public Law 103–182,
		  $12,655,000: 
		  Provided, That of the amount
		  provided under this heading for the International Joint Commission,
		  $9,000 may be made available for representation
		  expenses.
			International fisheries
		  commissionsFor necessary
		  expenses for international fisheries commissions, not otherwise provided for,
		  as authorized by law, $51,500,000: 
		  Provided, That the United States
		  share of such expenses may be advanced to the respective commissions pursuant
		  to 31 U.S.C. 3324: 
		  Provided further, That
		  in addition to other funds available for such purposes, funds available under
		  this heading may be used to make payments necessary to fulfill the United
		  States’ obligations under the Pacific Salmon
		  Treaty.
			Related
		  agency
			Broadcasting board of
		  governors
			International broadcasting
		  operationsFor necessary
		  expenses to enable the Broadcasting Board of Governors, as authorized, to carry
		  out international communication activities, including the purchase, rent,
		  construction, and improvement of facilities for radio and television
		  transmission and reception and purchase, lease, and installation of necessary
		  equipment for radio and television transmission and reception to Cuba, and to
		  make and supervise grants for radio and television broadcasting to the Middle
		  East, $743,925,000: 
		  Provided, That of the total amount
		  in this heading, not to exceed $16,000 may be
		  used for official receptions within the United States as authorized, not to
		  exceed $35,000 may be used for representation
		  abroad as authorized, and not to exceed $39,000
		  may be used for official reception and representation expenses of Radio Free
		  Europe/Radio Liberty: 
		  Provided further, That
		  the authority provided by section 504(c) of the Foreign Relations Authorization
		  Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note) shall remain in
		  effect through September 30, 2011: 
		  Provided further, That
		  the authority provided by section 309(f) of the United States International
		  Broadcasting Act of 1994 (22 U.S.C. 6208(f)) is amended by striking
		  September 30, 2010 and inserting September 30,
		  2011: 
		  Provided further, That
		  in addition to funds made available under this heading, and notwithstanding any
		  other provision of law, up to $2,000,000 in
		  receipts from advertising and revenue from business ventures, up to
		  $500,000 in receipts from cooperating
		  international organizations, and up to
		  $1,000,000 in receipts from privatization
		  efforts of the Voice of America and the International Broadcasting Bureau, to
		  remain available until expended for carrying out authorized
		  purposes.
			Broadcasting capital
		  improvementsFor the purchase,
		  rent, construction, and improvement of facilities for radio and television
		  transmission and reception, and purchase and installation of necessary
		  equipment for radio and television transmission and reception as authorized,
		  $6,875,000, to remain available until expended,
		  as authorized.
			Related
		  programs
			The asia foundationFor a grant to The Asia Foundation, as
		  authorized by The Asia Foundation Act (22 U.S.C. 4402),
		  $19,000,000, to remain available until expended,
		  as authorized.
			United States Institute of
		  PeaceFor necessary expenses
		  of the United States Institute of Peace, as authorized by the United States
		  Institute of Peace Act, $44,050,000, to remain
		  available until September 30, 2012, which shall not be used for
		  construction-related activities.
			Center for Middle Eastern-Western Dialogue
		  Trust FundFor necessary
		  expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, the
		  total amount of the interest and earnings accruing to such Fund on or before
		  September 30, 2011, to remain available until
		  expended.
			Eisenhower exchange fellowship
		  programFor necessary expenses
		  of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4
		  and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205),
		  all interest and earnings accruing to the Eisenhower Exchange Fellowship
		  Program Trust Fund on or before September 30, 2011, to remain available until
		  expended: 
		  Provided, That none of the funds
		  appropriated herein shall be used to pay any salary or other compensation, or
		  to enter into any contract providing for the payment thereof, in excess of the
		  rate authorized by 5 U.S.C. 5376; or for purposes which are not in accordance
		  with OMB Circulars A–110 (Uniform Administrative Requirements) and A–122 (Cost
		  Principles for Non-profit Organizations), including the restrictions on
		  compensation for personal services.
			Israeli arab scholarship
		  programFor necessary expenses
		  of the Israeli Arab Scholarship Program, as authorized by section 214 of the
		  Foreign Relations Authorization Act,
		  Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing
		  to the Israeli Arab Scholarship Fund on or before September 30, 2011, to remain
		  available until expended.
			East-West centerTo enable the Secretary of State to provide
		  for carrying out the provisions of the Center for Cultural and Technical
		  Interchange Between East and West Act of 1960, by grant to the Center for
		  Cultural and Technical Interchange Between East and West in the State of
		  Hawaii, $23,100,000: 
		  Provided, That none of the funds
		  appropriated herein shall be used to pay any salary, or enter into any contract
		  providing for the payment thereof, in excess of the rate authorized by 5 U.S.C.
		  5376.
			National Endowment for
		  DemocracyFor grants made by
		  the Department of State to the National Endowment for Democracy, as authorized
		  by the National Endowment for Democracy Act,
		  $125,000,000, to remain available until
		  expended, of which $105,000,000 shall be
		  allocated in the traditional and customary manner, including for the core
		  institutes, and $20,000,000 shall be for
		  democracy, human rights, and rule of law programs: 
		  Provided, That the President of the
		  National Endowment for Democracy shall submit to the Committees on
		  Appropriations not later than 45 days after the date of enactment of this Act a
		  report on the proposed uses of funds under this heading on a regional and
		  country basis.
			Other
		  commissions
			Commission for the Preservation of
		  America's Heritage Abroad
			Salaries and expensesFor necessary expenses for the Commission
		  for the Preservation of America's Heritage Abroad,
		  $647,000, as authorized by section 1303 of
		  Public Law 99–83.
			United States Commission on International
		  Religious Freedom
			Salaries and expensesFor necessary expenses for the United States
		  Commission on International Religious Freedom, as authorized by title II of the
		  International Religious Freedom Act of 1998 (Public Law 105–292),
		  $4,300,000, to remain available until September
		  30, 2012.
			Commission on Security and Cooperation in
		  Europe
			Salaries and expensesFor necessary expenses of the Commission on
		  Security and Cooperation in Europe, as authorized by Public Law 94–304,
		  $2,715,000, to remain available until September
		  30, 2012.
			Congressional-Executive Commission on the
		  People's Republic of China
			Salaries and expensesFor necessary expenses of the
		  Congressional-Executive Commission on the People's Republic of China, as
		  authorized, $2,000,000, including not more than
		  $3,000 for the purpose of official
		  representation, to remain available until September 30,
		  2012.
			United States-China Economic and Security
		  Review Commission
			Salaries and expensesFor necessary expenses of the United
		  States-China Economic and Security Review Commission,
		  $3,500,000, including not more than
		  $4,000 for the purpose of official
		  representation, to remain available until September 30, 2012: 
		  Provided, That the terms and
		  conditions under this heading in division F of Public Law 111–117 shall apply
		  to funds appropriated under this heading in this
		  Act.
			IIUnited States Agency for International
			 Development
			Funds Appropriated to the
		  President
			Operating
		  expenses
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of section 667 of the Foreign
		  Assistance Act of 1961,
		  $1,412,500,000, of which up to
		  $160,000,000 may remain available until
		  September 30, 2012: 
		  Provided, That none of the funds
		  appropriated under this heading and under the heading Capital Investment
		  Fund in this Act may be made available to finance the construction
		  (including architect and engineering services), purchase, or long-term lease of
		  offices for use by the United States Agency for International Development
		  (USAID), unless the USAID Administrator has identified such proposed
		  construction (including architect and engineering services), purchase, or
		  long-term lease of offices in a report submitted to the Committees on
		  Appropriations at least 15 days prior to the obligation of funds for such
		  purposes: 
		  Provided further, That
		  the previous proviso shall not apply when the total cost of construction
		  (including architect and engineering services), purchase, or long-term lease of
		  offices does not exceed $1,000,000: 
		  Provided further, That
		  of the funds appropriated under this heading that are available for capital
		  investments related to the Development Leadership Initiative, up to
		  $38,000,000 may remain available until September
		  30, 2014: 
		  Provided further, That
		  contracts or agreements entered into with funds appropriated under this heading
		  may entail commitments for the expenditure of such funds through the following
		  fiscal year: 
		  Provided further, That
		  any decision to open a new USAID overseas mission or office or, except where
		  there is a substantial security risk to mission personnel, to close or
		  significantly reduce the number of personnel of any such mission or office,
		  shall be subject to the regular notification procedures of the Committees on
		  Appropriations: 
		  Provided further, That
		  the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be
		  exercised by the Secretary of State to transfer funds appropriated to carry out
		  chapter 1 of part I of such Act to Operating Expenses in
		  accordance with the provisions of those sections: 
		  Provided further, That
		  any reprogramming of funds in excess of
		  $1,000,000 or 10 percent, whichever is less, to
		  the cost categories in the table included under this heading in the report
		  accompanying this Act for funds appropriated under this heading, shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations: 
		  Provided further, That
		  of the funds appropriated or made available under this heading, not to exceed
		  $250,000 may be available for representation and
		  entertainment allowances, of which not to exceed
		  $5,000 may be available for entertainment
		  allowances, for USAID during the current fiscal year: 
		  Provided further, That
		  no such entertainment funds may be used for the purposes listed in section 7020
		  of this Act: 
		  Provided further, That
		  appropriate steps shall be taken to assure that, to the maximum extent
		  possible, United States-owned foreign currencies are utilized in lieu of
		  dollars.
			Capital investment fundFor necessary expenses for overseas
		  construction and related costs, and for the procurement and enhancement of
		  information technology and related capital investments, pursuant to section 667
		  of the Foreign Assistance Act of 1961,
		  $173,000,000, to remain available until
		  expended, of which not more than $122,100,000
		  may be made available for the purpose of implementing the Capital Security
		  Cost-Sharing Program: 
		  Provided, That this amount is in
		  addition to funds otherwise available for such purposes: 
		  Provided further, That
		  funds appropriated under this heading shall be available for obligation only
		  pursuant to the regular notification procedures of the Committees on
		  Appropriations.
			Office of inspector generalFor necessary expenses to carry out the
		  provisions of section 667 of the Foreign
		  Assistance Act of 1961, $46,500,000,
		  to remain available until September 30, 2012, which sum shall be available for
		  the Office of Inspector General of the United States Agency for International
		  Development.
			IIIBilateral Economic Assistance
			Funds appropriated to the
		  presidentFor necessary
		  expenses to enable the President to carry out the provisions of the
		  Foreign Assistance Act of 1961, and
		  for other purposes, to remain available until September 30, 2012, unless
		  otherwise specified herein, as follows:
			Global health and child
		  survival
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of chapters 1 and 10 of part I of the
		  Foreign Assistance Act of 1961, for
		  global health activities, in addition to funds otherwise available for such
		  purposes, $2,739,000,000, which shall be
		  apportioned directly to the United States Agency for International Development
		  (USAID): 
		  Provided, That this amount shall be
		  made available for training, equipment, and technical assistance to build the
		  capacity of public health institutions and organizations in developing
		  countries, and for such activities as: (1) child survival and maternal health
		  programs; (2) immunization and oral rehydration programs; (3) other health,
		  nutrition, water and sanitation programs which directly address the needs of
		  mothers and children, and related education programs; (4) assistance for
		  children displaced or orphaned by causes other than AIDS; (5) programs for the
		  prevention, treatment, control of, and research on HIV/AIDS, tuberculosis,
		  polio, malaria, and other infectious diseases including neglected tropical
		  diseases, and for assistance to communities severely affected by HIV/AIDS,
		  including children infected or affected by AIDS; and (6) family
		  planning/reproductive health: 
		  Provided further, That
		  none of the funds made available in this Act nor any unobligated balances from
		  prior appropriations Acts may be made available to any organization or program
		  which, as determined by the President of the United States, supports or
		  participates in the management of a program of coercive abortion or involuntary
		  sterilization: 
		  Provided further, That
		  any determination made under the previous proviso must be accompanied by the
		  evidence and criteria utilized to make the determination: 
		  Provided further, That
		  none of the funds made available in this Act may be used to pay for the
		  performance of abortion as a method of family planning or to motivate or coerce
		  any person to practice abortions: 
		  Provided further, That
		  nothing in this paragraph shall be construed to alter any existing statutory
		  prohibitions against abortion under section 104 of the
		  Foreign Assistance Act of 1961: 
		  Provided further, That
		  none of the funds made available under this Act may be used to lobby for or
		  against abortion: 
		  Provided further, That
		  the ninth and tenth provisos under this heading in the Consolidated
		  Appropriations Act, 2010 (Public Law 111–117) shall apply to funds appropriated
		  under this heading in this Act: 
		  Provided further, That
		  for purposes of this or any other Act authorizing or appropriating funds for
		  the Department of State, foreign operations, and related programs, the term
		  motivate, as it relates to family planning assistance, shall not
		  be construed to prohibit the provision, consistent with local law, of
		  information or counseling about all pregnancy options.In addition, for necessary expenses to carry
		  out the provisions of the Foreign Assistance
		  Act of 1961 for the prevention, treatment, and control of, and
		  research on, HIV/AIDS, $5,500,000,000, to remain
		  available until expended, and which shall be apportioned directly to the
		  Department of State: 
		  Provided, That of the funds
		  appropriated under this paragraph, not less than
		  $800,000,000 shall be made available,
		  notwithstanding any other provision of law, except for the United States
		  Leadership Against HIV/AIDS, Tuberculosis and Malaria Act of 2003 (Public Law
		  108–25), as amended, for a United States contribution to the Global Fund to
		  Fight AIDS, Tuberculosis and Malaria, and shall be expended at the minimum rate
		  necessary to make timely payment for projects and activities: 
		  Provided further, That
		  up to 5 percent of the aggregate amount of funds made available to the Global
		  Fund in fiscal year 2011 may be made available to USAID for technical
		  assistance related to the activities of the Global Fund: 
		  Provided further, That
		  of the funds appropriated under this paragraph, up to
		  $14,250,000 may be made available, in addition
		  to amounts otherwise available for such purposes, for administrative expenses
		  of the Office of the United States Global AIDS
		  Coordinator.
			Development assistanceFor necessary expenses to carry out the
		  provisions of sections 103, 105, 106, and sections 251 through 255, and chapter
		  10 of part I of the Foreign Assistance Act of
		  1961, $2,779,900,000: 
		  Provided, That the funds
		  appropriated under this heading shall be made available in accordance with the
		  requirements of sections 7055 and 7056 of this Act: 
		  Provided further, That
		  relevant bureaus and offices of the United States Agency for International
		  Development (USAID) that support cross-cutting development programs shall
		  coordinate such programs on a regular basis: 
		  Provided further, That
		  funds made available in this Act for agriculture and food security programs may
		  be made available notwithstanding any other provision of law to address
		  critical food shortages: 
		  Provided further, That
		  the USAID Administrator should provide greater access to funds for grants and
		  cooperative agreements for private voluntary organizations and cooperatives to
		  carry out agriculture, rural development and related programs authorized under
		  the Foreign Assistance Act of 1961.
			International disaster
		  assistanceFor necessary
		  expenses to carry out the provisions of section 491 of the
		  Foreign Assistance Act of 1961 for
		  international disaster relief, rehabilitation, and reconstruction assistance,
		  $861,000,000, to remain available until
		  expended.
			Transition initiativesFor necessary expenses for international
		  disaster rehabilitation and reconstruction assistance pursuant to section 491
		  of the Foreign Assistance Act of
		  1961, $57,000,000, to remain
		  available until expended, to support transition to democracy and to sustainable
		  development of countries in crisis: 
		  Provided, That such support may
		  include assistance to support democratic institutions and processes, revitalize
		  basic infrastructure, and foster the peaceful resolution of conflict: 
		  Provided further, That
		  the United States Agency for International Development shall submit a report to
		  the Committees on Appropriations at least 5 days prior to beginning a new
		  program of assistance: 
		  Provided further, That
		  if the Secretary of State determines that it is important to the national
		  interests of the United States to provide transition assistance in excess of
		  the amount appropriated under this heading, up to
		  $15,000,000 of the funds appropriated by this
		  Act to carry out the provisions of part I of the
		  Foreign Assistance Act of 1961 may
		  be used for purposes of this heading and under the authorities applicable to
		  funds appropriated under this heading: 
		  Provided further, That
		  funds made available pursuant to the previous proviso shall be made available
		  subject to prior consultation with the Committees on
		  Appropriations.
			COMPLEX CRISES FUNDFor necessary expenses to carry out the
		  provisions of the Foreign Assistance Act of 1961 to enable the Administrator of
		  the United States Agency for International Development (USAID) and the
		  Secretary of State to support programs and activities to prevent or respond to
		  emerging or unforeseen complex crises overseas,
		  $57,000,000, to remain available until expended:
		  
		  Provided, That funds appropriated
		  under this heading may be made available on such terms and conditions as the
		  USAID Administrator and the Secretary may determine, in consultation with the
		  Committees on Appropriations, for the purposes of preventing or responding to
		  such crises, except that no funds shall be made available to respond to natural
		  disasters: 
		  Provided further, That
		  the USAID Administrator may furnish assistance under this heading
		  notwithstanding any other provision of law, except sections 7007, 7008, and
		  7034(q) of this Act and sections 104(f) and 620J of the Foreign Assistance Act
		  of 1961: 
		  Provided further, That
		  funds appropriated under this heading shall be subject to the regular
		  notification procedures of the Committees on Appropriations, except that such
		  notifications shall be transmitted at least 5 days in advance of the obligation
		  of funds: 
		  Provided further, That
		  the provisions of section 7015(e) of this Act shall apply to funds made
		  available under this heading.
			Development credit
		  authority
			(including transfer of funds)For the cost of direct loans and loan
		  guarantees provided by the United States Agency for International Development,
		  as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up to
		  $35,000,000 may be derived by transfer from
		  funds appropriated by this Act to carry out part I of such Act and under the
		  heading Assistance for Europe, Eurasia and Central Asia: 
		  Provided, That funds provided under
		  this paragraph and funds provided as a gift pursuant to section 635(d) of the
		  Foreign Assistance Act of 1961 shall
		  be made available only for micro and small enterprise programs, urban programs,
		  and other programs which further the purposes of part I of such Act: 
		  Provided further, That
		  such costs, including the cost of modifying such direct and guaranteed loans,
		  shall be as defined in section 502 of the Congressional Budget Act of 1974, as
		  amended: 
		  Provided further, That
		  funds made available by this paragraph may be used for the cost of modifying
		  any such guaranteed loans under this Act or prior Acts, and funds used for such
		  costs shall be subject to the regular notification procedures of the Committees
		  on Appropriations: 
		  Provided further, That
		  the provisions of section 107A(d) (relating to general provisions applicable to
		  the Development Credit Authority) of the Foreign Assistance Act of 1961, as contained
		  in section 306 of H.R. 1486 as reported by the House Committee on International
		  Relations on May 9, 1997, shall be applicable to direct loans and loan
		  guarantees provided under this heading: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any portion of
		  which is to be guaranteed, of up to
		  $1,000,000,000.In addition, for administrative expenses to
		  carry out credit programs administered by USAID,
		  $8,300,000, which may be paid to the
		  appropriation for Operating Expenses in title II of this Act: 
		  Provided, That funds made available
		  under this heading shall remain available until September 30,
		  2013.
			economic support
		  fund
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of chapter 4 of part II of the Foreign Assistance Act of 1961,
		  $7,157,000,000: 
		  Provided, That of the funds
		  appropriated under this heading, $250,000,000
		  shall be available only for assistance for Egypt, which sum shall be provided
		  on a grant basis, and of which sum direct budget support shall be provided with
		  the understanding that the Government of Egypt will undertake significant
		  economic and democratic reforms which are additional to those which were
		  undertaken in previous fiscal years, including making significant efforts to
		  respect due process and the rights of its citizens to peaceful expression and
		  association: 
		  Provided further, That
		  of the funds appropriated under this heading for assistance for Egypt, not less
		  than $20,000,000 shall be made available for
		  democracy, human rights and governance programs, and not less than
		  $35,000,000 shall be made available for
		  education programs, of which not less than
		  $10,000,000 is for scholarships for Egyptian
		  students with high financial need: 
		  Provided further, That
		  of the funds appropriated under this heading, not more than
		  $400,400,000 may be made available for
		  assistance for the West Bank and Gaza, except that up to an additional
		  $9,300,000 may be made available for such
		  assistance from funds appropriated for the Middle East Partnership Initiative: 
		  Provided further, That
		  funds appropriated under this heading that are made available for assistance
		  for Cyprus shall be used only for scholarships, administrative support of the
		  scholarship program, bicommunal projects, and measures aimed at reunification
		  of the island and designed to reduce tensions and promote peace and cooperation
		  between the two communities on Cyprus: 
		  Provided further, That
		  $12,000,000 of the funds made available for
		  assistance for Lebanon under this heading shall be for scholarships for
		  students with high financial need at educational institutions in Lebanon that
		  meet standards similar to those required for American accreditation: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $360,000,000 shall be made available only for
		  assistance for Jordan: 
		  Provided further, That
		  of the funds appropriated under this heading,
		  $195,000,000 shall be apportioned directly to
		  USAID for alternative development/institution building programs in Colombia: 
		  Provided further, That
		  of the funds appropriated under this heading that are available for assistance
		  for Colombia, not less than $9,000,000 shall be
		  transferred to, and merged with, funds appropriated under the heading
		  Migration and Refugee Assistance and shall be made available
		  only for assistance to nongovernmental and international organizations that
		  provide assistance to Colombian refugees in neighboring countries: 
		  Provided further, That
		  funds appropriated by this Act may be made available for bilateral
		  environmental programs, and Asian regional programs that may include countries
		  ineligible for United States assistance, notwithstanding any other provision of
		  law, and subject to prior consultation with, and the regular notification
		  procedures of, the Committees on Appropriations.
			Democracy
		  fund
				For necessary expenses to carry out the
			 provisions of the Foreign Assistance Act of
			 1961 for the promotion of democracy globally,
			 $110,000,000, of which
			 $75,000,000 shall be made available for the
			 Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights and
			 Labor, Department of State, and $35,000,000
			 shall be made available for the Office of Democracy and Governance of the
			 Bureau for Democracy, Conflict, and Humanitarian Assistance, United States
			 Agency for International Development.
				Assistance for europe, eurasia and central
		  asiaFor necessary expenses to
		  carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM
		  Support Act, and the Support for East European Democracy (SEED) Act of 1989,
		  $715,000,000, which shall be available,
		  notwithstanding any other provision of law, for assistance and for related
		  programs for countries identified in section 3 of the FREEDOM Support Act and
		  section 3(c) of the SEED Act: 
		  Provided, That funds appropriated
		  under this heading shall be considered to be economic assistance under the
		  Foreign Assistance Act of 1961 for purposes of making available the
		  administrative authorities contained in that Act for the use of economic
		  assistance: 
		  Provided further, That
		  notwithstanding any provision of this or any other Act, funds appropriated in
		  prior years under the headings Independent States of the Former Soviet
		  Union and similar headings and Assistance for Eastern Europe and
		  the Baltic States and similar headings, and currencies generated by or
		  converted from such funds, shall be available for use in any country for which
		  funds are made available under this heading without regard to the geographic
		  limitations of the heading under which such funds were originally appropriated:
		  
		  Provided further, That
		  funds made available for the Southern Caucasus region may be used for
		  confidence-building measures and other activities in furtherance of the
		  peaceful resolution of conflicts: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $8,500,000 shall be made available for
		  humanitarian, conflict mitigation, human rights, civil society, and relief and
		  reconstruction assistance for the North Caucasus.
			Department of
		  State
			Migration and refugee
		  assistanceFor necessary
		  expenses, not otherwise provided for, to enable the Secretary of State to
		  provide, as authorized by law, a contribution to the International Committee of
		  the Red Cross, assistance to refugees and internally displaced persons,
		  including contributions to the International Organization for Migration and the
		  United Nations High Commissioner for Refugees, and other activities to meet
		  refugee and migration needs; salaries and expenses of personnel and dependents
		  as authorized by the Foreign Service Act of 1980; allowances as authorized by
		  sections 5921 through 5925 of title 5, United States Code; purchase and hire of
		  passenger motor vehicles; and services as authorized by section 3109 of title
		  5, United States Code, $1,695,000,000, to remain
		  available until expended, of which $25,000,000
		  shall be made available for refugees resettling in Israel, and not less than
		  $35,000,000 shall be made available to respond
		  to small-scale emergency humanitarian requirements of international and
		  nongovernmental partners: 
		  Provided, That not later than 90
		  days after enactment of this Act, the Secretary of State and the Administrator
		  of the United States Agency for International Development shall develop a
		  memorandum of understanding detailing the roles and responsibilities of each
		  agency for funding and oversight to ensure maximum coordination of responses to
		  internal displacement.
			United states emergency refugee and
		  migration assistance fundFor
		  necessary expenses to carry out the provisions of section 2(c) of the Migration
		  and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)),
		  $45,000,000, to remain available until expended:
		  
		  Provided, That section 2(c) of the
		  Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)(2)) is amended
		  in paragraph (1) by striking President and inserting
		  Secretary of State and in paragraph (2) by striking
		  $100,000,000 and inserting
		  $200,000,000.
			Independent
		  agencies
			Peace corps
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of the Peace Corps Act (22 U.S.C. 2501–2523), including the purchase
		  of not to exceed five passenger motor vehicles for administrative purposes for
		  use outside of the United States, $420,150,000: 
		  Provided, That the Director of the
		  Peace Corps may transfer to the Foreign Currency Fluctuations Account, as
		  authorized by 22 U.S.C. 2515, an amount not to exceed
		  $5,000,000: 
		  Provided further, That
		  funds transferred pursuant to the previous proviso may not be derived from
		  amounts made available for Peace Corps overseas operations: 
		  Provided further, That
		  of the funds appropriated under this heading, not to exceed
		  $4,000 may be made available for entertainment
		  expenses: 
		  Provided further, That
		  not later than 45 days after enactment of this Act, the Director shall submit a
		  spending plan to the Committees on Appropriations on the proposed uses of funds
		  under this heading: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be used to pay for
		  abortions.
			Millennium challenge
		  corporation
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of the Millennium Challenge Act of 2003,
		  $1,105,000,000 to remain available until
		  expended: 
		  Provided, That of the funds
		  appropriated under this heading, up to
		  $105,000,000 may be available for administrative
		  expenses of the Millennium Challenge Corporation (the Corporation): 
		  Provided further, That
		  up to 10 percent of the funds appropriated under this heading may be made
		  available to carry out the purposes of section 616 of the Millennium Challenge
		  Act of 2003 for fiscal year 2011: 
		  Provided further, That
		  section 605(e)(4) of the Millennium Challenge Act of 2003 shall apply to funds
		  appropriated under this heading: 
		  Provided further, That
		  funds appropriated under this heading may be made available for a Millennium
		  Challenge Compact entered into pursuant to section 609 of the Millennium
		  Challenge Act of 2003 only if such Compact obligates, or contains a commitment
		  to obligate subject to the availability of funds and the mutual agreement of
		  the parties to the Compact to proceed, the entire amount of the United States
		  Government funding anticipated for the duration of the Compact: 
		  Provided further, That
		  the Chief Executive Officer of the Corporation shall notify the Committees on
		  Appropriations not later than 15 days prior to signing any new country compact
		  or new threshold country program; terminating or suspending any country compact
		  or threshold country program; or commencing negotiations for any new compact or
		  threshold country program: 
		  Provided further, That
		  funds appropriated by this Act or any prior Act appropriating funds for the
		  Department of State, foreign operations, and related programs that are made
		  available for a Millennium Challenge Compact and that are suspended or
		  terminated by the Chief Executive Officer of the Corporation shall be subject
		  to the regular notification procedures of the Committees on Appropriations
		  prior to re-obligation: 
		  Provided further, That
		  the terms and conditions of section 1105(c) of Public Law 111–32 shall apply to
		  funds appropriated under this heading: 
		  Provided further, That
		  of the funds appropriated under this heading, not to exceed
		  $100,000 may be available for representation and
		  entertainment allowances, of which not to exceed
		  $5,000 may be available for entertainment
		  allowances.
			Inter-american foundationFor necessary expenses to carry out the
		  functions of the Inter-American Foundation in accordance with the provisions of
		  section 401 of the Foreign Assistance Act of 1969,
		  $25,000,000: 
		  Provided, That of the funds
		  appropriated under this heading, not to exceed
		  $2,000 may be available for entertainment and
		  representation allowances.
			African development
		  foundationFor necessary
		  expenses to carry out title V of the International Security and Development
		  Cooperation Act of 1980 (Public Law 96–533),
		  $30,500,000: 
		  Provided, That funds made available
		  to grantees may be invested pending expenditure for project purposes when
		  authorized by the Board of Directors of the Foundation: 
		  Provided further, That
		  interest earned shall be used only for the purposes for which the grant was
		  made: 
		  Provided further, That
		  notwithstanding section 505(a)(2) of the African Development Foundation Act, in
		  exceptional circumstances the Board of Directors of the Foundation may waive
		  the $250,000 limitation contained in that
		  section with respect to a project and a project may exceed the limitation by up
		  to 10 percent if the increase is due solely to foreign currency fluctuation: 
		  Provided further, That
		  the Foundation shall provide a report to the Committees on Appropriations after
		  each time such waiver authority is exercised.
			Department of the
		  Treasury
			International affairs technical
		  assistanceFor necessary
		  expenses to carry out the provisions of section 129 of the
		  Foreign Assistance Act of 1961,
		  $33,000,000, which shall be available
		  notwithstanding any other provision of law.
			Debt restructuringFor the cost, as defined in section 502 of
		  the Congressional Budget Act of 1974, of modifying loans and loan guarantees,
		  as the President may determine, for which funds have been appropriated or
		  otherwise made available for programs within the International Affairs Budget
		  Function 150, including the cost of selling, reducing, or canceling amounts
		  owed to the United States as a result of concessional loans made to eligible
		  countries, pursuant to parts IV and V of the Foreign Assistance Act of 1961, of modifying
		  concessional credit agreements with least developed countries, as authorized
		  under section 411 of the Agricultural Trade
		  Development and Assistance Act of 1954, as amended, of concessional
		  loans, guarantees and credit agreements, as authorized under section 572 of the
		  Foreign Operations, Export Financing, and Related Programs Appropriations Act,
		  1989 (Public Law 100–461), and of canceling amounts owed, as a result of loans
		  or guarantees made pursuant to the Export-Import Bank Act of 1945, by countries
		  that are eligible for debt reduction pursuant to title V of H.R. 3425 as
		  enacted into law by section 1000(a)(5) of Public Law 106–113,
		  $56,000,000, to remain available until September
		  30, 2013: 
		  Provided, That not less than
		  $20,000,000 of the funds appropriated under this
		  heading shall be made available to carry out the provisions of part V of the
		  Foreign Assistance Act of 1961: 
		  Provided further, That
		  amounts paid to the Heavily Indebted Poor Countries (HIPC) Trust Fund may be
		  used only to fund debt reduction under the enhanced HIPC initiative
		  by—
				(1)the Inter-American Development Bank;
				(2)the African Development Fund;
				(3)the African Development Bank; and
				(4)the Central American Bank for Economic
			 Integration:
				Provided further, That funds may not be
			 paid to the HIPC Trust Fund for the benefit of any country if the Secretary of
			 State has credible evidence that the central government of such country is
			 engaged in a consistent pattern of gross violations of internationally
			 recognized human rights or in military or civil conflict that undermines its
			 ability to develop and implement measures to alleviate poverty and to devote
			 adequate human and financial resources to that end: 
			 Provided further,
			 That on the basis of final appropriations, the Secretary of the Treasury shall
			 consult with the Committees on Appropriations concerning which countries and
			 international financial institutions are expected to benefit from a United
			 States contribution to the HIPC Trust Fund during the fiscal year: 
			 Provided further,
			 That the Secretary of the Treasury shall notify the Committees on
			 Appropriations not less than 15 days in advance of the signature of an
			 agreement by the United States to make payments to the HIPC Trust Fund of
			 amounts for such countries and institutions: 
			 Provided further,
			 That the Secretary of the Treasury may disburse funds designated for debt
			 reduction through the HIPC Trust Fund only for the benefit of countries
			 that—(1)have committed, for a period of 24 months,
			 not to accept new market-rate loans from the international financial
			 institution receiving debt repayment as a result of such disbursement, other
			 than loans made by such institutions to export-oriented commercial projects
			 that generate foreign exchange which are generally referred to as
			 enclave loans; and
					(2)have documented and demonstrated their
			 commitment to redirect their budgetary resources from international debt
			 repayments to programs to alleviate poverty and promote economic growth that
			 are additional to or expand upon those previously available for such
			 purposes:
					Provided further, That any limitation
			 of subsection (e) of section 411 of the Agricultural Trade Development and
			 Assistance Act of 1954 shall not apply to funds appropriated under this
			 heading: 
			 Provided further,
			 That none of the funds made available under this heading in this or any other
			 appropriations Act shall be made available for Sudan or Burma unless the
			 Secretary of the Treasury determines and notifies the Committees on
			 Appropriations that a democratically elected government has taken
			 office.IVInternational Security Assistance
			Department of
		  State
			International narcotics control and law
		  enforcementFor necessary
		  expenses to carry out section 481 of the Foreign Assistance Act of 1961,
		  $1,550,000,000, to remain available until
		  September 30, 2012: 
		  Provided, That during fiscal year
		  2011, the Department of State may also use the authority of section 608 of the
		  Foreign Assistance Act of 1961, without regard to its restrictions, to receive
		  excess property from an agency of the United States Government for the purpose
		  of providing it to a foreign country or international organization under
		  chapter 8 of part I of that Act subject to the regular notification procedures
		  of the Committees on Appropriations: 
		  Provided further, That
		  the Secretary of State shall provide to the Committees on Appropriations not
		  later than 45 days after the date of the enactment of this Act and prior to the
		  initial obligation of funds appropriated under this heading, a report on the
		  proposed uses of all funds under this heading on a country-by-country basis for
		  each proposed program, project, or activity: 
		  Provided further, That
		  section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds
		  appropriated under this heading: 
		  Provided further, That
		  assistance provided with funds appropriated under this heading that is made
		  available notwithstanding section 482(b) of the Foreign Assistance Act of 1961
		  shall be made available subject to the regular notification procedures of the
		  Committees on Appropriations: 
		  Provided further, That
		  of the funds appropriated under this heading,
		  $5,000,000 should be made available to combat
		  piracy of United States copyrighted materials, consistent with the requirements
		  of section 688(a) and (b) of the Department of State, Foreign Operations, and
		  Related Programs Appropriations Act, 2008 (division J of Public Law
		  110–161).
			Nonproliferation, anti-terrorism, demining
		  and related programsFor
		  necessary expenses for nonproliferation, anti-terrorism, demining and related
		  programs and activities, $743,643,000, to carry
		  out the provisions of chapter 8 of part II of the Foreign Assistance Act of
		  1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign
		  Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of
		  the Arms Export Control Act or the Foreign Assistance Act of 1961 for demining
		  activities, the clearance of unexploded ordnance, the destruction of small
		  arms, and related activities, notwithstanding any other provision of law,
		  including activities implemented through nongovernmental and international
		  organizations, and section 301 of the Foreign Assistance Act of 1961 for a
		  voluntary contribution to the International Atomic Energy Agency, and for a
		  United States contribution to the Comprehensive Nuclear Test Ban Treaty
		  Preparatory Commission: 
		  Provided, That funds appropriated
		  under this heading that are made available for the Nonproliferation and
		  Disarmament Fund may be made available, notwithstanding any other provision of
		  law, to promote bilateral and multilateral activities relating to
		  nonproliferation, disarmament and weapons of destruction: 
		  Provided further, That
		  such funds shall be subject to prior consultation with, and the regular
		  notification procedures of, the Committees on Appropriations, and shall remain
		  available until expended: 
		  Provided further, That
		  such funds may also be used for such countries other than the Independent
		  States of the former Soviet Union and international organizations when it is in
		  the national security interest of the United States to do so: 
		  Provided further, That
		  of the funds appropriated under this heading, not more than
		  $500,000 may be made available for
		  public-private partnerships for conventional weapons and mine action by grant,
		  cooperative agreement or contract: 
		  Provided further, That
		  of the funds made available for demining and related activities, not to exceed
		  $700,000, in addition to funds otherwise
		  available for such purposes, may be used for administrative expenses related to
		  the operation and management of the demining program: 
		  Provided further, That
		  funds appropriated under this heading that are available for
		  Anti-terrorism Assistance and Export Control and Border
		  Security shall remain available until September 30,
		  2012.
			Peacekeeping operationsFor necessary expenses to carry out the
		  provisions of section 551 of the Foreign
		  Assistance Act of 1961, $287,000,000:
		  
		  Provided, That funds appropriated
		  under this heading may be used, notwithstanding section 660 of such Act, to
		  provide assistance to enhance the capacity of foreign civilian security forces,
		  including gendarmes, to participate in peacekeeping operations: 
		  Provided further, That
		  of the funds appropriated under this heading, up to
		  $55,918,000 may be used to pay contributions for
		  assessed expenses of the African Union Mission in Somalia (AMISOM), except that
		  such funds should not be made available unless the Secretary of State reports
		  to the Committees on Appropriations that AMISOM troops are taking necessary
		  precautions to avoid civilian casualties: 
		  Provided further, That
		  none of the funds appropriated under this heading should be used to support any
		  military training or operations that include child soldiers: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $26,000,000 shall be made available for a United
		  States contribution to the Multinational Force and Observers mission in the
		  Sinai: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be obligated or
		  expended except as provided through the regular notification procedures of the
		  Committees on Appropriations.
			Funds Appropriated to the
		  President
			International military education and
		  trainingFor necessary
		  expenses to carry out the provisions of section 541 of the
		  Foreign Assistance Act of 1961,
		  $108,000,000, of which up to
		  $3,000,000 may remain available until expended
		  and may only be provided through the regular notification procedures of the
		  Committees on Appropriations: 
		  Provided, That the civilian
		  personnel for whom military education and training may be provided under this
		  heading may include civilians who are not members of a government whose
		  participation would contribute to improved civil-military relations, civilian
		  control of the military, or respect for human rights: 
		  Provided further, That
		  funds made available under this heading for assistance for Angola, Bangladesh,
		  Cameroon, Central African Republic, Chad, Côte d’Ivoire, Democratic Republic of
		  the Congo, Ethiopia, Guatemala, Guinea, Haiti, Indonesia, Kenya, Libya, Nepal,
		  Nigeria, and Sri Lanka may only be provided through the regular notification
		  procedures of the Committees on Appropriations and any such notification shall
		  include a detailed description of proposed activities: 
		  Provided further, That
		  of the funds appropriated under this heading, not to exceed
		  $55,000 may be available for entertainment
		  allowances.
			Foreign military financing
		  programFor necessary expenses
		  for grants to enable the President to carry out the provisions of section 23 of
		  the Arms Export Control Act,
		  $5,435,000,000: 
		  Provided, That to expedite the
		  provision of assistance to foreign countries and international organizations,
		  the Secretary of State, following consultation with the Committees on
		  Appropriations and subject to the regular notification procedures of such
		  Committees, may use the funds appropriated under this heading to procure
		  defense articles and services to enhance the capacity of foreign security
		  forces: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $3,000,000,000 shall be available for grants
		  only for Israel, and not less than
		  $1,300,000,000 shall be made available for
		  grants only for Egypt, including for border security programs and activities in
		  the Sinai: 
		  Provided further, That
		  the funds appropriated under this heading for assistance for Israel shall be
		  disbursed within 30 days of the enactment of this Act: 
		  Provided further, That
		  to the extent that the Government of Israel requests that funds be used for
		  such purposes, grants made available for Israel under this heading shall, as
		  agreed by the United States and Israel, be available for advanced weapons
		  systems, of which not less than $789,000,000
		  shall be available for the procurement in Israel of defense articles and
		  defense services, including research and development: 
		  Provided further, That
		  funds appropriated under this heading estimated to be outlayed for Egypt during
		  fiscal year 2011 shall be transferred to an interest bearing account for Egypt
		  in the Federal Reserve Bank of New York within 30 days of enactment of this
		  Act: 
		   Provided further,
		  That of the funds appropriated under this heading,
		  $300,000,000 shall be made available for
		  assistance for Jordan: 
		  Provided further, That
		  none of the funds made available under this heading shall be made available to
		  support or continue any program initially funded under the authority of section
		  1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law
		  109–163; 119 Stat. 3456) unless the Secretary of State, in coordination with
		  the Secretary of Defense, has justified such program to the Committees on
		  Appropriations: 
		  Provided further, That
		  funds appropriated or otherwise made available under this heading shall be
		  nonrepayable notwithstanding any requirement in section 23 of the Arms Export
		  Control Act: 
		  Provided further, That
		  funds made available under this heading shall be obligated upon apportionment
		  in accordance with paragraph (5)(C) of title 31, United States Code, section
		  1501(a).
			None of the funds made available under this
		  heading shall be available to finance the procurement of defense articles,
		  defense services, or design and construction services that are not sold by the
		  United States Government under the Arms Export Control Act unless the foreign
		  country proposing to make such procurement has first signed an agreement with
		  the United States Government specifying the conditions under which such
		  procurement may be financed with such funds: 
		  Provided, That all country and
		  funding level increases in allocations shall be submitted through the regular
		  notification procedures of section 7015 of this Act: 
		  Provided further, That
		  none of the funds appropriated under this heading may be made available for
		  assistance for Nepal, Sri Lanka, Pakistan, Bangladesh, Philippines, Indonesia,
		  Haiti, Guatemala, Ethiopia, Cambodia, Kenya, Chad, and the Democratic Republic
		  of the Congo except pursuant to the regular notification procedures of the
		  Committees on Appropriations: 
		  Provided further, That
		  funds made available under this heading may be used, notwithstanding any other
		  provision of law, for demining, the clearance of unexploded ordnance, and
		  related activities, and may include activities implemented through
		  nongovernmental and international organizations: 
		  Provided further, That
		  only those countries for which assistance was justified for the Foreign
		  Military Sales Financing Program in the fiscal year 1989 congressional
		  presentation for security assistance programs may utilize funds made available
		  under this heading for procurement of defense articles, defense services or
		  design and construction services that are not sold by the United States
		  Government under the Arms Export Control Act: 
		  Provided further, That
		  funds appropriated under this heading shall be expended at the minimum rate
		  necessary to make timely payment for defense articles and services: 
		  Provided further, That
		  not more than $56,583,000 of the funds
		  appropriated under this heading may be obligated for necessary expenses,
		  including the purchase of passenger motor vehicles for replacement only for use
		  outside of the United States, for the general costs of administering military
		  assistance and sales, except that this limitation may be exceeded only through
		  the regular notification procedures of the Committees on Appropriations: 
		  Provided further, That
		  of the funds appropriated under this heading for general costs of administering
		  military assistance and sales, not to exceed
		  $4,000 may be available for entertainment
		  expenses and not to exceed $130,000 may be
		  available for representation allowances: 
		  Provided further, That
		  not more than $749,597,000 of funds realized
		  pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated
		  for expenses incurred by the Department of Defense during fiscal year 2011
		  pursuant to section 43(b) of the Arms Export Control Act, except that this
		  limitation may be exceeded only through the regular notification procedures of
		  the Committees on Appropriations.
			PAKISTAN COUNTERINSURGENCY CAPABILITY
		  FUND
			For necessary expenses to carry out the
		  provisions of chapter 8 of part I and chapters 2, 5, 6, and 8 of part II of the
		  Foreign Assistance Act of 1961 and section 23 of the Arms Export Control Act,
		  up to $900,000,000, to remain available until
		  September 30, 2012: 
		  Provided, That notwithstanding any
		  other provision of law, such funds shall be available to the Secretary of
		  State, with the concurrence of the Secretary of Defense, for the purpose of
		  providing assistance for Pakistan to build and maintain the counterinsurgency
		  capability of Pakistani security forces (including the Frontier Corps), to
		  include program management, civil-military humanitarian assistance training,
		  human rights training, and the provision of equipment, supplies, services,
		  training, and facility and infrastructure repair, renovation, and construction:
		  
		  Provided further, That
		  such funds may be transferred by the Secretary of State to the Department of
		  Defense or other Federal departments or agencies to support counterinsurgency
		  operations and may be merged with, and be available for, the same purposes and
		  for the same time period as the appropriation or fund to which transferred or
		  may be transferred pursuant to the authorities contained in the Foreign
		  Assistance Act of 1961: 
		  Provided further, That
		  the Secretary of State shall, not fewer than 15 days prior to making transfers
		  from this appropriation, notify the Committees on Appropriations, in writing,
		  of the details of any such transfer: 
		  Provided further, That
		  the Secretary of State shall submit not later than 45 days after the end of
		  each fiscal quarter to the Committees on Appropriations a report in writing
		  summarizing, on a project-by-project basis, the uses of funds under this
		  heading: 
		  Provided further, That
		  upon determination by the Secretary of State, with the concurrence of the
		  Secretary of Defense, that all or part of the funds so transferred from this
		  appropriation are not necessary for the purposes herein, such amounts may be
		  transferred by the head of the relevant Federal department or agency back to
		  this appropriation and shall be available for the same purposes and for the
		  same time period as originally appropriated: 
		  Provided further, That
		  any required notification or report may be submitted in classified
		  form.
			VMultilateral Assistance
			Funds appropriated to the
		  president
			International organizations and
		  programsFor necessary
		  expenses to carry out the provisions of section 301 of the
		  Foreign Assistance Act of 1961, and
		  of section 2 of the United Nations Environment Program Participation Act of
		  1973, $397,000,000: 
		  Provided, That section 307(a) of
		  the Foreign Assistance Act of 1961
		  shall not apply to contributions to the United Nations Democracy
		  Fund.
			International financial
		  institutions
			Global environment facilityFor payment to the International Bank for
		  Reconstruction and Development as trustee for the Global Environment Facility
		  by the Secretary of the Treasury, $148,750,000,
		  to remain available until expended.
			Contribution to the international
		  development associationFor
		  payment to the International Development Association by the Secretary of the
		  Treasury, $1,285,000,000, to remain available
		  until expended.
			Contribution to the clean technology
		  fundFor payment to the
		  International Bank for Reconstruction and Development as trustee for the Clean
		  Technology Fund by the Secretary of the Treasury,
		  $370,000,000, to remain available until
		  expended.
			Contribution to the strategic climate
		  fundFor payment to the
		  International Bank for Reconstruction and Development as trustee for the
		  Strategic Climate Fund by the Secretary of the Treasury,
		  $205,000,000, to remain available until
		  expended.
			GLOBAL FOOD SECURITY FUNDFor payment as a contribution to a global
		  food security fund by the Secretary of the Treasury,
		  $250,000,000, to remain available until
		  expended.
			Contribution to the inter-american
		  development bankFor payment
		  to the Inter-American Investment Corporation by the Secretary of the Treasury,
		  $5,000,000, to remain available until
		  expended.
			contribution to the enterprise for the
		  americas multilateral investment fundFor payment to the Enterprise for the
		  Americas Multilateral Investment Fund by the Secretary of the Treasury,
		  $25,000,000, to remain available until
		  expended.
			Contribution to the asian development
		  bankFor payment to the Asian
		  Development Bank by the Secretary of the Treasury for the United States share
		  of the paid-in portion of increase in capital stock,
		  $106,586,000, to remain available until
		  expended.
			Limitation on callable capital
		  subscriptionsThe United
		  States Governor of the Asian Development Bank may subscribe without fiscal year
		  limitation to the callable capital portion of the United States share of such
		  capital stock in an amount not to exceed
		  $2,558,048,769.
			Contribution to the asian development
		  fundFor payment to the Asian
		  Development Bank’s Asian Development Fund by the Secretary of the Treasury,
		  $37,414,000, to remain available until
		  expended.
			Contribution to the african development
		  fundFor payment to the
		  African Development Fund by the Secretary of the Treasury,
		  $150,000,000, to remain available until
		  expended.
			Contribution to the international fund for
		  agricultural developmentFor
		  payment to the International Fund for Agricultural Development by the Secretary
		  of the Treasury, $30,000,000, to remain
		  available until expended.
			VIExport and Investment Assistance
			Export-import bank of the united
		  states
			Inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, as amended, $3,500,000, to remain
		  available until September 30, 2012.
			Program accountThe Export-Import Bank of the United States
		  is authorized to make such expenditures within the limits of funds and
		  borrowing authority available to such corporation, and in accordance with law,
		  and to make such contracts and commitments without regard to fiscal year
		  limitations, as provided by section 104 of the Government Corporation Control
		  Act, as may be necessary in carrying out the program for the current fiscal
		  year for such corporation: 
		  Provided, That none of the funds
		  available during the current fiscal year may be used to make expenditures,
		  contracts, or commitments for the export of nuclear equipment, fuel, or
		  technology to any country, other than a nuclear-weapon state as defined in
		  Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible
		  to receive economic or military assistance under this Act, that has detonated a
		  nuclear explosive after the date of the enactment of this Act: 
		  Provided further, That
		  notwithstanding section 1(c) of Public Law 103–428, as amended, sections 1(a)
		  and (b) of Public Law 103–428 shall remain in effect through October 1, 2011: 
		  Provided further, That
		  the use of the aggregate loan, guarantee, and insurance authority available to
		  the Export-Import Bank during the current fiscal year should not result in
		  greenhouse gas emissions from the extraction or production of fossil fuels and
		  the use of fossil fuels in electricity generation exceeding the total amount of
		  such emissions resulting from the use of such authority during fiscal year
		  2009, and not less than 10 percent of such aggregate should be used for
		  renewable energy technologies or end-use energy efficiency
		  technologies.
			Subsidy appropriationFor the cost of direct loans, loan
		  guarantees, insurance, and tied-aid grants as authorized by section 10 of the
		  Export-Import Bank Act of 1945, as
		  amended, not to exceed $90,100,000: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  such funds shall remain available until September 30, 2026, for the
		  disbursement of direct loans, loan guarantees, insurance and tied-aid grants
		  obligated in fiscal years 2011, 2012, 2013, and 2014: 
		  Provided further, That
		  none of the funds appropriated by this Act or any prior Acts appropriating
		  funds for the Department of State, foreign operations, and related programs for
		  tied-aid credits or grants may be used for any other purpose except through the
		  regular notification procedures of the Committees on Appropriations: 
		  Provided further, That
		  funds appropriated by this paragraph are made available notwithstanding section
		  2(b)(2) of the Export-Import Bank Act of
		  1945, in connection with the purchase or lease of any product by any
		  Eastern European country, any Baltic State or any agency or national
		  thereof.
			Administrative expensesFor administrative expenses to carry out the
		  direct and guaranteed loan and insurance programs, including hire of passenger
		  motor vehicles and services as authorized by 5 U.S.C. 3109, and not to exceed
		  $30,000 for official reception and
		  representation expenses for members of the Board of Directors, not to exceed
		  $100,000,000: 
		  Provided, That the Export-Import
		  Bank may accept, and use, payment or services provided by transaction
		  participants for legal, financial, or technical services in connection with any
		  transaction for which an application for a loan, guarantee or insurance
		  commitment has been made: 
		  Provided further, That
		  notwithstanding subsection (b) of section 117 of the Export Enhancement Act of
		  1992, subsection (a) thereof shall remain in effect until October 1,
		  2011.
			Receipts collectedReceipts collected pursuant to the
		  Export-Import Bank Act of 1945, as
		  amended, and the Federal Credit Reform Act of
		  1990, as amended, in an amount not to exceed the amount appropriated
		  herein, shall be credited as offsetting collections to this account: 
		  Provided, That the sums herein
		  appropriated from the General Fund shall be reduced on a dollar-for-dollar
		  basis by such offsetting collections so as to result in a final fiscal year
		  appropriation from the General Fund estimated at
		  $0: 
		  Provided further, That
		  amounts collected in fiscal year 2011 in excess of obligations shall become
		  available on September 1, 2011 and shall remain available until September 30,
		  2014.
			Overseas private investment
		  corporation
			Noncredit accountThe Overseas Private Investment Corporation
		  is authorized to make, without regard to fiscal year limitations, as provided
		  by 31 U.S.C. 9104, such expenditures and commitments within the limits of funds
		  available to it and in accordance with law as may be necessary: 
		  Provided, That the amount available
		  for administrative expenses to carry out the credit and insurance programs
		  (including an amount for official reception and representation expenses which
		  shall not exceed $35,000) shall not exceed
		  $53,946,000: 
		  Provided further, That
		  project-specific transaction costs, including direct and indirect costs
		  incurred in claims settlements, and other direct costs associated with services
		  provided to specific investors or potential investors pursuant to section 234
		  of the Foreign Assistance Act of
		  1961, shall not be considered administrative expenses for the
		  purposes of this heading.
			Program accountFor the cost of direct and guaranteed loans,
		  $29,000,000, as authorized by section 234 of the
		  Foreign Assistance Act of 1961, to
		  be derived by transfer from the Overseas Private Investment Corporation
		  Noncredit Account: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  such sums shall be available for direct loan obligations and loan guaranty
		  commitments incurred or made during fiscal years 2011, 2012, and 2013: 
		  Provided further, That
		  funds so obligated in fiscal year 2011 remain available for disbursement
		  through 2019; funds obligated in fiscal year 2012 remain available for
		  disbursement through 2020; and funds obligated in fiscal year 2013 remain
		  available for disbursement through 2021: 
		  Provided further, That
		  notwithstanding any other provision of law, the Overseas Private Investment
		  Corporation is authorized to undertake any program authorized by title IV of
		  the Foreign Assistance Act of 1961
		  in Iraq: 
		  Provided further, That
		  funds made available pursuant to the authority of the previous proviso shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations.In addition,
		  such sums as may be necessary for administrative expenses to carry out the
		  credit program may be derived from amounts available for administrative
		  expenses to carry out the credit and insurance programs in the Overseas Private
		  Investment Corporation Noncredit Account and merged with said
		  account.
			Funds Appropriated to the
		  President
			Trade and development agencyFor necessary expenses to carry out the
		  provisions of section 661 of the Foreign
		  Assistance Act of 1961, $55,500,000,
		  to remain available until September 30, 2012: 
		  Provided, That of the funds
		  appropriated under this heading, not more than
		  $4,000 may be available for representation and
		  entertainment allowances.
			VIIGeneral Provisions
			allowances and
		  differentials
			7001.Funds appropriated under title I of this
			 Act shall be available, except as otherwise provided, for allowances and
			 differentials as authorized by subchapter 59 of title 5, United States Code;
			 for services as authorized by 5 U.S.C. 3109; and for hire of passenger
			 transportation pursuant to 31 U.S.C. 1343(b).
				Unobligated balances
		  report
				7002.Any department or agency of the United
			 States Government to which funds are appropriated or otherwise made available
			 by this Act shall provide to the Committees on Appropriations a quarterly
			 accounting of cumulative balances by program, project, and activity of the
			 funds received by such department or agency that remain unobligated and
			 unexpended, disaggregated by fiscal year.
				Consulting
		  services
				7003.The expenditure of any appropriation under
			 title I of this Act for any consulting service through procurement contract,
			 pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such
			 expenditures are a matter of public record and available for public inspection,
			 except where otherwise provided under existing law, or under existing Executive
			 order issued pursuant to existing law.
				Embassy
		  construction
				7004.(a)Of funds provided under title I of this
			 Act, except as provided in subsection (b), a project to construct a diplomatic
			 facility of the United States may not include office space or other
			 accommodations for an employee of a Federal agency or department if the
			 Secretary of State determines that such department or agency has not provided
			 to the Department of State the full amount of funding required by subsection
			 (e) of section 604 of the Secure Embassy Construction and Counterterrorism Act
			 of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and
			 contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by
			 section 629 of the Departments of Commerce, Justice, and State, the Judiciary,
			 and Related Agencies Appropriations Act, 2005.
				(b)Notwithstanding the prohibition in
			 subsection (a), a project to construct a diplomatic facility of the United
			 States may include office space or other accommodations for members of the
			 United States Marine Corps.
				(c)Funds appropriated by this Act, and any
			 prior Act making appropriations for the Department of State, foreign
			 operations, and related programs, which may be made available for the
			 acquisition of property for diplomatic facilities in Afghanistan, Pakistan, and
			 Iraq, shall be subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations.
				Personnel
		  actions
			7005.Any costs incurred by a department or
			 agency funded under title I of this Act resulting from personnel actions taken
			 in response to funding reductions included in this Act shall be absorbed within
			 the total budgetary resources available under title I to such department or
			 agency: 
			 Provided, That the authority to
			 transfer funds between appropriations accounts as may be necessary to carry out
			 this section is provided in addition to authorities included elsewhere in this
			 Act: 
			 Provided further,
			 That use of funds to carry out this section shall be treated as a reprogramming
			 of funds under section 7015 of this Act and shall not be available for
			 obligation or expenditure except in compliance with the procedures set forth in
			 that section.
				LOCAL GUARD
		  CONTRACTS
				7006.In evaluating proposals for local guard
			 contracts, the Secretary of State shall award contracts in accordance with
			 section 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and
			 1991 (22 U.S.C. 4864), except that the Secretary may grant authorization to
			 award such contracts on the basis of best value as determined by a
			 cost-technical tradeoff analysis (as described in Federal Acquisition
			 Regulation part 15.101) in Iraq, Afghanistan, and Pakistan, notwithstanding
			 subsection (c)(3) of such section: 
			 Provided, That the authority in
			 this section shall apply to any options for renewal that may be exercised under
			 such contracts that are awarded during the current fiscal year: 
			 Provided further,
			 That prior to issuing a solicitation for a contract to be awarded pursuant to
			 the authority under this section, the Secretary of State shall consult with the
			 Committees on Appropriations.
				Prohibition against direct funding for
		  certain countries
				7007.None of the funds appropriated or otherwise
			 made available pursuant to titles III through VI of this Act shall be obligated
			 or expended to finance directly any assistance or reparations for the
			 governments of Cuba, North Korea, Iran, or Syria: 
			 Provided, That for purposes of
			 this section, the prohibition on obligations or expenditures shall include
			 direct loans, credits, insurance and guarantees of the Export-Import Bank or
			 its agents.
				coups
		  d'état
				7008.None of the funds appropriated or otherwise
			 made available pursuant to titles III through VI of this Act shall be obligated
			 or expended to finance directly any assistance to the government of any country
			 whose duly elected head of government is deposed by coup or decree: 
			 Provided, That assistance may be
			 resumed to such government if the President determines and certifies to the
			 Committees on Appropriations that subsequent to the termination of assistance a
			 democratically elected government has taken office: 
			 Provided further,
			 That the provisions of this section shall not apply to assistance to promote
			 democratic elections or public participation in democratic processes: 
			 Provided further,
			 That funds made available pursuant to the previous provisos shall be subject to
			 the regular notification procedures of the Committees on Appropriations.
				Transfer
		  authority
				7009.(a)Department of state and broadcasting board
			 of governors
					(1)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 State under title I of this Act may be transferred between such appropriations,
			 but no such appropriation, except as otherwise specifically provided, shall be
			 increased by more than 10 percent by any such transfers.
					(2)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Broadcasting
			 Board of Governors under title I of this Act may be transferred between such
			 appropriations, but no such appropriation, except as otherwise specifically
			 provided, shall be increased by more than 10 percent by any such
			 transfers.
					(3)Any transfer pursuant to this section shall
			 be treated as a reprogramming of funds under section 7015(a) and (b) of this
			 Act and shall not be available for obligation or expenditure except in
			 compliance with the procedures set forth in that section.
					(b)Export financing transfer
			 authoritiesNot to exceed 5
			 percent of any appropriation other than for administrative expenses made
			 available for fiscal year 2011, for programs under title VI of this Act may be
			 transferred between such appropriations for use for any of the purposes,
			 programs, and activities for which the funds in such receiving account may be
			 used, but no such appropriation, except as otherwise specifically provided,
			 shall be increased by more than 25 percent by any such transfer: 
			 Provided, That the exercise of
			 such authority shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
				(c)Limitation on transfers between
			 agencies
					(1)None of the funds made available under
			 titles II through V of this Act may be transferred to any department, agency,
			 or instrumentality of the United States Government, except pursuant to a
			 transfer made by, or transfer authority provided in, this Act or any other
			 appropriation Act.
					(2)Notwithstanding paragraph (1), in addition
			 to transfers made by, or authorized elsewhere in, this Act, funds appropriated
			 by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be
			 allocated or transferred to agencies of the United States Government pursuant
			 to the provisions of sections 109, 610, and 632 of the
			 Foreign Assistance Act of
			 1961.
					(3)Any agreement entered into by the United
			 States Agency for International Development (USAID) or the Department of State
			 with any department, agency, or instrumentality of the United States Government
			 pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in
			 excess of $1,000,000 and any agreement made
			 pursuant to section 632(a) of such Act, with funds appropriated by this Act and
			 prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs under the headings Global Health and
			 Child Survival, Development Assistance, and
			 Economic Support Fund shall be subject to the regular
			 notification procedures of the Committees on Appropriations: 
			 Provided, That the requirement in
			 the previous sentence shall not apply to agreements entered into between USAID
			 and the Department of State.
					(d)Transfers between accountsNone of the funds made available under
			 titles II through V of this Act may be obligated under an appropriation account
			 to which they were not appropriated, except for transfers specifically provided
			 for in this Act, unless the President, not less than 5 days prior to the
			 exercise of any authority contained in the Foreign Assistance Act of 1961 to
			 transfer funds, consults with and provides a written policy justification to
			 the Committees on Appropriations.
				(e)Audit of inter-agency
			 transfersAny agreement for
			 the transfer or allocation of funds appropriated by this Act, or prior Acts,
			 entered into between the Department of State or USAID and another agency of the
			 United States Government under the authority of section 632(a) of the
			 Foreign Assistance Act of 1961 or
			 any comparable provision of law, shall expressly provide that the Inspector
			 General for the agency receiving the transfer or allocation of such funds shall
			 perform periodic program and financial audits of the use of such funds: 
			 Provided, That funds transferred
			 under such authority may be made available for the cost of such audits.
				Reporting
		  requirement
			7010.The Secretary of State shall provide the
			 Committees on Appropriations, not later than April 1, 2011, and for each fiscal
			 quarter, a report in writing on the uses of funds made available under the
			 headings Foreign Military Financing Program,
			 International Military Education and Training, Pakistan
			 Counterinsurgency Capability Fund, and Peacekeeping
			 Operations: 
			 Provided, That such report shall
			 include a description of the obligation and expenditure of funds, and the
			 specific country in receipt of, and the use or purpose of the assistance
			 provided by such funds.
				Availability of
		  funds
				7011.No part of any appropriation contained in
			 this Act shall remain available for obligation after the expiration of the
			 current fiscal year unless expressly so provided in this Act: 
			 Provided, That funds appropriated
			 for the purposes of chapters 1, 8, 11, and 12 of part I, section 661, section
			 667, chapters 4, 5, 6, 8, and 9 of part II of the
			 Foreign Assistance Act of 1961,
			 section 23 of the Arms Export Control
			 Act, and funds provided under the headings Assistance for
			 Europe, Eurasia and Central Asia, Democracy Fund,
			 Pakistan Counterinsurgency Capability Fund, and
			 Development Credit Authority, shall remain available for an
			 additional 4 years from the date on which the availability of such funds would
			 otherwise have expired, if such funds are initially obligated before the
			 expiration of their respective periods of availability contained in this Act: 
			 Provided further,
			 That notwithstanding any other provision of this Act, any funds made available
			 for the purposes of chapter 1 of part I and chapter 4 of part II of the
			 Foreign Assistance Act of 1961 which
			 are allocated or obligated for cash disbursements in order to address balance
			 of payments or economic policy reform objectives, shall remain available until
			 expended.
				Limitation on assistance to countries in
		  default
				7012.No part of any appropriation provided under
			 titles III through VI in this Act shall be used to furnish assistance to the
			 government of any country which is in default during a period in excess of one
			 calendar year in payment to the United States of principal or interest on any
			 loan made to the government of such country by the United States pursuant to a
			 program for which funds are appropriated under this Act unless the President
			 determines, following consultations with the Committees on Appropriations, that
			 assistance for such country is in the national interest of the United
			 States.
				Prohibition on taxation of
		  assistance
				7013.None of the funds appropriated under title
			 III of this Act may be made available for assistance for a foreign country
			 unless the government of such country agrees, in writing, to exempt such
			 assistance from taxation or to an effective arrangement for substantial
			 reimbursement of such taxes.
				Reservations of
		  funds
				7014.(a)Funds appropriated under titles II through
			 VI of this Act which are specifically designated may be reprogrammed for other
			 programs within the same account notwithstanding the designation if compliance
			 with the designation is made impossible by operation of any provision of this
			 or any other Act: 
			 Provided, That any such
			 reprogramming shall be subject to the regular notification procedures of the
			 Committees on Appropriations: 
			 Provided further,
			 That assistance that is reprogrammed pursuant to this subsection shall be made
			 available under the same terms and conditions as originally provided.
				(b)In addition to the authority contained in
			 subsection (a), the original period of availability of funds appropriated by
			 this Act and administered by the United States Agency for International
			 Development (USAID) that are specifically designated for particular programs or
			 activities by this or any other Act shall be extended for an additional fiscal
			 year if the USAID Administrator determines and reports promptly to the
			 Committees on Appropriations that the termination of assistance to a country or
			 a significant change in circumstances makes it unlikely that such designated
			 funds can be obligated during the original period of availability: 
			 Provided, That such designated
			 funds that continue to be available for an additional fiscal year shall be
			 obligated only for the purpose of such designation.
				(c)Ceilings and specifically designated
			 funding levels contained in this Act shall not be applicable to funds or
			 authorities appropriated or otherwise made available by any subsequent Act
			 unless such Act specifically so directs: 
			 Provided, That specifically
			 designated funding levels or minimum funding requirements contained in any
			 other Act shall not be applicable to funds appropriated by this Act.
				Reprogramming notification
		  requirements
			7015.(a)None of the funds made available in title I
			 of this Act, or in prior appropriations Acts to the agencies and departments
			 funded by this Act that remain available for obligation or expenditure in
			 fiscal year 2011, or provided from any accounts in the Treasury of the United
			 States derived by the collection of fees or of currency reflows or other
			 offsetting collections, or made available by transfer, to the agencies and
			 departments funded by this Act, shall be available for obligation or
			 expenditure through a reprogramming of funds that: (1) creates new programs;
			 (2) eliminates a program, project, or activity; (3) increases funds or
			 personnel by any means for any project or activity for which funds have been
			 denied or restricted; (4) relocates an office or employees; (5) closes or opens
			 a mission or post; (6) reorganizes or renames offices; (7) reorganizes programs
			 or activities; or (8) contracts out or privatizes any functions or activities
			 presently performed by Federal employees; unless the Committees on
			 Appropriations are notified 15 days in advance of such reprogramming of
			 funds.
				(b)For the purposes of providing the executive
			 branch with the necessary administrative flexibility, none of the funds
			 provided under title I of this Act, or provided under previous appropriations
			 Acts to the agency or department funded under title I of this Act that remain
			 available for obligation or expenditure in fiscal year 2011, or provided from
			 any accounts in the Treasury of the United States derived by the collection of
			 fees available to the agency or department funded under title I of this Act,
			 shall be available for obligation or expenditure for activities, programs, or
			 projects through a reprogramming of funds in excess of
			 $1,000,000 or 10 percent, whichever is less,
			 that: (1) augments existing programs, projects, or activities; (2) reduces by
			 10 percent funding for any existing program, project, or activity, or numbers
			 of personnel by 10 percent as approved by Congress; or (3) results from any
			 general savings, including savings from a reduction in personnel, which would
			 result in a change in existing programs, activities, or projects as approved by
			 Congress; unless the Committees on Appropriations are notified 15 days in
			 advance of such reprogramming of funds.
				(c)For the purposes of providing the executive
			 branch with the necessary administrative flexibility, none of the funds made
			 available under titles II through V in this Act under the headings
			 Global Health and Child Survival, Development
			 Assistance, International Organizations and Programs,
			 Trade and Development Agency, International Narcotics
			 Control and Law Enforcement, Assistance for Europe, Eurasia and
			 Central Asia, Economic Support Fund, Democracy
			 Fund, Peacekeeping Operations, Capital Investment
			 Fund, Operating Expenses, Office of Inspector
			 General, Nonproliferation, Anti-terrorism, Demining and Related
			 Programs, Millennium Challenge Corporation, “Pakistan
			 Counterinsurgency Capability Fund”, Foreign Military Financing
			 Program, International Military Education and Training,
			 Peace Corps, Complex Crises Fund, and
			 Migration and Refugee Assistance, shall be available for
			 obligation for activities, programs, projects, type of materiel assistance,
			 countries, or other operations not justified or in excess of the amount
			 justified to the Committees on Appropriations for obligation under any of these
			 specific headings unless the Committees on Appropriations are notified 15 days
			 in advance: 
			 Provided, That the President
			 shall not enter into any commitment of funds appropriated for the purposes of
			 section 23 of the Arms Export Control Act for the provision of major defense
			 equipment, other than conventional ammunition, or other major defense items
			 defined to be aircraft, ships, missiles, or combat vehicles, not previously
			 justified to Congress or 20 percent in excess of the quantities justified to
			 Congress unless the Committees on Appropriations are notified 15 days in
			 advance of such commitment: 
			 Provided further,
			 That requirements of this subsection or any similar provision of this or any
			 other Act shall not apply to any reprogramming for an activity, program, or
			 project for which funds are appropriated under titles II through IV of this Act
			 of less than 10 percent of the amount previously justified to the Congress for
			 obligation for such activity, program, or project for the current fiscal
			 year.
				(d)Notwithstanding any other provision of law,
			 with the exception of funds transferred to, and merged with, funds appropriated
			 under title I of this Act, funds transferred by the Department of Defense to
			 the Department of State and the United States Agency for International
			 Development for assistance for foreign countries and international
			 organizations, and funds made available for programs authorized by section 1206
			 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163), shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
				(e)The requirements of this section or any
			 similar provision of this Act or any other Act, including any prior Act
			 requiring notification in accordance with the regular notification procedures
			 of the Committees on Appropriations, may be waived if failure to do so would
			 pose a substantial risk to human health or welfare: 
			 Provided, That in case of any
			 such waiver, notification to the Committees on Appropriations shall be provided
			 as early as practicable, but in no event later than 3 days after taking the
			 action to which such notification requirement was applicable, in the context of
			 the circumstances necessitating such waiver: 
			 Provided further,
			 That any notification provided pursuant to such a waiver shall contain an
			 explanation of the emergency circumstances.
				(f)None of the funds appropriated under titles
			 III through VI of this Act shall be obligated or expended for assistance for
			 Serbia, Sudan, Zimbabwe, Afghanistan, Pakistan, Cuba, Iran, Haiti, Libya,
			 Ethiopia, Nepal, Colombia, Burma, Yemen, Mexico, Somalia, Sri Lanka, or
			 Cambodia except as provided through the regular notification procedures of the
			 Committees on Appropriations.
				Notification on excess defense
		  equipment
			7016.Before issuing a letter of offer to sell
			 excess defense articles under the Arms Export
			 Control Act, the Department of Defense shall notify the Committees
			 on Appropriations in accordance with the regular notification procedures of
			 such Committees if such defense articles are significant military equipment (as
			 defined in section 47(9) of the Arms Export
			 Control Act) or are valued (in terms of original acquisition cost)
			 at $7,000,000 or more, or if notification is
			 required elsewhere in this Act for the use of appropriated funds for specific
			 countries that would receive such excess defense articles: 
			 Provided, That such Committees
			 shall also be informed of the original acquisition cost of such defense
			 articles.
				Limitation on availability of funds for
		  international organizations and programs
				7017.Subject to the regular notification
			 procedures of the Committees on Appropriations, funds appropriated under titles
			 III through VI of this Act and prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs, which are
			 returned or not made available for organizations and programs because of the
			 implementation of section 307(a) of the Foreign
			 Assistance Act of 1961, shall remain available for obligation until
			 September 30, 2012.
				War crimes tribunals
		  drawdown
				7018.If the President determines that doing so
			 will contribute to a just resolution of charges regarding genocide or other
			 violations of international humanitarian law, the President may direct a
			 drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to
			 $30,000,000 of commodities and services for the
			 United Nations War Crimes Tribunal established with regard to the former
			 Yugoslavia by the United Nations Security Council or such other tribunals or
			 commissions as the Council may establish or authorize to deal with such
			 violations, without regard to the ceiling limitation contained in paragraph (2)
			 thereof: 
			 Provided, That the determination
			 required under this section shall be in lieu of any determinations otherwise
			 required under section 552(c): 
			 Provided further,
			 That funds made available pursuant to this section shall be made available
			 subject to the regular notification procedures of the Committees on
			 Appropriations.
				Allocations
				7019.(a)Funds provided in this Act for the
			 following accounts shall be made available for programs and countries in the
			 amounts contained in the respective tables included in the report accompanying
			 this Act:
					Diplomatic and Consular
			 Programs;
					Educational and Cultural Exchange
			 Programs;
					International Boundary and Water
			 Commission, United States and Mexico;
					International Fisheries
			 Commissions;
					International Broadcasting
			 Operations;
					Global Health and Child
			 Survival;
					Development
			 Assistance;
					Democracy Fund;
					Economic Support
			 Fund;
					Assistance for Europe, Eurasia and
			 Central Asia;
					International Narcotics Control and
			 Law Enforcement;
					Nonproliferation, Anti-terrorism,
			 Demining and Related Programs;
					Peacekeeping
			 Operations;
					Foreign Military Financing
			 Program; and
					International Organizations and
			 Programs.
					(b)For the purposes of implementing this
			 section and only with respect to the tables included in the report accompanying
			 this Act, the Secretary of State, the Administrator of the United States Agency
			 for International Development and the Broadcasting Board of Governors, as
			 appropriate, may propose deviations to the amounts referenced in subsection
			 (a), subject to the regular notification procedures of the Committees on
			 Appropriations.
				(c)The requirements contained in subsection
			 (a) shall apply to the tables under the headings Bilateral Economic
			 Assistance and International Security Assistance in the
			 report.
				Prohibition of payment of certain
		  expenses
			7020.None of the funds appropriated or otherwise
			 made available by this Act under the headings International Military
			 Education and Training or Foreign Military Financing
			 Program for Informational Program activities or under the headings
			 Global Health and Child Survival, Development
			 Assistance, and Economic Support Fund may be obligated
			 or expended to pay for—
				(1)alcoholic beverages; or
				(2)entertainment expenses for activities that
			 are substantially of a recreational character, including but not limited to
			 entrance fees at sporting events, theatrical and musical productions, and
			 amusement parks.
				Prohibition on assistance to governments
		  supporting international terrorism
			7021.(a)(1)Lethal military equipment
			 exportsNone of the funds
			 appropriated or otherwise made available by titles III through VI of this Act
			 may be available to any foreign government which provides lethal military
			 equipment to a country the government of which the Secretary of State has
			 determined supports international terrorism for purposes of section 6(j) of the
			 Export Administration Act of 1979: 
			 Provided, That the prohibition
			 under this section with respect to a foreign government shall terminate 12
			 months after that government ceases to provide such military equipment: 
			 Provided further,
			 That this section applies with respect to lethal military equipment provided
			 under a contract entered into after October 1, 1997.
					(2)Assistance restricted by paragraph (1) or
			 any other similar provision of law, may be furnished if the President
			 determines that to do so is important to the national interests of the United
			 States.
					(3)Whenever the President makes a
			 determination pursuant to paragraph (2), the President shall submit to the
			 Committees on Appropriations a report with respect to the furnishing of such
			 assistance, including a detailed explanation of the assistance to be provided,
			 the estimated dollar amount of such assistance, and an explanation of how the
			 assistance furthers United States national interests.
					(b)(1)Bilateral assistanceFunds appropriated for bilateral assistance
			 in titles III through VI of this Act and funds appropriated under any such
			 title in prior acts making appropriations for the Department of State, foreign
			 operations, and related programs, shall not be made available to any foreign
			 government which the President determines—
						(A)grants sanctuary from prosecution to any
			 individual or group which has committed an act of international terrorism;
			 or
						(B)otherwise supports international
			 terrorism.
						(2)The President may waive the application of
			 paragraph (1) to a government if the President determines that national
			 security or humanitarian reasons justify such waiver: 
			 Provided, That the President
			 shall publish each such waiver in the Federal Register and, at least 15 days
			 before the waiver takes effect, shall notify the Committees on Appropriations
			 of the waiver (including the justification for the waiver) in accordance with
			 the regular notification procedures of the Committees on Appropriations.
					LIMITATION ON USE OF FUNDS IN CONTRAVENTION
		  OF CERTAIN LAWS
			7022.None of the funds made available in this
			 Act or prior Acts may be used in contravention of any provision of, or
			 amendment made by, this Act, unless such authority is expressly provided in
			 statute: 
			 Provided, That if a determination
			 is made on constitutional grounds by the executive branch that any provision of
			 law covered by the preceding sentence shall not apply, the head of the relevant
			 Federal agency shall notify the Committees on Appropriations in writing within
			 5 days of such determination, the basis for such determination and any
			 resulting changes to program and policy.
				Authorization
		  requirements
				7023.Funds appropriated by this Act, except
			 funds appropriated under the heading Trade and Development
			 Agency, may be obligated and expended notwithstanding section 10 of
			 Public Law 91–672, section 15 of the State
			 Department Basic Authorities Act of 1956, section 313 of the
			 Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the
			 National Security Act of 1947 (50 U.S.C. 414(a)(1)).
				Definition of program, project, and
		  activity
				7024.For the purpose of titles II through VI of
			 this Act program, project, and activity shall be defined at the
			 appropriations Act account level and shall include all appropriations and
			 authorizations Acts funding directives, ceilings, and limitations with the
			 exception that for the following accounts: Economic Support Fund
			 and Foreign Military Financing Program, program, project,
			 and activity shall also be considered to include country, regional, and
			 central program level funding within each such account; for the development
			 assistance accounts of the United States Agency for International Development
			 program, project, and activity shall also be considered to
			 include central, country, regional, and program level funding, either as: (1)
			 justified to the Congress; or (2) allocated by the executive branch in
			 accordance with a report, to be provided to the Committees on Appropriations
			 within 30 days of the enactment of this Act, as required by section 653(a) of
			 the Foreign Assistance Act of
			 1961.
				Authorities for the peace corps,
		  inter-american foundation and african development
		  foundation
				7025.Unless expressly provided to the contrary,
			 provisions of this or any other Act, including provisions contained in prior
			 Acts authorizing or making appropriations for the Department of State, foreign
			 operations, and related programs, shall not be construed to prohibit activities
			 authorized by or conducted under the Peace Corps Act, the Inter-American
			 Foundation Act or the African Development Foundation Act: 
			 Provided, That the agency shall
			 promptly report to the Committees on Appropriations whenever it is conducting
			 activities or is proposing to conduct activities in a country for which
			 assistance is prohibited.
				Commerce, trade and surplus
		  commodities
				7026.(a)None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act for direct assistance
			 and none of the funds otherwise made available to the Export-Import Bank and
			 the Overseas Private Investment Corporation shall be obligated or expended to
			 finance any loan, any assistance or any other financial commitments for
			 establishing or expanding production of any commodity for export by any country
			 other than the United States, if the commodity is likely to be in surplus on
			 world markets at the time the resulting productive capacity is expected to
			 become operative and if the assistance will cause substantial injury to United
			 States producers of the same, similar, or competing commodity: 
			 Provided, That such prohibition
			 shall not apply to the Export-Import Bank if in the judgment of its Board of
			 Directors the benefits to industry and employment in the United States are
			 likely to outweigh the injury to United States producers of the same, similar,
			 or competing commodity, and the Chairman of the Board so notifies the
			 Committees on Appropriations.
				(b)None of the funds appropriated by this or
			 any other Act to carry out chapter 1 of part I of the
			 Foreign Assistance Act of 1961 shall
			 be available for any testing or breeding feasibility study, variety improvement
			 or introduction, consultancy, publication, conference, or training in
			 connection with the growth or production in a foreign country of an
			 agricultural commodity for export which would compete with a similar commodity
			 grown or produced in the United States: 
			 Provided, That this subsection
			 shall not prohibit—
					(1)activities designed to increase food
			 security in developing countries where such activities will not have a
			 significant impact on the export of agricultural commodities of the United
			 States; or
					(2)research activities intended primarily to
			 benefit American producers.
					(c)The Secretary of the Treasury shall
			 instruct the United States Executive Directors of the international financial
			 institutions to use the voice and vote of the United States to oppose any
			 assistance by such institutions, using funds appropriated or made available
			 pursuant to titles III through VI of this Act, for the production or extraction
			 of any commodity or mineral for export, if it is in surplus on world markets
			 and if the assistance will cause substantial injury to United States producers
			 of the same, similar, or competing commodity.
				Separate
		  accounts
			7027.(a)Separate accounts for local
			 currencies
					(1)If assistance is furnished to the
			 government of a foreign country under chapters 1 and 10 of part I or chapter 4
			 of part II of the Foreign Assistance Act of
			 1961 under agreements which result in the generation of local
			 currencies of that country, the Administrator of the United States Agency for
			 International Development (USAID) shall—
						(A)require that local currencies be deposited
			 in a separate account established by that government;
						(B)enter into an agreement with that
			 government which sets forth—
							(i)the amount of the local currencies to be
			 generated; and
							(ii)the terms and conditions under which the
			 currencies so deposited may be utilized, consistent with this section;
			 and
							(C)establish by agreement with that government
			 the responsibilities of USAID and that government to monitor and account for
			 deposits into and disbursements from the separate account.
						(2)Uses of local currenciesAs may be agreed upon with the foreign
			 government, local currencies deposited in a separate account pursuant to
			 subsection (a), or an equivalent amount of local currencies, shall be used
			 only—
						(A)to carry out chapter 1 or 10 of part I or
			 chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may
			 be), for such purposes as—
							(i)project and sector assistance activities;
			 or
							(ii)debt and deficit financing; or
							(B)for the administrative requirements of the
			 United States Government.
						(3)Programming accountabilityUSAID shall take all necessary steps to
			 ensure that the equivalent of the local currencies disbursed pursuant to
			 subsection (a)(2)(A) from the separate account established pursuant to
			 subsection (a)(1) are used for the purposes agreed upon pursuant to subsection
			 (a)(2).
					(4)Termination of assistance
			 programsUpon termination of
			 assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II
			 of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered
			 balances of funds which remain in a separate account established pursuant to
			 subsection (a) shall be disposed of for such purposes as may be agreed to by
			 the government of that country and the United States Government.
					(5)Reporting requirementThe USAID Administrator shall report on an
			 annual basis as part of the justification documents submitted to the Committees
			 on Appropriations on the use of local currencies for the administrative
			 requirements of the United States Government as authorized in subsection
			 (a)(2)(B), and such report shall include the amount of local currency (and
			 United States dollar equivalent) used and/or to be used for such purpose in
			 each applicable country.
					(b)Separate accounts for cash
			 transfers
					(1)If assistance is made available to the
			 government of a foreign country, under chapter 1 or 10 of part I or chapter 4
			 of part II of the Foreign Assistance Act of
			 1961, as cash transfer assistance or as nonproject sector
			 assistance, that country shall be required to maintain such funds in a separate
			 account and not commingle them with any other funds.
					(2)Applicability of other provisions of
			 lawSuch funds may be
			 obligated and expended notwithstanding provisions of law which are inconsistent
			 with the nature of this assistance including provisions which are referenced in
			 the Joint Explanatory Statement of the Committee of Conference accompanying
			 House Joint Resolution 648 (House Report No. 98–1159).
					(3)NotificationAt least 15 days prior to obligating any
			 such cash transfer or nonproject sector assistance, the President shall submit
			 a notification through the regular notification procedures of the Committees on
			 Appropriations, which shall include a detailed description of how the funds
			 proposed to be made available will be used, with a discussion of the United
			 States interests that will be served by the assistance (including, as
			 appropriate, a description of the economic policy reforms that will be promoted
			 by such assistance).
					(4)ExemptionNonproject sector assistance funds may be
			 exempt from the requirements of subsection (b)(1) only through the regular
			 notification procedures of the Committees on Appropriations.
					Assistance for nongovernmental
		  organizations
			7028.Section 123(e) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2151u(e)) is amended to read as follows:
				
					(e)(1)Restrictions contained in this or any other
				Act with respect to assistance for a country shall not be construed to restrict
				assistance in support of programs of nongovernmental organizations from—
							(A)funds made available to carry out this
				chapter and chapters 10, 11, and 12 of part I and chapter 4 of part II;
				or
							(B)funds made available for economic
				assistance activities under the Support for East European Democracy (SEED) Act
				of 1989 (22 U.S.C. 5401 et seq.).
							(2)The President shall submit to Congress, in
				accordance with section 634A, advance notice of an intent to obligate funds
				under the authority of this subsection to furnish assistance in support of
				programs of nongovernmental organizations.
						(3)Assistance may not be furnished through
				nongovernmental organizations to the central government of a country under the
				authority of this subsection, but assistance may be furnished to local,
				district, or subnational government entities under such
				authority.
						.
				
					(4)ExceptionThis subsection shall not apply—
						(A)with respect to section 620A of this Act or
				any comparable provision of law prohibiting assistance to countries that
				support international terrorism; or
						(B)with respect to section 116 of this Act or
				any comparable provision of law prohibiting assistance to the government of a
				country that violates internationally recognized human
				rights.
						.
				Impact on jobs in the united
		  states
				7029.None of the funds appropriated under titles
			 III through VI of this Act may be obligated or expended to provide—
				(1)any financial incentive to a business
			 enterprise currently located in the United States for the purpose of inducing
			 such an enterprise to relocate outside the United States if such incentive or
			 inducement is likely to reduce the number of employees of such business
			 enterprise in the United States because United States production is being
			 replaced by such enterprise outside the United States; or
				(2)assistance for any program, project, or
			 activity that contributes to the violation of internationally recognized
			 workers rights, as defined in section 507(4) of the
			 Trade Act of 1974, of workers in the
			 recipient country, including any designated zone or area in that country: 
			 Provided, That the application of
			 section 507(4)(D) and (E) of such Act should be commensurate with the level of
			 development of the recipient country and sector, and shall not preclude
			 assistance for the informal sector in such country, micro and small-scale
			 enterprise, and smallholder agriculture.
				International financial
		  institutions
			7030.(a)None of the funds appropriated in title V
			 of this Act may be made as payment to any international financial institution
			 while the United States Executive Director to such institution is compensated
			 by the institution at a rate which, together with whatever compensation such
			 Director receives from the United States, is in excess of the rate provided for
			 an individual occupying a position at level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code, or while any alternate United
			 States Director to such institution is compensated by the institution at a rate
			 in excess of the rate provided for an individual occupying a position at level
			 V of the Executive Schedule under section 5316 of title 5, United States
			 Code.
				(b)The Secretary of the Treasury shall
			 instruct the United States Executive Director of each international financial
			 institution to oppose any loan, grant, strategy or policy of such institution
			 that would require user fees or service charges on poor people for primary
			 education or primary healthcare, including prevention, care and treatment for
			 HIV/AIDS, malaria, tuberculosis, and infant, child, and maternal health, in
			 connection with the institutions' financing programs.
				(c)The Secretary of the Treasury shall
			 instruct the United States Executive Director of the International Monetary
			 Fund (the Fund) to use the voice and vote of the United States to oppose any
			 loan, project, agreement, memorandum, instrument, plan, or other program of the
			 Fund to a Heavily Indebted Poor Country that imposes budget caps or restraints
			 that do not allow the maintenance of or an increase in governmental spending on
			 health care or education; and to promote government spending on healthcare,
			 education, food aid, or other critical safety net programs in all of the Fund’s
			 activities with respect to Heavily Indebted Poor Countries.
				(d)For purposes of this Act,
			 international financial institutions are the World Bank, the
			 Inter-American Development Bank, the Asian Development Bank, the African
			 Development Bank, the International Monetary Fund, the North American
			 Development Bank, and the European Bank for Reconstruction and
			 Development.
				Debt-for-development
			7031.In order to enhance the continued
			 participation of nongovernmental organizations in debt-for-development and
			 debt-for-nature exchanges, a nongovernmental organization which is a grantee or
			 contractor of the United States Agency for International Development may place
			 in interest bearing accounts local currencies which accrue to that organization
			 as a result of economic assistance provided under title III of this Act and,
			 subject to the regular notification procedures of the Committees on
			 Appropriations, any interest earned on such investment shall be used for the
			 purpose for which the assistance was provided to that organization.
				Authority to engage in debt buybacks or
		  sales
				7032.(a)Loans eligible for sale, reduction, or
			 cancellation
					(1)Authority to sell, reduce, or cancel
			 certain loansNotwithstanding
			 any other provision of law, the President may, in accordance with this section,
			 sell to any eligible purchaser any concessional loan or portion thereof made
			 before January 1, 1995, pursuant to the Foreign
			 Assistance Act of 1961, to the government of any eligible country as
			 defined in section 702(6) of that Act or on receipt of payment from an eligible
			 purchaser, reduce or cancel such loan or portion thereof, only for the purpose
			 of facilitating—
						(A)debt-for-equity swaps, debt-for-development
			 swaps, or debt-for-nature swaps; or
						(B)a debt buyback by an eligible country of
			 its own qualified debt, only if the eligible country uses an additional amount
			 of the local currency of the eligible country, equal to not less than 40
			 percent of the price paid for such debt by such eligible country, or the
			 difference between the price paid for such debt and the face value of such
			 debt, to support activities that link conservation and sustainable use of
			 natural resources with local community development, and child survival and
			 other child development, in a manner consistent with sections 707 through 710
			 of the Foreign Assistance Act of
			 1961, if the sale, reduction, or cancellation would not contravene
			 any term or condition of any prior agreement relating to such loan.
						(2)Terms and conditionsNotwithstanding any other provision of law,
			 the President shall, in accordance with this section, establish the terms and
			 conditions under which loans may be sold, reduced, or canceled pursuant to this
			 section.
					(3)AdministrationThe Facility, as defined in section 702(8)
			 of the Foreign Assistance Act of
			 1961, shall notify the administrator of the agency primarily
			 responsible for administering part I of the Foreign Assistance Act of 1961 of purchasers
			 that the President has determined to be eligible, and shall direct such agency
			 to carry out the sale, reduction, or cancellation of a loan pursuant to this
			 section: 
			 Provided, That such agency shall
			 make adjustment in its accounts to reflect the sale, reduction, or
			 cancellation.
					(4)LimitationThe authorities of this subsection shall be
			 available only to the extent that appropriations for the cost of the
			 modification, as defined in section 502 of the Congressional Budget Act of
			 1974, are made in advance.
					(b)Deposit of proceedsThe proceeds from the sale, reduction, or
			 cancellation of any loan sold, reduced, or canceled pursuant to this section
			 shall be deposited in the United States Government account or accounts
			 established for the repayment of such loan.
				(c)Eligible purchasersA loan may be sold pursuant to subsection
			 (a)(1)(A) only to a purchaser who presents plans satisfactory to the President
			 for using the loan for the purpose of engaging in debt-for-equity swaps,
			 debt-for-development swaps, or debt-for-nature swaps.
				(d)Debtor consultationsBefore the sale to any eligible purchaser,
			 or any reduction or cancellation pursuant to this section, of any loan made to
			 an eligible country, the President should consult with the country concerning
			 the amount of loans to be sold, reduced, or canceled and their uses for
			 debt-for-equity swaps, debt-for-development swaps, or debt-for-nature
			 swaps.
				(e)Availability of fundsThe authority provided by subsection (a)
			 may be used only with regard to funds appropriated by this Act under the
			 heading Debt Restructuring.
				Special debt relief for the
		  poorest
			7033.(a)Authority to reduce debtThe President may reduce amounts owed to
			 the United States (or any agency of the United States) by an eligible country
			 as a result of—
					(1)guarantees issued under sections 221 and
			 222 of the Foreign Assistance Act of
			 1961;
					(2)credits extended or guarantees issued under
			 the Arms Export Control Act;
			 or
					(3)any obligation or portion of such
			 obligation, to pay for purchases of United States agricultural commodities
			 guaranteed by the Commodity Credit Corporation under export credit guarantee
			 programs authorized pursuant to section 5(f) of the
			 Commodity Credit Corporation Charter
			 Act of June 29, 1948, as amended, section 4(b) of the Food for Peace
			 Act of 1966, as amended (Public Law 89–808), or section 202 of the
			 Agricultural Trade Act of 1978, as
			 amended (Public Law 95–501).
					(b)Limitations
					(1)The authority provided by subsection (a)
			 may be exercised only to implement multilateral official debt relief and
			 referendum agreements, commonly referred to as Paris Club Agreed
			 Minutes.
					(2)The authority provided by subsection (a)
			 may be exercised only in such amounts or to such extent as is provided in
			 advance by appropriations Acts.
					(3)The authority provided by subsection (a)
			 may be exercised only with respect to countries with heavy debt burdens that
			 are eligible to borrow from the International Development Association, but not
			 from the International Bank for Reconstruction and Development, commonly
			 referred to as IDA-only countries.
					(c)ConditionsThe authority provided by subsection (a)
			 may be exercised only with respect to a country whose government—
					(1)does not have an excessive level of
			 military expenditures;
					(2)has not repeatedly provided support for
			 acts of international terrorism;
					(3)is not failing to cooperate on
			 international narcotics control matters;
					(4)(including its military or other security
			 forces) does not engage in a consistent pattern of gross violations of
			 internationally recognized human rights; and
					(5)is not ineligible for assistance because of
			 the application of section 527 of the Foreign
			 Relations Authorization Act, Fiscal Years 1994 and 1995.
					(d)Availability of fundsThe authority provided by subsection (a)
			 may be used only with regard to the funds appropriated by this Act under the
			 heading Debt Restructuring.
				(e)Certain prohibitions
			 inapplicableA reduction of
			 debt pursuant to subsection (a) shall not be considered assistance for the
			 purposes of any provision of law limiting assistance to a country: 
			 Provided, That the authority
			 provided by subsection (a) may be exercised notwithstanding section 620(r) of
			 the Foreign Assistance Act of 1961
			 or section 321 of the International Development and Food Assistance Act of
			 1975.
				Special
		  authorities
			7034.(a)Afghanistan, Pakistan, Iraq, Lebanon,
			 Victims of War, Displaced Children, and Displaced BurmeseFunds appropriated under titles III and IV
			 of this Act that are made available for assistance for Afghanistan may be made
			 available notwithstanding section 7012 of this Act or any similar provision of
			 law and section 660 of the Foreign Assistance
			 Act of 1961, and funds appropriated under title III of this Act that
			 are made available for assistance for Pakistan, Iraq, and Lebanon and for
			 victims of trafficking in persons, victims of war, displaced children and
			 displaced Burmese, may be made available notwithstanding any other provision of
			 law.
				(b)Small
			 businessIn entering into
			 multiple award indefinite-quantity contracts with funds appropriated by this
			 Act, the United States Agency for International Development may provide an
			 exception to the fair opportunity process for placing task orders under such
			 contracts when the order is placed with any category of small or small
			 disadvantaged business.
				(c)Reconstituting civilian police
			 authorityIn providing
			 assistance with funds appropriated by this Act under section 660(b)(6) of the
			 Foreign Assistance Act of 1961,
			 support for a nation emerging from instability may be deemed to mean support
			 for regional, district, municipal, or other sub-national entity emerging from
			 instability, as well as a nation emerging from instability.
				(d)World food programOf the funds managed by the Bureau for
			 Democracy, Conflict, and Humanitarian Assistance, United States Agency for
			 International Development, from this or any other Act, not less than
			 $10,000,000 shall be made available as a general
			 contribution to the World Food Program, notwithstanding any other provision of
			 law.
				(e)Disarmament, demobilization, and
			 reintegrationNotwithstanding
			 any other provision of law, regulation or Executive order, funds appropriated
			 by this Act and prior Acts making appropriations for the Department of State,
			 foreign operations, and related programs under the headings Economic
			 Support Fund, “International Narcotics Control and Law Enforcement”,
			 Peacekeeping Operations, International Disaster
			 Assistance, and Transition Initiatives may be made
			 available to support programs to disarm, demobilize, and reintegrate into
			 civilian society former members of foreign terrorist organizations: 
			 Provided, That the Secretary of
			 State shall consult with the Committees on Appropriations prior to the
			 obligation of funds pursuant to this subsection: 
			 Provided further,
			 That for the purposes of this subsection the term foreign terrorist
			 organization means an organization designated as a terrorist
			 organization under section 219 of the Immigration
			 and Nationality Act.
				(f)ContingenciesDuring fiscal year 2011, the President may
			 use up to $75,000,000 under the authority of
			 section 451 of the Foreign Assistance Act of 1961, notwithstanding any other
			 provision of law.
				(g)Democracy Promotion
					(1)Funds made available by this Act that are
			 made available for the promotion of democracy may be made available
			 notwithstanding any other provision of law, and with regard to the National
			 Endowment for Democracy, any regulation.
					(2)For the purposes of funds appropriated by
			 this Act, the term promotion of democracy means programs that
			 support good governance, human rights, independent media, and the rule of law,
			 and otherwise strengthen the capacity of democratic political parties,
			 governments, nongovernmental organizations and institutions, and citizens to
			 support the development of democratic states, institutions, and practices that
			 are responsive and accountable to citizens.
					(3)Any contract, grant, or cooperative
			 agreement (or any amendment to any contract, grant or cooperative agreement) in
			 excess of $1,000,000 of funds under the heading
			 Democracy Fund, and in excess of
			 $1,000,000 under other headings in this Act for
			 the promotion of democracy, with the exception of programs and activities of
			 the National Endowment for Democracy, shall be subject to the regular
			 notification procedures of the Committees on Appropriations.
					(4)With respect to the provision of assistance
			 for democracy, human rights and governance activities in this Act, the
			 organizations implementing such assistance and the specific nature of that
			 assistance shall not be subject to the prior approval by the government of any
			 foreign country.
					(5)Of the funds appropriated under title III
			 of this Act that are made available for the promotion of democracy, up to
			 $20,000,000 shall be made available to expand
			 access to information and communications through the Internet, and shall be
			 used for programs that provide unmonitored and uncensored access to the
			 Internet for large numbers of users living in closed societies that have
			 acutely hostile Internet environments: 
			 Provided, That such funds, and
			 any unobligated funds appropriated in prior Acts making appropriations for the
			 Department of State, foreign operations and related programs for Internet
			 freedom, shall not be obligated until the Secretary of State, in coordination
			 with the USAID Administrator and the Broadcasting Board of Governors, submits
			 to the Committees on Appropriations, in classified form if necessary, a
			 detailed, multi-year strategy to promote Internet freedom abroad, including
			 goals and objectives, funding data by Federal agency, program and fiscal year,
			 and a detailed description of the following—
						(A)mechanisms and tools, inluding censorship
			 circumvention technology, to be used to promote expanded access and freedom via
			 the Internet and other forms of connection technology, especially for people
			 living in countries whose governments censor, monitor, distort, and restrict
			 the Internet and other forms of media;
						(B)the countries which will be focal points
			 for such strategy, and an assessment of options to reach the largest number of
			 people in each country;
						(C)projected outcomes and metrics for
			 measuring the impact and sustainability of programs established by such funds;
			 and
						(D)an assessment of the effectiveness of the
			 uses of previously appropriated funds for this purpose.
						(6)Of the funds appropriated under the heading
			 Economic Support Fund in this Act that are made available for
			 assistance for Egypt, Pakistan, Cuba, North Korea and the Democratic Republic
			 of the Congo, $12,500,000 shall be transferred
			 to, and merged with, funds made available under the heading National
			 Endowment for Democracy, and shall be allocated for democracy programs
			 in such countries.
					(h)PersonnelThe authority provided by section 1113 of
			 Public Law 111–32 shall remain in effect through fiscal year 2011.
				(i)Partner vettingFunds appropriated by this Act may be used
			 to implement a Partner Vetting System (PVS) pilot program, including necessary
			 rulemaking: 
			 Provided, That any such PVS pilot
			 program shall apply equally to the programs and activities of the Department of
			 State and the United States Agency for International Development (USAID): 
			 Provided further,
			 That the Secretary of State and the USAID Administrator shall jointly consult
			 with the Committees on Appropriations not later than 45 days after enactment of
			 this Act on progress implementing the PVS pilot program and preliminary
			 results: 
			 Provided further,
			 That such funds shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
				(j)Accountability Review BoardsThe authority provided by section 301(a)(3)
			 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C.
			 4831(a)(3)) shall remain in effect through September 30, 2011.
				(k)Public Availability of
			 ReportsAny report submitted
			 to the Committees on Appropriations pursuant to any reporting requirement in
			 this Act and in the report accompanying this Act shall be posted on the
			 respective agency’s public Web site not more than 7 days after such report is
			 transmitted to Congress, unless otherwise specified by the Committees on
			 Appropriations.
				(l)Consolidation of Reports
					(1)The Secretary of State or the USAID
			 Administrator may, notwithstanding any other provision of law and following
			 consultation with the Committees on Appropriations, consolidate or combine
			 reports (including plans and strategies) that are called for by any provision
			 of law to be submitted to the Congress and that are substantially duplicative
			 of others called for by any other provision of law, and may submit a report
			 into which two or more are consolidated by the last in time of the dates
			 otherwise required for submission of the reports being consolidated, except
			 that such date shall be no later than 60 days after the date that the earliest
			 of the reports was due.
					(2)Reports are considered substantially
			 duplicative if they are required to address at least more than half of
			 the same substantive factors, criteria and issues that are required to be
			 addressed by any other report, and any such consolidated report must address
			 all the substantive factors, criteria and issues required to be addressed in
			 each of the individual reports.
					(3)Reports affected by this section are those
			 within the purview of or prepared primarily by the Department of State and
			 USAID and that relate to matters addressed under this Act, or any Act
			 authorizing or appropriating funds for use by, or actions of, the Department of
			 State and USAID.
					(m)Clarifying AmendmentThe Foreign Relations Authorization Act,
			 Fiscal Years 2000 and 2001 is amended in section 705(b) (22 U.S.C. 7401(b)) by
			 striking by, or for support of, the International Criminal Court
			 and inserting in a manner inconsistent with the American Servicemembers’
			 Protection Act of 2002 (22 U.S.C. 7421, et seq.).
				(n)Prohibition on Use of Funds for Abortions
			 and Involuntary SterilizationsNone of the funds made available to carry
			 out part I of the Foreign Assistance Act of 1961, as amended, may be obligated
			 or expended for any country or organization if the President certifies that the
			 use of these funds by any such country or organization would violate any of the
			 provisions related to abortions and involuntary sterilizations in section
			 104(f) of such Act.
				(o)Modification date of reportSection 102(b)(1) of the International
			 Religious Freedom Act of 1998 (22 U.S. C. 6412(b)(1) is amended by striking
			 September 1 and inserting April 1.
				(p)Extension of Passport
			 SurchargeSection 1(b)(2) of
			 the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) is amended by striking
			 2010 and inserting instead 2011.
				(q)Protections and Remedies for Employees of
			 Diplomatic Missions and International OrganizationsThe Secretary of State shall promptly and
			 fully implement section 203(a)(2) of the William Wilberforce Trafficking
			 Victims Protection Reauthorization Act of 2008 (Public Law 110–457): 
			 Provided, That in determining
			 whether to suspend the issuance of A–3 or G–5 visas to applicants seeking to
			 work for officials of a diplomatic mission or international organization, the
			 Secretary shall consider whether a final court judgment has been issued against
			 a current or former employee of such mission or organization (and the time
			 period for a final appeal has expired) or whether the Department of State has
			 requested that immunity of individual diplomats or family members be waived to
			 permit criminal prosecution: 
			 Provided further,
			 That the Secretary shall continue to assist in obtaining payment of final court
			 judgments awarded to A–3 and G–5 visa holders, including encouraging the
			 sending states to provide compensation directly to victims: 
			 Provided further,
			 That the Secretary shall include all trafficking cases involving A–3 or G–5
			 visa holders in the Trafficking in Persons annual report for which a final
			 civil judgment has been issued (and the time period for final appeal has
			 expired) or the Department of Justice has determined that the United States
			 Government would seek to indict the diplomat or a family member but for
			 diplomatic immunity.
				(r)Motor Vehicle Pollution
			 ControlNot later than 90
			 days after enactment of this Act, the Secretary of State, Secretary of the
			 Treasury, Administrator of the United States Agency for International
			 Development, and the heads of the Broadcasting Board of Governors, Millennium
			 Challenge Corporation, Peace Corps, Inter-American Foundation, African
			 Development Foundation, Export-Import Bank of the United States, Overseas
			 Private Investment Corporation, and Trade and Development Agency, shall report,
			 in writing, to the Committees on Appropriations that they have instituted a
			 policy to eliminate unnecessary idling of motor vehicles owned or leased by the
			 Federal Government: 
			 Provided, That such policy may
			 include exceptions to accommodate important security, health, or safety
			 concerns, and if necessary to perform a job function, ensure safe operating
			 conditions, or to operate a motor vehicle in accordance with manufacturer
			 specifications.
				(s)Modification of amendmentSection 620J of the
			 Foreign Assistance Act of 1961
			 (Limitation on Assistance to Security Forces) is amended as follows:
					(1)by redesignating the section as section
			 620M;
					(2)in subsection (a), by striking
			 evidence and inserting information and by
			 striking “gross violations” and inserting “a gross violation”; and
					(3)by adding the following subsection:
						
							(d)Credible informationNot later than 180 days after the enactment
				of this section, the Secretary shall—
								(1)develop procedures to ensure that
				information about gross violations of human rights by units of the security
				forces of a foreign country is gathered and received (including from United
				States Government sources and from individuals and organizations outside the
				United States Government), preserved, investigated, and evaluated;
								(2)develop procedures to positively identify
				the unit involved when credible information of a gross violation exists but the
				identity of the unit is lacking; and
								(3)describe the procedures in a report to the
				Committees on Appropriations, the Committee on Foreign Relations of the Senate
				and the Committee on Foreign Affairs of the House of
				Representatives.
								
					(t)RepealSections 494, 495, and 495B through 495K of
			 the Foreign Assistance Act of 1961,
			 and section 1511 of the Foreign Affairs Agencies Consolidation Act of 1998
			 (Public Law 105–277), are hereby repealed.
				(u)Democracy and human rights
					(1)Section 2143 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 is amended in the opening
			 paragraph by striking should increase and inserting shall
			 establish.
					(2)Any assignment of an individual to a
			 political officer position at a United States mission abroad that has primary
			 responsibility for monitoring and reporting on human rights in a foreign
			 country shall be made upon the recommendation of the Assistant Secretary of
			 State for Democracy, Human Rights, and Labor in consultation with the head of
			 the Department of State's regional bureau having primary responsibility for
			 that country.
					(v)Annuitant waiver
					(1)Section 824(g) of the
			 Foreign Service Act of 1980 (22
			 U.S.C. 4064(g)) is amended—
						(A)in paragraph (1)(B), by striking to
			 facilitate the and all that follows through
			 Afghanistan,;
						(B)by striking paragraph (2); and
						(C)by redesignating paragraph (3) as paragraph
			 (2).
						(2)Section 61 of the of the
			 State Department Basic Authorities Act of
			 1956 (22 U.S.C. 2733) is amended in subsection (a)(2) by striking
			 2010 and inserting 2012.
					(3)Section 625 of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2385) is amended in subsection (j)(1)(B) by striking 2010
			 and inserting 2012.
					(w)Haitian-american enterprise
			 fundOf the funds
			 appropriated under titles III through VI of this Act and in prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs that are available for assistance for Haiti, up to
			 $25,000,000 may be made available, including as
			 an endowment, notwithstanding any other provision of law and following
			 consultations with the Committees on Appropriations, the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives, to establish and operate a Haitian-American Enterprise Fund
			 whose purpose is to improve Haiti's economy and encourage equitable development
			 by strengthening the Haitian private sector, including small businesses and
			 joint ventures with United States and Haitian participants and self-employed
			 activities, through measures including loans, micro-loans, grants, equity
			 investments, feasibility studies, technical assistance, training, insurance,
			 and guarantees: 
			 Provided, That provisions
			 contained in section 201 of the Support for East European Democracy (SEED) Act
			 of 1989 (excluding the authorizations of appropriations provided in subsection
			 (b) and the provisions of subsection (f) of that section) shall be deemed to
			 apply to any such Fund, and to funds made available to such Fund, in order to
			 enable it to provide assistance for purposes of this section: 
			 Provided further,
			 That not more than 5 percent of the funds made available pursuant to this
			 section shall be available for administrative expenses of the Fund: 
			 Provided further,
			 That section 7063 of this Act shall apply to any such Fund established pursuant
			 to this subsection: 
			 Provided further,
			 That the authority of the Fund to provide assistance shall cease to be
			 effective on December 31, 2020.
				(x)Pakistani-american enterprise
			 fundFunds appropriated under
			 titles III through VI of this Act and in prior Acts making appropriations for
			 the Department of State, foreign operations, and related programs that are
			 available for assistance for Pakistan, may be made available, including as an
			 endowment, notwithstanding any other provision of law and following
			 consultations with the Committees on Appropriations, the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives, to establish and operate a Pakistani-American Enterprise Fund
			 whose purpose is to improve Pakistan's economy and encourage equitable
			 development by strengthening Pakistan's private sector, including small and
			 medium businesses and joint ventures with United States and Pakistan
			 participants and self-employed activities, through measures including loans,
			 micro-loans, grants, equity investments, feasibility studies, technical
			 assistance, training, insurance, and guarantees: 
			 Provided, That provisions
			 contained in section 201 of the Support for East European Democracy (SEED) Act
			 of 1989 (excluding the authorizations of appropriations provided in subsection
			 (b) and the provisions of subsection (f) of that section) shall be deemed to
			 apply to any such Fund, and to funds made available to such Fund, in order to
			 enable it to provide assistance for purposes of this section: 
			 Provided further,
			 That not more than 5 percent of the funds made available pursuant to this
			 section shall be available for administrative expenses of the Fund: 
			 Provided further,
			 That section 7063 of this Act shall apply to any such Fund established pursuant
			 to this subsection: 
			 Provided further,
			 That the authority of the Fund to provide assistance shall cease to be
			 effective on December 31, 2020.
				(y)Mid-career pilot programNotwithstanding any other provision of law,
			 funds appropriated under the heading Diplomatic and Consular
			 Programs shall be made available for a pilot program to recruit, hire,
			 and train mid-career professionals for the Foreign Service: 
			 Provided, That the Secretary of
			 State shall consult with the Committees on Appropriations on the parameters of
			 such a pilot program.
				(z)Videoconference interviews
					(1)The Secretary of State shall develop and
			 conduct a pilot program for the processing of tourist visas using secure remote
			 videoconferencing technology as a method for conducting visa interviews of
			 applicants, and shall work with other Federal agencies that use such secure
			 communications to help ensure security of the videoconferencing transmission
			 and encryption.
					(2)Not later than 90 days after the end of the
			 pilot program the Secretary of State shall submit a report to the Committees on
			 Appropriations detailing the results of such program including recommendations
			 on whether it should be continued, broadened, or modified.
					(aa)Clarification
					(1)For the purposes of this Act, the Secretary
			 of State shall be responsible for the overall implementation of United States
			 foreign policy, and the Administrator of the United States Agency for
			 International Development shall be responsible, in coordination with the
			 Secretary of State, for the design and implementation of development and
			 humanitarian programs in support of such policy.
					(2)Section 1523(d) of the Foreign Affairs
			 Agencies Consolidation Act of 1998 (Public Law 105–277) is amended by striking
			 nonreimbusable and inserting reimbursable.
					(bb)Extension of authorityThe Foreign Operations, Export Financing,
			 and Related Programs Appropriations Act, 1990 (Public Law 101–167) is
			 amended—
					(1)In section 599D (8 U.S.C. 1157
			 note)—
						(A)in subsection (b)(3), by striking
			 and 2010 and inserting 2010, and 2011; and
						(B)in subsection (e), by striking
			 2010 each place it appears and inserting 2011;
			 and
						(2)in section 599E (8 U.S.C. 1255 note) in
			 subsection (b)(2), by striking 2010 and inserting
			 2011.
					(cc)Iran
			 sanctions
					(1)The declaration of policy in section 3 of
			 the Iran Sanctions Act of 1996 (Public Law 104–172) is incorporated
			 herein.
					(2)None of the funds appropriated or otherwise
			 made available in title VI of this Act under the heading Export-Import
			 Bank of the United States may be used by the Export-Import Bank of the
			 United States to provide any new financing (including loans, guarantees, other
			 credits, insurance, and reinsurance) to any person that is subject to sanctions
			 under paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act of 1996
			 (Public Law 104–172).
					Aircraft transfer and
		  coordination
			7035.(a)Transfer authorityNotwithstanding any other provision of law
			 or regulation, aircraft procured with funds appropriated by this Act and prior
			 Acts making appropriations for the Department of State, foreign operations, and
			 related programs under the headings Diplomatic and Consular
			 Programs, “International Narcotics Control and Law Enforcement”,
			 Andean Counterdrug Initiative and Andean Counterdrug
			 Programs may be used for any other program and in any region, including
			 for the transportation of active and standby Civilian Response Corps personnel
			 and equipment during a deployment: 
			 Provided, That the responsibility
			 for policy decisions and justification for the use of such transfer authority
			 shall be the responsibility of the Secretary of State and the Deputy Secretary
			 of State and this responsibility shall not be delegated.
				(b)Property disposalThe authority provided in subsection (a)
			 shall apply only after a determination by the Secretary of State to the
			 Committees on Appropriations that the equipment is no longer required to meet
			 programmatic purposes in the designated country or region: 
			 Provided, That any such transfer
			 shall be subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations.
				(c)Aircraft coordination
					(1)Aircraft purchased or leased by the
			 Department of State and the United States Agency for International Development
			 (USAID) with funds made available in this Act or prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs shall be coordinated under the authority of the appropriate Chief of
			 Mission: 
			 Provided, That such aircraft may
			 be used to transport, on a reimbursable or nonreimbursable basis, Federal and
			 non-Federal personnel supporting the Department of State and USAID programs and
			 activities: 
			 Provided further,
			 That official travel for other agencies for other purposes may be supported on
			 a reimbursable basis, or without reimbursement when traveling on a space
			 available basis.
					(2)The requirement and authorities of this
			 subsection shall only apply to aircraft, the primary purpose of which is the
			 transportation of personnel.
					(d)Air fleetsNot later than September 30, 2011, the
			 Secretary of State, in consultation with the USAID Administrator, shall submit
			 a report to the Committees on Appropriations detailing the total inventory of
			 aircraft procured, leased, or contracted by the Department of State and USAID,
			 the contractors operating such aircraft, and the annual costs of such
			 contracts.
				Western
		  hemisphere
			7036.(a)Trade
			 capacityOf the funds
			 appropriated by this Act, not less than
			 $10,000,000 under the heading “Development
			 Assistance” and not less than $10,000,000 under
			 the heading “Economic Support Fund” shall be made available for labor and
			 environmental capacity building activities relating to free trade agreements
			 with countries of Central America, Peru and the Dominican Republic.
				(b)Assistance for Haiti
					(1)The Government of Haiti shall be eligible
			 to purchase defense articles and services under the Arms Export Control Act (22
			 U.S.C. 2751 et seq.), for the Coast Guard.
					(2)The terms and conditions of section 1007
			 (a), (b), (c), (d) and (e) of H.R. 4899, as agreed to in the Senate on May 27,
			 2010, shall apply to assistance for Haiti appropriated by this Act.
					(3)None of the funds made available by this
			 Act under the heading International Narcotics Control and Law
			 Enforcement may be used to transfer excess weapons or ammunition of an
			 agency of the United States Government to the Government of Haiti for use by
			 the Haitian National Police until the Secretary of State reports to the
			 Committees on Appropriations that any members of the Haitian National Police
			 who have been credibly alleged to have committed violations of internationally
			 recognized human rights or other serious crimes, have been suspended.
					(c)Caribbean basin security
			 initiative
					(1)Of the funds appropriated by this Act, not
			 more than $75,000,000 shall be made available
			 for the Caribbean Basin Security Initiative (CBSI), of which not more than
			 $20,000,000 shall be funds appropriated under
			 the heading “Foreign Military Financing Program” to support military reform and
			 air and maritime operations: 
			 Provided, That a priority of the
			 CBSI should be to build the capacity and professionalism of civilian police and
			 judicial institutions.
					(2)Spending planThe Secretary of State shall submit to the
			 Committees on Appropriations not later than 45 days after enactment of this
			 Act, and prior to the initial obligation of funds under the CBSI, a detailed
			 spending plan for each country which shall include clear and achievable goals
			 and objectives, indicators and benchmarks for measuring progress, and expected
			 results.
					(d)Assistance for Guatemala
					(1)Of the funds appropriated in this Act under
			 the heading International Narcotics Control and Law Enforcement
			 not less than $3,000,000 shall be made available
			 for a United States contribution to the International Commission Against
			 Impunity in Guatemala.
					(2)None of the funds appropriated under the
			 headings International Military Education and Training and
			 Foreign Military Financing Program may be made available for
			 assistance for the Guatemalan Army, except that such funds may be made
			 available for the Army Corps of Engineers only to improve disaster response
			 capabilities and to participate in international peacekeeping
			 operations.
					(e)Assistance for MexicoThe provisions of paragraphs (1) through
			 (4) of section 1046(b) of Public Law 110–252 shall apply to funds appropriated
			 or otherwise made available by this Act for assistance for Mexico, and the
			 report required in that section shall be based on a determination by the
			 Secretary of State, in writing, of compliance with each of the requirements in
			 those paragraphs.
				(f)Assistance for the countries of central
			 americaThe provisions of
			 paragraphs (1) through (4) of section 7045(f) of the Department of State,
			 Foreign Operations, and Related Programs Appropriations Act, 2009 (division H
			 of Public Law 111–8) shall apply to funds appropriated or otherwise made
			 available by this Act for assistance for the countries of Central
			 America.
				(g)Aircraft operations and
			 maintenanceTo the maximum
			 extent practicable, the costs of operations and maintenance, including fuel, of
			 aircraft funded by this Act should be borne by the recipient country.
				Colombia
			7037.(a)AssistanceFunds appropriated by this Act and made
			 available to the Department of State for counter-narcotics or other law
			 enforcement assistance for the Government of Colombia may be used to support a
			 unified campaign against narcotics trafficking and organizations designated as
			 Foreign Terrorist Organizations and successor organizations, and to take
			 actions to protect human health and welfare in emergency circumstances,
			 including undertaking rescue operations: 
			 Provided, That no United States
			 Armed Forces personnel or United States civilian contractor employed by the
			 United States will participate in any combat operation in connection with
			 assistance made available by this Act for Colombia: 
			 Provided further,
			 That rotary and fixed-wing aircraft supported with funds appropriated under the
			 heading International Narcotics Control and Law Enforcement for
			 assistance for Colombia may be used for aerial or manual drug eradication and
			 interdiction, including to transport personnel and supplies and to provide
			 security for such operations, if the Secretary of State determines that
			 voluntary eradication, combined with alternative development programs,
			 including access to land, markets and social services, is not feasible in such
			 areas: 
			 Provided further,
			 That such aircraft may also be used to provide transport in support of
			 alternative development programs and investigations by civilian judicial
			 authorities: 
			 Provided further,
			 That the President shall ensure that if any helicopter procured with funds in
			 this Act or prior Acts making appropriations for the Department of State,
			 foreign operations, and related programs, is used to aid or abet the operations
			 of any illegal self-defense group, paramilitary organization, illegal security
			 cooperative or successor organizations in Colombia, such helicopter shall be
			 immediately returned to the United States: 
			 Provided further,
				That none of the funds appropriated by this Act or prior
			 Acts making appropriations for the Department of State, foreign operations, and
			 related programs may be made available for assistance for the Colombian
			 Departamento Administrativo de Seguridad or successor organizations: 
			 Provided further,
			 That the terms and conditions of the third paragraph of section 7046(a) of
			 division F of Public Law 111–117, except for the third proviso, shall apply to
			 assistance for Colombia appropriated in this Act: 
			 Provided further,
			 That none of the funds appropriated by this Act shall be made available for the
			 cultivation or processing of African palm oil.
				(b)Applicability of fiscal year 2010
			 provisions
					(1)In generalExcept as provided in paragraph (2), the
			 provisions of subsections (b) through (f) of section 7046 of the Department of
			 State, Foreign Operations, and Related Programs Appropriations Act, 2009
			 (division H of Public Law 111–8), as amended by section 7046 (b)(2)(A) of
			 division F of Public Law 111–117, shall apply to funds appropriated or
			 otherwise made available by this Act for assistance for Colombia.
					(2)ExceptionsThe following provisions of section 7046 of
			 division H of Public Law 111–8 shall apply to funds appropriated or otherwise
			 made available by this Act for assistance for Colombia as follows:
						(A)Subsection (b)(1)(B) is amended as
			 follows:
							(i)By striking clause (i) and inserting the
			 following:
								
									(i)The Colombian Armed Forces are suspending
				those members, of whatever rank, who have been credibly alleged to have
				violated internationally recognized human rights, or to have aided, abetted or
				benefitted from paramilitary organizations or successor armed groups; all such
				cases are promptly referred to civilian jurisdiction for investigation and
				prosecution, and the Colombian Armed Forces are no longer opposing civilian
				judicial jurisdiction in such cases; and the Colombian Armed Forces are
				cooperating fully with civilian prosecutors and judicial
				authorities.
									.
							(ii)By striking clause (iv) and inserting the
			 following:
								
									(iv)The Government of Colombia is respecting
				the rights of human rights defenders, journalists, trade unionists, and other
				social activists, and the rights and territory of indigenous and Afro-Colombian
				communities; and the Colombian Armed Forces are implementing procedures to
				distinguish between civilians, including displaced persons, and combatants, in
				their
				operations.
									.
							(B)Subsection (b)(2) shall be applied by
			 substituting July 31, 2011 for the date contained
			 therein;
						(C)Subsection (c) shall be applied by
			 substituting September 30, 2011 for the date contained therein;
			 and
						(D)Subsection (d)(1) shall be applied—
							(i)by substituting 17,000,000
			 for the dollar amount contained therein; and
							(ii)by substituting fiscal year
			 2011 for the fiscal year contained therein.
							NEAR EAST
			7038.(a)Iraq
					(1)Funds appropriated or otherwise made
			 available by this Act for assistance for Iraq shall be made available in a
			 manner that utilizes Iraqi entities to the maximum extent practicable, and in
			 accordance with the Department of State’s April 9, 2009 Guidelines for
			 Government of Iraq Financial Participation in United States Government-Funded
			 Civilian Foreign Assistance Programs and Projects.
					(2)None of such funds may be used by the
			 Government of the United States to enter into a permanent basing rights
			 agreement between the United States and Iraq.
					(3)Funds appropriated or otherwise made
			 available by this Act for security-related programs in Iraq may only be made
			 available if the Secretary of State certifies to the Committees on
			 Appropriations that the Government of Iraq has committed to contributing to,
			 and sustaining, such programs, including details on the manner in which such
			 contributions and sustainment will be achieved.
					(4)The uses of aircraft in Iraq purchased or
			 leased with funds appropriated by this Act shall be coordinated under the
			 authority of the United States Chief of Mission in Iraq.
					(5)Of the funds appropriated by this Act for
			 assistance for Iraq under the heading Economic Support Fund, not
			 less than $10,000,000 shall be made available
			 for programs and activities for which policy justifications and decisions shall
			 be the responsibility of the United States Chief of Mission in Iraq.
					(6)Not later than 45 days after enactment of
			 this Act, and prior to the initial obligation of funds, the Secretary of State,
			 in consultation with the Administrator of the United States Agency for
			 International Development, shall submit to the Committees on Appropriations a
			 spending plan for funds appropriated or otherwise made available by this Act
			 for assistance for Iraq, which shall include clear and achievable goals and
			 objectives, indicators and benchmarks for measuring progress, and expected
			 results.
					(b)LebanonFunds appropriated under the heading
			 Foreign Military Financing Program in this Act for assistance
			 for Lebanon shall be made available only to professionalize the Lebanese Armed
			 Forces and to strengthen border security and combat terrorism, including
			 training and equipping the Lebanese Armed Forces to secure Lebanon’s borders,
			 interdicting arms shipments, preventing the use of Lebanon as a safe haven for
			 terrorist groups, and implementing United Nations Security Council Resolution
			 1701: 
			 Provided, That funds may not be
			 made available for obligation until the Secretary of State provides the
			 Committees on Appropriations a detailed spending plan.
				(c)Middle east peaceFunds appropriated by this Act should be
			 made available in a manner to further peace in the Middle East between Israelis
			 and Palestinians.
				(d)TunisiaOf the funds appropriated under the heading
			 Foreign Military Financing Program in this Act that are
			 available for assistance for Tunisia, $1,000,000
			 shall be withheld from obligation unless the Secretary of State certifies to
			 the Committees on Appropriations that the Government of Tunisia is making
			 significant efforts to respect due process and the rights of its citizens to
			 peaceful expression and association, and to provide access for its citizens to
			 the Internet.
				(e)West bank and gazaThe terms and conditions of sections
			 7034(b) and 7035 through 7040 of Public Law 111–117 shall apply to funds
			 appropriated in this Act.
				Africa
			7039.(a)International military education and
			 training
					(1)Funds appropriated under the heading
			 International Military Education and Training in this Act that
			 are made available for assistance for Angola, Cameroon, Central African
			 Republic, Chad, Côte d’Ivoire, Guinea and Zimbabwe may be made available only
			 for expanded international military education and training and for training
			 related to international peacekeeping operations.
					(2)None of the funds appropriated under the
			 heading International Military Education and Training in this
			 Act may be made available for assistance for Equatorial Guinea or
			 Somalia.
					(b)Ethiopia
					(1)None of the funds appropriated by this Act
			 under the heading Foreign Military Financing Program that are
			 available for assistance for Ethiopia may be made available unless the
			 Secretary of State—
						(A)certifies to the Committees on
			 Appropriations that the Government of Ethiopia is making significant efforts to
			 respect due process and the rights of its citizens to peaceful expression and
			 association; and
						(B)submits a report to such Committees on the
			 types and amounts of United States training and equipment proposed to be
			 provided to the Ethiopian military including steps that will be taken to ensure
			 that such assistance is not provided to military units or personnel that have
			 violated internationally recognized human rights.
						(2)The restriction in paragraph (1) shall not
			 apply to assistance to support the deployment of members of the Ethiopian
			 military in international peacekeeping operations.
					(c)Conflict minerals
					(1)None of the funds appropriated by this Act
			 under the heading Foreign Military Financing Program may be made
			 available for assistance for Rwanda or Uganda if the Secretary of State has
			 credible evidence that the Government of Rwanda or the Government of Uganda is
			 providing political, military or financial support to armed groups in the
			 Democratic Republic of the Congo (DRC) that are involved in the illegal
			 exportation of minerals out of the DRC or have committed violations of
			 internationally recognized human rights, including rape.
					(2)The restriction in paragraph (1) shall not
			 apply to assistance to improve border controls to prevent the illegal
			 exportation of minerals out of the DRC by such groups, to protect relief
			 efforts, or to support the training and deployment of members of the Rwandan or
			 Ugandan militaries in international peacekeeping operations.
					(d)Sudan limitation on assistance
					(1)Subject to paragraph (2):
						(A)Notwithstanding any other provision of law,
			 none of the funds appropriated by this Act may be made available for assistance
			 for the Government of Sudan.
						(B)None of the funds appropriated by this Act
			 may be made available for the cost, as defined in section 502, of the
			 Congressional Budget Act of 1974, of modifying loans and loan guarantees held
			 by the Government of Sudan, including the cost of selling, reducing, or
			 canceling amounts owed to the United States, and modifying concessional loans,
			 guarantees, and credit agreements.
						(2)Paragraph (1) shall not apply if the
			 Secretary of State determines and certifies to the Committees on Appropriations
			 that:
						(A)The Government of Sudan honors its pledges
			 to cease attacks upon civilians and disarms and demobilizes the Janjaweed and
			 other government-supported militias;
						(B)The Government of Sudan and all
			 government-supported militia groups are honoring their commitments made in all
			 previous cease-fire agreements; and
						(C)The Government of Sudan is allowing
			 unimpeded access to Darfur to humanitarian aid organizations, the human rights
			 investigation and humanitarian teams of the United Nations, including
			 protection officers, and an international monitoring team that is based in
			 Darfur and has the support of the United States.
						(3)The provisions of paragraph (1) shall not
			 apply to—
						(A)humanitarian assistance;
						(B)assistance for the Darfur region, Southern
			 Sudan, Southern Kordofan/Nuba Mountains State, Blue Nile State, and Abyei;
			 and
						(C)assistance to support implementation of the
			 Comprehensive Peace Agreement and the Darfur Peace Agreement or any other
			 internationally recognized viable peace agreement in Sudan.
						(4)For the purposes of this Act, the term
			 Government of Sudan shall not include the Government of Southern
			 Sudan.
					(5)Notwithstanding any other provision of law,
			 assistance in this Act may be made available to the Government of Southern
			 Sudan to provide nonlethal military assistance, military education and
			 training, and defense services controlled under the International Traffic in
			 Arms Regulations (22 CFR 120.1 et seq.) if the Secretary of State—
						(A)determines that the provision of such items
			 is in the national interest of the United States; and
						(B)not later than 15 days before the provision
			 of any such assistance, notifies the Committees on Appropriations of such
			 determination.
						(e)Southern
			 SudanThe Secretary of State
			 shall request regular audits of the financial accounts of the Government of
			 Southern Sudan to ensure transparency and accountability of funds, including
			 revenues from the extraction of oil and gas, and the public disclosure of such
			 audits in a timely manner: 
			 Provided, That in determining
			 amounts and types of United States assistance to make available to the
			 Government of Southern Sudan, the Secretary shall consider the extent to which
			 such government is ensuring transparency and accountability of funds: 
			 Provided further,
			 That the Secretary shall, as appropriate, assist the Government of Southern
			 Sudan in conducting such audits, and shall submit a report not later than 90
			 days after enactment of this Act to the Committees on Appropriations detailing
			 the steps that will be taken by the Government of Southern Sudan, which are
			 additional to those which were taken in the previous fiscal year, to improve
			 natural resource management and ensure transparency and accountability of
			 funds.
				(f)The gambia
					(1)Of the funds appropriated under the
			 headings International Narcotics Control and Law Enforcement and
			 International Military Education and Training that are available
			 for assistance for The Gambia, not more than
			 $120,000 may be made available unless the
			 Secretary of State certifies to the Committees on Appropriations that the
			 Government of The Gambia is making significant efforts to release and account
			 for political prisoners, including Ebrimah Manneh.
					(2)The Secretary of the Treasury shall
			 instruct the United States Executive Directors of the international financial
			 institutions to vote against any loan, agreement, or other financial support
			 for The Gambia, except to meet basic human needs, unless the Secretary of State
			 makes the certification required in paragraph (1).
					(g)War crimes in africa
					(1)The Congress reaffirms its support for the
			 efforts of the International Criminal Tribunal for Rwanda (ICTR) and the
			 Special Court for Sierra Leone (SCSL) to bring to justice individuals
			 responsible for war crimes and crimes against humanity in a timely
			 manner.
					(2)Funds appropriated by this Act, including
			 funds for debt restructuring, may be made available for assistance for the
			 central government of a country in which individuals indicted by ICTR and SCSL
			 are credibly alleged to be living, if the Secretary of State determines and
			 reports to the Committees on Appropriations that such government is cooperating
			 with ICTR and SCSL: 
			 Provided, That the United States
			 shall use its voice and vote in the United Nations Security Council to fully
			 support efforts by ICTR and SCSL to bring to justice individuals indicted by
			 such tribunals in a timely manner.
					(3)The prohibition in paragraph (2) may be
			 waived on a country-by-country basis if the President determines that doing so
			 is in the national security interest of the United States.
					(h)Zimbabwe
					(1)The Secretary of the Treasury shall
			 instruct the United States Executive Director of each international financial
			 institution to vote against any extension by the respective institution of any
			 loans to the Government of Zimbabwe, except to meet basic human needs or to
			 promote democracy, unless the Secretary of State determines and reports in
			 writing to the Committees on Appropriations that the rule of law has been
			 restored in Zimbabwe, including respect for ownership and title to property,
			 freedom of speech and association.
					(2)None of the funds appropriated by this Act
			 shall be made available for assistance for the Central Government of Zimbabwe,
			 except for health, education, and macroeconomic growth assistance, unless the
			 Secretary of State makes the determination pursuant to paragraph (1).
					Asia
			7040.(a)Tibet
					(1)The Secretary of the Treasury should
			 instruct the United States Executive Director of each international financial
			 institution to use the voice and vote of the United States to support projects
			 in Tibet if such projects do not provide incentives for the migration and
			 settlement of non-Tibetans into Tibet or facilitate the transfer of ownership
			 of Tibetan land and natural resources to non-Tibetans; are based on a thorough
			 needs-assessment; foster self-sufficiency of the Tibetan people and respect
			 Tibetan culture and traditions; and are subject to effective monitoring.
					(2)Notwithstanding any other provision of law,
			 not less than $7,500,000 of the funds
			 appropriated by this Act under the heading Economic Support Fund
			 should be made available to nongovernmental organizations to support activities
			 which preserve cultural traditions and promote sustainable development and
			 environmental conservation in Tibetan communities in the Tibetan Autonomous
			 Region and in other Tibetan communities in China.
					(b)Burma
					(1)The Secretary of the Treasury shall
			 instruct the United States Executive Director of each international financial
			 institution to oppose and vote against the extension by such institution of any
			 loan or financial or technical assistance or any other utilization of funds of
			 the respective bank to and for Burma.
					(2)Funds appropriated by this Act may be made
			 available for assistance for Burma notwithstanding any other provision of law,
			 except no such funds shall be made available to the State Peace and Development
			 Council, or its successor, and its affiliated organizations: 
			 Provided, That such funds shall
			 be made available to support programs in Burma, along Burma’s borders, and for
			 Burmese groups and organizations located outside Burma: 
			 Provided further,
			 That not less than $5,000,000 shall be made
			 available for community-based organizations operating in Thailand to provide
			 food, medical, and other humanitarian assistance to internally displaced
			 persons in eastern Burma, in addition to assistance for Burmese refugees
			 appropriated under the heading Migration and Refugee Assistance
			 in this Act: 
			 Provided further,
			 That any new program or activity initiated with funds made available by this
			 Act shall be subject to prior consultation with the Committees on
			 Appropriations, and all such funds shall be subject to the regular notification
			 procedures of the Committees on Appropriations.
					(c)Cambodia
					(1)Funds made available in this Act for a
			 United States contribution to a Khmer Rouge tribunal may only be made available
			 if the Secretary of State certifies to the Committees on Appropriations that
			 the United Nations and the Government of Cambodia are taking effective steps to
			 address allegations of corruption and mismanagement within the tribunal.
					(2)None of the funds appropriated under the
			 heading Peacekeeping Operations in this Act or in prior Acts
			 making appropriations for the Department of State, foreign operations, and
			 related programs may be made available to support multinational peacekeeping
			 exercises in Cambodia unless the Secretary of State certifies to the Committees
			 on Appropriations that the Government of Cambodia has provided credible
			 information on the whereabouts and welfare of the 20 Uighur nationals deported
			 to the People’s Republic of China in December 2009.
					(d)IndonesiaOf the funds appropriated by this Act under
			 the heading Foreign Military Financing Program that are
			 available for assistance for Indonesia,
			 $2,000,000 may not be obligated until the
			 Secretary of State submits to the Committees on Appropriations the report on
			 Indonesia detailed under such heading in the report accompanying this
			 Act.
				(e)North korea
					(1)Funds appropriated under the heading
			 Migration and Refugee Assistance in this Act should be made
			 available for assistance for refugees from North Korea.
					(2)Of the funds made available under the
			 heading International Broadcasting Operations in title I of this
			 Act, up to $8,000,000 should be made available
			 for broadcasts into North Korea.
					(3)Of the funds appropriated by this Act under
			 the heading Economic Support Fund,
			 $3,500,000 shall be made available for
			 democracy, human rights, and governance programs for North Korea.
					(4)Funds made available by this Act under the
			 heading Economic Support Fund for assistance for countries in
			 the North Asia region may be made available for programs and activities
			 pursuant to section 4 of Public Law 108–333, as amended, and subject to the
			 regular notification procedures of the Committees on Appropriations: 
			 Provided, That for the purposes
			 of this subsection, such programs and activities shall be considered democracy
			 promotion.
					(f)People's republic of china
					(1)None of the funds appropriated under the
			 heading Diplomatic and Consular Programs in this Act may be
			 obligated or expended for processing licenses for the export of satellites of
			 United States origin (including commercial satellites and satellite components)
			 to the People's Republic of China unless, at least 15 days in advance, the
			 Committees on Appropriations are notified of such proposed action.
					(2)The terms and requirements of section
			 620(h) of the Foreign Assistance Act of
			 1961 shall apply to foreign assistance projects or activities of the
			 People's Liberation Army (PLA) of the People's Republic of China, to include
			 such projects or activities by any entity that is owned or controlled by, or an
			 affiliate of, the PLA: 
			 Provided, That none of the funds
			 appropriated or otherwise made available pursuant to this Act may be used to
			 finance any grant, contract, or cooperative agreement with the PLA, or any
			 entity that the Secretary of State has reason to believe is owned or controlled
			 by, or an affiliate of, the PLA.
					(3)Notwithstanding any other provision of law
			 and subject to prior consultation with, and the regular notification procedures
			 of, the Committees on Appropriations, of the funds appropriated by this Act
			 under the heading Development Assistance, not less than
			 $25,000,000 shall be made available for
			 development cooperation activities and to United States educational
			 institutions and nongovernmental organizations for programs and activities in
			 the People's Republic of China relating to the environment, governance, and the
			 rule of law.
					(g)PhilippinesOf the funds appropriated by this Act under
			 the heading Foreign Military Financing Program that are
			 available for assistance for the Philippines,
			 $3,000,000 may not be obligated until the
			 Secretary of State submits to the Committees on Appropriations the report on
			 the Philippines detailed under such heading in the report accompanying this
			 Act.
				(h)Timor-LesteOf the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $1,000,000, in addition to funds otherwise made
			 available for such purposes, shall be made available for democracy programs and
			 activities in Timor-Leste, and not less than
			 $2,000,000 shall be made available for higher
			 education scholarships.
				(i)VietnamFunds appropriated by this Act that are
			 made available for assistance for Vietnam for remediation of dioxin
			 contaminated sites and related health activities may be made available for
			 assistance for the Government of Vietnam, including the military, for such
			 purposes.
				Serbia
			7041.(a)Funds appropriated by this Act may be made
			 available for assistance for the central Government of Serbia after May 31,
			 2011, if the Secretary of State has submitted the report required in subsection
			 (c).
				(b)After May 31, 2011, the Secretary of the
			 Treasury should instruct the United States Executive Directors of the
			 international financial institutions to support loans and assistance to the
			 Government of Serbia subject to the condition in subsection (c).
				(c)The report referred to in subsection (a) is
			 a report by the Secretary of State to the Committees on Appropriations that the
			 Government of Serbia has apprehended Ratko Mladic and Goran Hadzic and
			 transferred them to the International Criminal Tribunal for the former
			 Yugoslavia.
				(d)This section shall not apply to
			 humanitarian assistance or assistance to promote democracy.
				Independent states of the former soviet
		  union
			7042.(a)None of the funds appropriated under the
			 heading “Assistance for Europe, Eurasia and Central Asia” may be made available
			 for assistance for a government of an Independent State of the former Soviet
			 Union if that government directs any action in violation of the territorial
			 integrity or national sovereignty of any other Independent State of the former
			 Soviet Union, such as those violations included in the Helsinki Final Act,
			 unless the Secretary of State determines that to do so is in the national
			 security interests of the United States.
				(b)(1)Of the funds appropriated under the heading
			 Assistance for Europe, Eurasia and Central Asia that are
			 available for assistance for the Government of the Russian Federation, 60
			 percent shall be withheld from obligation until the Secretary of State
			 certifies to the Committees on Appropriations that the Government of the
			 Russian Federation—
						(A)has terminated implementation of
			 arrangements to provide Iran with technical expertise, training, technology, or
			 equipment necessary to develop a nuclear reactor, related nuclear research
			 facilities or programs, or ballistic missile capability; and
						(B)is
			 providing full access to international non-government organizations providing
			 humanitarian relief to refugees and internally displaced persons in the North
			 Caucasus.
						(2)Paragraph (1) shall not apply to—
						(A)assistance to combat infectious diseases,
			 child survival activities, or assistance for victims of trafficking in persons;
			 and
						(B)activities authorized under title V
			 (Nonproliferation and Disarmament Programs and Activities) of the FREEDOM
			 Support Act.
						(c)Section 907 of the FREEDOM Support Act
			 shall not apply to—
					(1)activities to support democracy or
			 assistance under title V of the FREEDOM Support Act and section 1424 of Public
			 Law 104–201 or nonproliferation assistance;
					(2)any assistance provided by the Trade and
			 Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2421);
					(3)any activity carried out by a member of the
			 United States and Foreign Commercial Service while acting within his or her
			 official capacity;
					(4)any insurance, reinsurance, guarantee or
			 other assistance provided by the Overseas Private Investment Corporation under
			 title IV of chapter 2 of part I of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2191 et seq.);
					(5)any financing provided under the
			 Export-Import Bank Act of 1945;
			 or
					(6)humanitarian assistance.
					Central
		  asia
			7043.The terms and conditions of section 7075 of
			 the Department of State, Foreign Operations, and Related Programs
			 Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to
			 funds appropriated by this Act: 
			 Provided, That for purposes of
			 the application of section 7076(e) to this Act, the term
			 assistance shall not include expanded international military
			 education and training.
				South Asia 
				7044.(a)Afghanistan
					(1)Funds appropriated or otherwise made
			 available by this Act for assistance for Afghanistan shall be made available in
			 accordance with the terms and conditions of section 1004 (a), (b), (d), and (e)
			 of H.R. 4899, as agreed to by the Senate on May 27, 2010, and the ninth through
			 twelfth provisos under the heading Economic Support Fund in
			 Public Law 111–117.
					(2)None of the funds appropriated or otherwise
			 made available by this Act may be made available—
						(A)for budget support for the Government of
			 Afghanistan unless the Secretary of State certifies to the Committees on
			 Appropriations that such Government is taking credible steps to combat
			 corruption, including arresting and prosecuting individuals alleged to be
			 involved in corrupt practices; or
						(B)to enter into a permanent basing rights
			 agreement between the United States and Afghanistan.
						(3)The Coordinator for Rule of Law at the
			 United States Embassy in Kabul, Afghanistan shall be consulted on the use of
			 all funds appropriated under this heading for rule of law programs in
			 Afghanistan.
					(4)Not later than 45 days after enactment of
			 this Act, and prior to the initial obligation of funds, the Secretary of State,
			 in consultation with the Administrator of the United States Agency for
			 International Development, shall submit to the Committees on Appropriations a
			 spending plan for funds appropriated or otherwise made available by this Act
			 for assistance for Afghanistan, which shall include clear and achievable goals
			 and objectives, indicators and benchmarks for measuring progress, and expected
			 results.
					(b)Nepal
					(1)Funds appropriated by this Act under the
			 headings Foreign Military Financing Program and
			 Peacekeeping Operations may be made available for assistance for
			 Nepal only if the Secretary of State certifies to the Committees on
			 Appropriations that the Nepal Army is—
						(A)cooperating fully with investigations and
			 prosecutions by civilian judicial authorities of violations of internationally
			 recognized human rights, including the 2004 murder of Maina Sunuwar; and
						(B)working constructively to redefine the
			 Nepal Army's mission and adjust its size accordingly, implement reforms
			 including strengthening the capacity of the civilian ministry of defense to
			 improve budget transparency and accountability, and facilitate the integration
			 of former rebel combatants into the security forces including the Nepal Army,
			 consistent with the goals of reconciliation, peace and stability.
						(2)The conditions in paragraph (1) shall not
			 apply to assistance for humanitarian relief and reconstruction activities in
			 Nepal.
					(c)Pakistan
					(1)Funds appropriated or otherwise made
			 available by this Act for assistance for Pakistan shall be made available in
			 accordance with section 1005(a), (b)(1) and (c) of H.R. 4899, as agreed to by
			 the Senate on May 27, 2010, and the ninth through the twelfth provisos under
			 the heading Economic Support Fund in Public Law 111–117.
					(2)Not later than 45 days after enactment of
			 this Act, and prior to the initial obligation of funds, the Secretary of State,
			 in consultation with the Administrator of the United States Agency for
			 International Development, shall submit to the Committees on Appropriations a
			 spending plan for funds appropriated or otherwise made available by this Act
			 for assistance for Pakistan, which shall include clear and achievable goals,
			 benchmarks for measuring progress, and expected results.
					(d)Sri lanka
					(1)Funds appropriated in title III of this Act
			 that are available for assistance for Sri Lanka shall be made available for
			 programs that promote reconciliation between ethnic Sinhalese and Tamil
			 populations, support post-conflict reconstruction, and advance the
			 participation of Tamils and other minorities in the political and economic life
			 of the country, and shall be subject to the regular notification procedures of
			 the Committees on Appropriations.
					(2)None of the funds appropriated by this Act
			 under the heading Foreign Military Financing Program may be made
			 available for assistance for Sri Lanka, no defense export license may be
			 issued, and no military equipment or technology shall be sold or transferred to
			 Sir Lanka pursuant to the authorities contained in this Act or any other Act,
			 unless the Secretary of State certifies to the Committees on Appropriations
			 that the Government of Sri Lanka is—
						(A)investigating alleged violations of
			 internationally recognized human rights and international humanitarian law by
			 government forces and the Liberation Tigers of Tamil Eelam, including the
			 assassination of Lasantha Wickrematunge;
						(B)bringing to justice individuals who have
			 been credibly alleged to have committed such violations;
						(C)supporting and cooperating with any United
			 Nations advisory panel or investigation of alleged violations of international
			 humanitarian law;
						(D)respecting due process and the rights of
			 its citizens to peaceful expression and association;
						(E)providing access to detainees and
			 conflict-affected areas and populations by humanitarian organizations;
			 and
						(F)implementing policies to promote
			 reconciliation and justice including devolution of power as provided for in the
			 Constitution of Sri Lanka.
						(3)Paragraph (2) shall not apply to assistance
			 for humanitarian demining and aerial and maritime surveillance.
					(4)If the Secretary makes the certification
			 required in paragraph (2), funds appropriated under the heading Foreign
			 Military Financing Program that are made available for assistance for
			 Sri Lanka should be used to support the recruitment and training of Tamils into
			 the Sri Lankan military, Tamil language training for Sinhalese military
			 personnel, and human rights training for all military personnel.
					(5)The Secretary of the Treasury shall
			 instruct the United States Executive Directors of the international financial
			 institutions (as defined in section 1701(c)(2) of the
			 International Financial Institutions
			 Act (22 U.S.C. 262r(c)(2)) to vote against any loan, agreement, or
			 other financial support for Sri Lanka except to meet basic human needs, unless
			 the Secretary of State certifies to the Committees on Appropriations that the
			 Government of Sri Lanka is meeting the requirements in paragraph (2)(E) and
			 (F).
					Community-based police
		  assistance
			7045.(a)AuthorityFunds made available by titles III and IV
			 of this Act to carry out the provisions of chapter 1 of part I and chapters 4
			 and 6 of part II of the Foreign Assistance Act
			 of 1961, may be used, notwithstanding section 660 of that Act, to
			 enhance the effectiveness and accountability of civilian police authority
			 through training and technical assistance in human rights, the rule of law,
			 anti-corruption, strategic planning, and through assistance to foster civilian
			 police roles that support democratic governance including assistance for
			 programs to prevent conflict, respond to disasters, address gender-based
			 violence, and foster improved police relations with the communities they
			 serve.
				(b)NotificationAssistance provided under subsection (a)
			 shall be subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations.
				Prohibition of payments to united nations
		  members
			7046.None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act for carrying out the
			 Foreign Assistance Act of 1961, may
			 be used to pay in whole or in part any assessments, arrearages, or dues of any
			 member of the United Nations or, from funds appropriated by this Act to carry
			 out chapter 1 of part I of the Foreign
			 Assistance Act of 1961, the costs for participation of another
			 country's delegation at international conferences held under the auspices of
			 multilateral or international organizations.
				Peacekeeping
		  
				7047.(a)MissionsNone of the funds appropriated or otherwise
			 made available by title I of this Act may be used for any United Nations
			 peacekeeping mission that will involve United States Armed Forces under the
			 command or operational control of a foreign national, unless the President's
			 military advisors have submitted to the President a recommendation that such
			 involvement is in the national interests of the United States and the President
			 has submitted to the Congress such a recommendation.
				(b)AssessmentSection 404(b)(2)(B)(vi) of the
			 Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (22 U.S.C. 287e note) is amended to read as
			 follows:
					
						(vi)For assessments made during calendar year
				2010 and 2011, 27.3
				percent.
						.
				Attendance at international
		  conferences
			7048.None of the funds made available in this
			 Act may be used to send or otherwise pay for the attendance of more than 50
			 employees of agencies or departments of the United States Government who are
			 stationed in the United States, at any single international conference
			 occurring outside the United States, unless the Secretary of State reports to
			 the Committees on Appropriations that such attendance is in the national
			 interest: 
			 Provided, That for purposes of
			 this section the term international conference shall mean a
			 conference attended by representatives of the United States Government and of
			 foreign governments, international organizations, or nongovernmental
			 organizations.
				Restrictions on united nations
		  delegations
				7049.None of the funds made available under
			 title I of this Act may be used to pay expenses for any United States
			 delegation to any specialized agency, body, or commission of the United Nations
			 if such commission is chaired or presided over by a country, the government of
			 which the Secretary of State has determined, for purposes of section 6(j)(1) of
			 the Export Administration Act of
			 1979 (50 U.S.C. App. 2405(j)(1)), supports international
			 terrorism.
				Parking fines and real property taxes owed
		  by foreign governments
				7050.(a)Subject to subsection (c), of the funds
			 appropriated under titles III through VI of this Act that are made available
			 for assistance for a foreign country, an amount equal to 110 percent of the
			 total amount of the unpaid fully adjudicated parking fines and penalties and
			 unpaid property taxes owed by the central government of such country shall be
			 withheld from obligation for assistance for the central government of such
			 country until the Secretary of State submits a certification to the Committees
			 on Appropriations stating that such parking fines and penalties and unpaid
			 property taxes are fully paid.
				(b)Funds withheld from obligation pursuant to
			 subsection (a) may be made available for other programs or activities funded by
			 this Act, after consultation with and subject to the regular notification
			 procedures of the Committees on Appropriations, provided that no such funds
			 shall be made available for assistance for the central government of a foreign
			 country that has not paid the total amount of the fully adjudicated parking
			 fines and penalties and unpaid property taxes owed by such country.
				(c)Subsection (a) shall not include amounts
			 that have been withheld under any other provision of law.
				(d)(1)The Secretary of State may waive the
			 requirements set forth in subsection (a) with respect to parking fines and
			 penalties no sooner than 60 days from the date of enactment of this Act, or at
			 any time with respect to a particular country, if the Secretary determines that
			 it is in the national interests of the United States to do so.
					(2)The Secretary of State may waive the
			 requirements set forth in subsection (a) with respect to the unpaid property
			 taxes if the Secretary of State determines that it is in the national interests
			 of the United States to do so.
					(e)Not later than 6 months after the initial
			 exercise of the waiver authority in subsection (d), the Secretary of State,
			 after consultations with the City of New York, shall submit a report to the
			 Committees on Appropriations describing a strategy, including a timetable and
			 steps currently being taken, to collect the parking fines and penalties and
			 unpaid property taxes and interest owed by nations receiving foreign assistance
			 under this Act.
				(f)In this section:
					(1)The term fully adjudicated
			 includes circumstances in which the person to whom the vehicle is
			 registered—
						(A)(i)has not responded to the parking violation
			 summons; or
							(ii)has not followed the appropriate
			 adjudication procedure to challenge the summons; and
							(B)the period of time for payment of or
			 challenge to the summons has lapsed.
						(2)The term parking fines and
			 penalties means parking fines and penalties—
						(A)owed to—
							(i)the District of Columbia; or
							(ii)New York, New York; and
							(B)incurred during the period April 1, 1997,
			 through September 30, 2010.
						(3)The term unpaid property taxes
			 means the amount of unpaid taxes and interest determined to be owed by a
			 foreign country on real property in the District of Columbia or New York, New
			 York in a court order or judgment entered against such country by a court of
			 the United States or any State or subdivision thereof.
					Landmines and cluster
		  munitions
			7051.(a)LandminesNotwithstanding any other provision of law,
			 demining equipment available to the United States Agency for International
			 Development and the Department of State and used in support of the clearance of
			 landmines and unexploded ordnance for humanitarian purposes may be disposed of
			 on a grant basis in foreign countries, subject to such terms and conditions as
			 the President may prescribe.
				(b)Cluster munitionsNo military assistance shall be furnished
			 for cluster munitions, no defense export license for cluster munitions may be
			 issued, and no cluster munitions or cluster munitions technology shall be sold
			 or transferred, unless—
					(1)the submunitions of the cluster munitions,
			 after arming, do not result in more than 1 percent unexploded ordnance across
			 the range of intended operational environments; and
					(2)the agreement applicable to the assistance,
			 transfer, or sale of such cluster munitions or cluster munitions technology
			 specifies that the cluster munitions will only be used against clearly defined
			 military targets and will not be used where civilians are known to be present
			 or in areas normally inhabited by civilians.
					Prohibition on publicity or
		  propaganda
			7052.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes within the United
			 States not authorized before the date of the enactment of this Act by the
			 Congress: 
			 Provided, That not to exceed
			 $25,000 may be made available to carry out the
			 provisions of section 316 of Public Law 96–533.
				Limitation on residence
		  expenses
				7053.Of the funds appropriated or made available
			 pursuant to title II of this Act, not to exceed
			 $100,500 shall be for official residence
			 expenses of the United States Agency for International Development during the
			 current fiscal year: 
			 Provided, That appropriate steps
			 shall be taken to assure that, to the maximum extent possible, United
			 States-owned foreign currencies are utilized in lieu of dollars.
				United states agency for international
		  development management
				(including transfer of
		  funds)
				7054.(a)AuthorityUp to
			 $93,000,000 of the funds made available in title
			 III of this Act to carry out the provisions of part I of the
			 Foreign Assistance Act of 1961,
			 including funds appropriated under the heading Assistance for Europe,
			 Eurasia and Central Asia, may be used by the United States Agency for
			 International Development (USAID) to hire and employ individuals in the United
			 States and overseas on a limited appointment basis pursuant to the authority of
			 sections 308 and 309 of the Foreign Service Act
			 of 1980.
				(b)Restrictions
					(1)The number of individuals hired in any
			 fiscal year pursuant to the authority contained in subsection (a) may not
			 exceed 175.
					(2)The authority to hire individuals contained
			 in subsection (a) shall expire on September 30, 2012.
					(c)ConditionsThe authority of subsection (a) may only be
			 used to the extent that an equivalent number of positions that are filled by
			 personal services contractors or other nondirect hire employees of USAID, who
			 are compensated with funds appropriated to carry out part I of the
			 Foreign Assistance Act of 1961,
			 including funds appropriated under the heading Assistance for Europe,
			 Eurasia and Central Asia, are eliminated.
				(d)Priority sectorsIn exercising the authority of this
			 section, primary emphasis shall be placed on enabling USAID to meet personnel
			 positions in technical skill areas currently encumbered by contractor or other
			 nondirect hire personnel.
				(e)ConsultationsThe USAID Administrator shall consult with
			 the Committees on Appropriations on a quarterly basis concerning the
			 implementation of this section.
				(f)Program account chargedThe account charged for the cost of an
			 individual hired and employed under the authority of this section shall be the
			 account to which such individual's responsibilities primarily relate: 
			 Provided, That funds made
			 available to carry out this section may be transferred to, and merged with,
			 funds appropriated by this Act in title II under the heading Operating
			 Expenses.
				(g)Foreign service limited
			 extensionsIndividuals hired
			 and employed by USAID, with funds made available in this Act or prior Acts
			 making appropriations for the Department of State, foreign operations, and
			 related programs, pursuant to the authority of section 309 of the
			 Foreign Service Act of 1980, may be
			 extended for a period of up to 4 years notwithstanding the limitation set forth
			 in such section.
				(h)Junior officer placement
			 authorityOf the funds made
			 available in subsection (a), USAID may use, in addition to funds otherwise
			 available for such purposes, up to $15,000,000
			 to fund overseas support costs of members of the Foreign Service with a Foreign
			 Service rank of four or below: 
			 Provided, That such authority is
			 only used to reduce USAID's reliance on overseas personal services contractors
			 or other nondirect hire employees compensated with funds appropriated to carry
			 out part I of the Foreign Assistance Act of
			 1961, including funds appropriated under the heading
			 Assistance for Europe, Eurasia and Central Asia.
				(i)Disaster surge capacityFunds appropriated under title III of this
			 Act to carry out part I of the Foreign
			 Assistance Act of 1961, including funds appropriated under the
			 heading Assistance for Europe, Eurasia and Central Asia, may be
			 used, in addition to funds otherwise available for such purposes, for the cost
			 (including the support costs) of individuals detailed to or employed by USAID
			 whose primary responsibility is to carry out programs in response to natural
			 disasters.
				(j)Technical advisorsUp to
			 $13,500,000 of the funds made available in title
			 III of this Act for assistance under the heading Global Health and Child
			 Survival, may be used to reimburse United States Government agencies,
			 agencies of State governments, institutions of higher learning, and private and
			 voluntary organizations for the full cost of individuals (including for the
			 personal services of such individuals) detailed or assigned to, or contracted
			 by USAID for the purpose of carrying out activities under that heading: 
			 Provided, That up to
			 $3,500,000 of the funds made available by this
			 Act for assistance under the heading Development Assistance may
			 be used to reimburse such agencies, institutions, and organizations for such
			 costs of such individuals carrying out other development assistance
			 activities.
				(k)Personal services contractorsFunds appropriated by this Act to carry out
			 chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign
			 Assistance Act of 1961, and title II of the Agricultural Trade Development and
			 Assistance Act of 1954, may be used by USAID to employ up to 40 personal
			 services contractors in the United States, notwithstanding any other provision
			 of law, for the purpose of providing direct, interim support for new or
			 expanded overseas programs and activities managed by the agency until permanent
			 direct hire personnel are hired and trained: 
			 Provided, That not more than 10
			 of such contractors shall be assigned to any bureau or office: 
			 Provided further,
			 That not more than 15 of such contractors shall be for activities related to
			 USAID’s Afghanistan program: 
			 Provided further,
			 That such funds appropriated to carry out title II of the Agricultural Trade
			 Development and Assistance Act of 1954, may be made available only for personal
			 services contractors assigned to the Office of Food for Peace.
				(l)Hiring authorityNotwithstanding section 307 of the Foreign
			 Service Act of 1980, the USAID Administrator may hire up to 85 individuals
			 under the Development Leadership Initiative: 
			 Provided, That the authority
			 contained in this subsection shall expire on September 30, 2012.
				(m)Locally employed staffOf the funds appropriated under title II of
			 this Act, up to $1,000,000, in addition to funds
			 otherwise made available for such purposes, may be made available for special
			 compensation for overseas, locally employed staff.
				(n)Senior foreign service limited
			 appointmentsIndividuals
			 hired pursuant to the authority provided by section 7059(o) of division F of
			 Public Law 111–117 may be assigned to or support programs in Iraq, Afghanistan,
			 or Pakistan with funds made available in this Act and prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs.
				UNITED STATES AGENCY FOR INTERNATIONAL
		  DEVELOPMENT POLICY AND BUDGET 
			7055.With respect to funds appropriated in this
			 Act under the first paragraph of the heading Global Health and Child
			 Survival and under the headings Development Assistance,
			 International Disaster Assistance, Complex Crises
			 Fund, Development Credit Authority, and
			 Transition Initiatives for programs, projects, and activities
			 administered by the United States Agency for International Development (USAID),
			 the responsibility for policy decisions for the use of such funds, including
			 which programs, projects, and activities will be funded and the amount of funds
			 that will be provided for each program, project, and activity, shall be the
			 responsibility of the USAID Administrator in consultation with the Director of
			 Foreign Assistance: 
			 Provided, That nothing in this
			 section shall be deemed to alter the relationship between the USAID
			 Administrator and Secretary of State as established in section 1522 of Public
			 Law 105–277: 
			 Provided further,
			 That nothing in this section shall change USAID's obligation to provide fiscal
			 data to the Director of Foreign Assistance in a manner consistent with current
			 practices.
				SUSTAINABLE DEVELOPMENT
		  STRATEGIES
				7056.Funds appropriated under the heading
			 Development Assistance, and under the headings Economic
			 Support Fund, Democracy Fund, Assistance for
			 Europe, Eurasia and Central Asia, and International Narcotics
			 Control and Law Enforcement that are made available for assistance for
			 the objectives of Governing Justly and Democratically, Investing in People, and
			 Economic Growth, shall be made available to support sustainable development
			 strategies in countries that receive such assistance, and each country
			 strategy: (1) shall describe the participation and financial and/or in-kind
			 contributions of national and/or local governments, and civil society
			 organizations, as appropriate, in the design, implementation and oversight of
			 programs, projects and activities; (2) shall include clear and achievable
			 goals, benchmarks for measuring progress, and expected results; (3) shall
			 describe the types of mechanisms or entities to implement such strategy; and
			 (4) shall include, as appropriate, programs, projects and activities to support
			 and promote: democratic institutions, civil society, budget transparency, human
			 rights and the rule of law; women’s and girls’ social, economic, and political
			 empowerment; basic education and higher education; safe water and sanitation;
			 agriculture and food security; market economies, cooperatives and credit
			 unions; microenterprise and microfinance; and the protection of forests and
			 other biodiversity, renewable energy and energy efficiency, and climate change
			 adaptation: 
			 Provided, That the Administrator
			 of the United States Agency for International Development (USAID) and/or the
			 Secretary of State, as appropriate, shall submit a summary of each country
			 strategy to the Committees on Appropriations prior to the disbursement of funds
			 under this heading.
				Global health
		  activities
				7057.Funds appropriated under titles III and IV
			 of this Act that are made available for bilateral assistance for child survival
			 activities or disease programs including activities relating to research on,
			 and the prevention, treatment and control of, HIV/AIDS may be made available
			 notwithstanding any other provision of law except for the provisions under the
			 heading Global Health and Child Survival and the United States
			 Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat.
			 711; 22 U.S.C. 7601 et seq.), as amended: 
			 Provided, That funds appropriated
			 under title III of this Act that are made available for family
			 planning/reproductive health, should be made available where population growth
			 threatens biodiversity or adversely effects the capacity of inhabitants to
			 adapt to the impacts of climate change, including declines in agricultural
			 productivity and the availability of water.
				Development grants
		  program
				7058.Of the funds appropriated in title III of
			 this Act, not less than $50,000,000 shall be
			 made available for the Development Grants Program established pursuant to
			 section 674 of the Department of State, Foreign Operations, and Related
			 Programs Appropriations Act, 2008 (division J of Public Law 110–161), to
			 support grants of not more than $2,000,000 to
			 small nongovernmental organizations, and preference shall be given to
			 unsolicited, innovative proposals: 
			 Provided, That funds made
			 available under this section are in addition to other funds available for such
			 purposes including funds designated by this Act by section 7065.
				Women in
		  development
				7059.(a)Programs funded under title III of this Act
			 shall include, where appropriate, gender considerations in the planning,
			 assessment, implementation, monitoring and evaluation of such programs.
				(b)Funds made available under title III of
			 this Act shall be made available to support programs to enhance economic
			 opportunities for poor women in developing countries, including increasing the
			 number and capacity of women-owned enterprises, improving property rights for
			 women, increasing access to financial services, and improving women’s ability
			 to participate in the global economy.
				(c)Funds made available under title III of
			 this Act for food security and agricultural development shall take into
			 consideration the unique needs of women, and technical assistance for women
			 farmers should be a priority.
				Gender-based
		  violence
			7060.(a)Funds appropriated under the headings
			 Development Assistance, Economic Support Fund,
			 and International Narcotics Control and Law Enforcement in this
			 Act shall be made available for programs to address sexual and gender-based
			 violence.
				(b)Funds appropriated under the headings
			 International Disaster Assistance and Migration and
			 Refugee Assistance should be made available for gender-based violence
			 prevention and response efforts, and to strengthen the capacity nongovernmental
			 organizations to address such violence.
				(c)Programs and activities funded under titles
			 III and IV of this Act to train foreign police, judicial, and military
			 personnel, including for international peacekeeping operations, shall include,
			 where appropriate, prevention and response to gender-based violence.
				Reconciliation
		  programs
			7061.Of the funds appropriated under title III
			 of this Act under the headings Economic Support Fund and
			 ‘Development Assistance,
			 $25,500,000 shall be made available to support
			 people to people reconciliation programs which bring together individuals of
			 different ethnic, religious and political backgrounds from areas of civil
			 strife and war, of which $10,500,000 shall be
			 made available for such programs in the Middle East: 
			 Provided, That the Administrator
			 of the United States Agency for International Development shall consult with
			 the Committees on Appropriations, prior to the initial obligation of funds, on
			 the most effective uses of such funds.
				Requests for
		  documents
				7062.None of the funds appropriated or made
			 available under titles III through VI of this Act shall be available to a
			 nongovernmental organization, including any contractor, which fails to provide
			 upon timely request any document, file, or record necessary to the auditing
			 requirements of the United States Agency for International Development.
				Enterprise
		  funds
				7063.(a)Prior to the distribution of any assets
			 resulting from any liquidation, dissolution, or winding up of an Enterprise
			 Fund, in whole or in part, the President shall submit to the Committees on
			 Appropriations, in accordance with the regular notification procedures of the
			 Committees on Appropriations, a plan for the distribution of the assets of the
			 Enterprise Fund.
				(b)Funds made available under titles III
			 through VI of this Act for Enterprise Funds shall be expended at the minimum
			 rate necessary to make timely payment for projects and activities and shall be
			 subject to the regular notification procedures of the Committees on
			 Appropriations.
				United nations population
		  fund
			7064.(a)ContributionOf the funds made available under the
			 heading International Organizations and Programs in this Act for
			 fiscal year 2011, $55,000,000 shall be made
			 available for the United Nations Population Fund (UNFPA).
				(b)Availability of fundsFunds appropriated by this Act for UNFPA,
			 that are not made available for UNFPA because of the operation of any provision
			 of law, shall be transferred to the Global Health and Child Survival
			  account and shall be made available for family planning, maternal, and
			 reproductive health activities, subject to the regular notification procedures
			 of the Committees on Appropriations.
				(c)Prohibition on use of funds in
			 chinaNone of the funds made
			 available by this Act may be used by UNFPA for a country program in the
			 People’s Republic of China.
				(d)Conditions on availability of
			 fundsFunds made available by
			 this Act for UNFPA may not be made available unless—
					(1)UNFPA maintains funds made available by
			 this Act in an account separate from other accounts of UNFPA and does not
			 commingle such funds with other sums; and
					(2)UNFPA does not fund abortions.
					Overseas private investment
		  corporation
			(including transfer of
		  funds)
			7065.(a)Whenever the President determines that it
			 is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total
			 of $20,000,000 of the funds appropriated under
			 title III of this Act may be transferred to, and merged with, funds
			 appropriated by this Act for the Overseas Private Investment Corporation
			 Program Account, to be subject to the terms and conditions of that account: 
			 Provided, That such funds shall
			 not be available for administrative expenses of the Overseas Private Investment
			 Corporation: 
			 Provided further,
			 That designated funding levels in this Act shall not be transferred pursuant to
			 this section: 
			 Provided further,
			 That the exercise of such authority shall be subject to the regular
			 notification procedures of the Committees on Appropriations.
				(b)Notwithstanding section 235(a)(2) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)), the authority of
			 subsections (a) through (c) of section 234 of such Act shall remain in effect
			 through September 30, 2011.
				Extradition
			7066.(a)None of the funds appropriated in this Act
			 may be used to provide assistance (other than funds provided under the headings
			 International Narcotics Control and Law Enforcement,
			 Migration and Refugee Assistance, Emergency Migration and
			 Refugee Assistance, and Nonproliferation, Anti-terrorism,
			 Demining and Related Assistance) for the central government of a
			 country which has notified the Department of State of its refusal to extradite
			 to the United States any individual indicted for a criminal offense for which
			 the maximum penalty is life imprisonment without the possibility of parole or
			 for killing a law enforcement officer, as specified in a United States
			 extradition request.
				(b)Subsection (a) shall only apply to the
			 central government of a country with which the United States maintains
			 diplomatic relations and with which the United States has an extradition treaty
			 and the government of that country is in violation of the terms and conditions
			 of the treaty.
				(c)The Secretary of State may waive the
			 restriction in subsection (a) on a case-by-case basis if the Secretary
			 certifies to the Committees on Appropriations that such waiver is important to
			 the national interests of the United States.
				climate change and environment
		  programs
			7067.(a)In generalOf the funds appropriated by this Act, up
			 to $1,450,500,000 may be made available for
			 programs and activities to—
					(1)reduce, mitigate, and sequester greenhouse
			 gases that contribute to global climate change;
					(2)support climate change adaptation;
			 and
					(3)protect biodiversity, including tropical
			 forests, and other critical landscapes.
					(b)Clean Energy programsFunds appropriated by this Act under the
			 headings Development Assistance, Economic Support
			 Fund, and Assistance for Europe, Eurasia and Central
			 Asia for clean energy programs and activities, may be made available
			 only to promote the sustainable use of renewable energy technologies and
			 end-use energy efficiency technologies, carbon sequestration, and carbon
			 accounting.
				(c)Adaptation programsFunds appropriated by this Act shall be
			 made available for United States contributions to the Least Developed Countries
			 Fund and the Special Climate Change Fund to support adaptation programs and
			 activities, if the Global Environment Facility makes publicly available on its
			 Web site the criteria used to determine which programs and activities receive
			 funds, the manner in which such programs and activities meet such criteria, the
			 extent of local involvement in such programs and activities, the amount of
			 funds provided, and the results achieved.
				(d)Sustainable landscapes and
			 biodiversity
					(1)Of the funds appropriated under title III
			 of this Act, not less than $150,000,000 shall be
			 made available for sustainable landscapes programs to reduce emissions from
			 deforestation and degradation (REDD); and not less than
			 $215,200,000 shall be made available for
			 programs and activities which directly protect forests and other biodiversity,
			 in developing countries, of which not less than
			 $35,000,000 shall be made available for the
			 United States Agency for International Development's (USAID) conservation
			 programs in the Amazon of which not less than
			 $10,000,000 shall be for strengthening the
			 capacity of indigenous organizations, and of which not less than
			 $19,000,000 shall be made available for the
			 Congo Basin Forest Partnership (CBFP) of which
			 $9,000,000 shall be transferred to the United
			 States Fish and Wildlife Service.
					(2)Funds appropriated under title III of this
			 Act for the Amazon, CBFP, and other tropical forest and REDD programs
			 administered by USAID shall be made available for grants or contracts in
			 amounts not exceeding $2,000,000, and shall be
			 used, particularly in countries demonstrating leadership and progress in
			 implementing national strategies to protect tropical forests and sustainably
			 manage natural resources, and in recognizing the rights of indigenous peoples
			 and local communities, to: (1) ensure meaningful participation by, and respect
			 for the rights of, indigenous peoples and local communities in forest
			 management activities, and increase the amount of forest under their
			 management; (2) substantially increase and effectively manage protected areas
			 and contiguous buffer zones; (3) promote nontimber sources of revenue; (4)
			 maintain native biodiversity; (5) increase land use and tenure security for
			 indigenous peoples and local communities; (6) promote small- to medium-scale
			 local enterprises that maintain or restore the ecological functions and carbon
			 stocks of forests; (7) strengthen law enforcement, including the role of civil
			 society in monitoring and oversight; and (8) support programs and activities
			 related to implementation and enforcement of section 8204 of Public Law
			 110–246: 
			 Provided further,
			 That none of the funds appropriated under title III of this Act may be made
			 available to support industrial-scale logging operations that would result in
			 deforestation, forest degradation, or a decrease in carbon stocks in natural
			 tropical forests, or policies that promote such operations: 
			 Provided further,
			 That funds appropriated by this Act to carry out the provisions of sections 103
			 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961
			 may be used, notwithstanding any other provision of law except for the
			 provisions of this section and subject to the regular notification procedures
			 of the Committees on Appropriations, to support climate change and environment
			 programs.
					(e)ConsultationFunds made available pursuant to this
			 section are subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations: 
			 Provided, That prior to the
			 obligation of funds appropriated by this Act for contributions to the Forest
			 Carbon Partnership Facility and the Forest Investment Program, the Secretary of
			 State and/or the Secretary of the Treasury, as appropriate, shall determine and
			 report to the Committees on Appropriations that there have been meaningful
			 consultations by the World Bank with interested civil society and indigenous
			 organizations.
				(f)Extraction of natural resources
					(1)Funds appropriated by this Act shall be
			 made available to promote and support transparency and accountability of
			 expenditures and revenues related to the extraction of timber, oil and gas,
			 cacao and other natural resources, including by strengthening implementation
			 and monitoring of the Extractive Industries Transparency Initiative and the
			 Kimberley Process Certification Scheme, and by providing technical assistance
			 to promote independent audit mechanisms and support civil society participation
			 in natural resource management.
					(2)The Secretary of the Treasury or the
			 Secretary of State, as appropriate, shall—
						(A)instruct the United States Executive
			 Director of each international financial institution and the United States
			 representatives to all forest-related multilateral mechanisms and processes
			 including the Forest Carbon Partnership Facility, the Forest Investment
			 Program, and the United Nations Framework Convention on Climate Change, to
			 oppose any policy, decision, loan, credit, grant, or guarantee—
							(i)for the extraction and export of natural
			 resources unless the government of the country has in place functioning systems
			 for—
								(I)accurately accounting for payments for
			 companies involved in the extraction and export of natural resources;
								(II)the independent auditing of accounts
			 receiving such payments and the public disclosure of the findings of such
			 audits; and
								(III)verifying government receipts against
			 company payments including public disclosure of such payment information, and
			 of such documents as Host Government Agreements, Concession Agreements, and
			 bidding documents, allowing in any such disclosure for the redaction of, or
			 exceptions for, information that is commercially proprietary or that would
			 create competitive disadvantage; and
								(ii)to support industrial-scale logging
			 operations that would result in deforestation, forest degradation, or a
			 decrease in carbon stocks in natural tropical forests, or policies that promote
			 such operations; and
							(B)request the World Bank to commission an
			 independent evaluation of the impact of the Bank’s current forest policy on
			 poverty alleviation, deforestation, and forest degradation at the local and
			 national levels, and the expected carbon emissions that will result from the
			 implementation of such policy, and post the findings on the Bank’s Web site not
			 later than 1 year after enactment of this Act.
						(3)Not later than 180 days after the enactment
			 of this Act, the Secretary of the Treasury shall submit a report to the
			 Committees on Appropriations describing, for each international financial
			 institution, the amount and type of assistance provided, by country, for the
			 extraction and export of natural resources in the preceding 12 months, and
			 whether each institution considered, in its proposal for such assistance, the
			 extent to which the country has functioning systems described in paragraph
			 (2)(A)(i).
					(g)Clean technology fund
					(1)Authorization of
			 appropriationsFor fiscal
			 year 2011, up to $370,000,000 is authorized to
			 be appropriated for a United States contribution to the Clean Technology Fund
			 (the Fund).
					(2)Limits on country accessThe Secretary of the Treasury shall use the
			 voice and vote of the United States to ensure that—
						(A)the Fund does not provide more than 15
			 percent of Fund resources to any one country;
						(B)prior to the obligation of funds from the
			 Fund to a recipient country, recipient countries shall submit to the governing
			 body of the Fund, and the governing body of the Fund appropriately reviews and
			 considers, an investment plan that will achieve significant net reductions in
			 national-level greenhouse gas emissions;
						(C)the investment plan for a recipient
			 country, whose borrowing status is classified by the World Bank as
			 International Development Association blend, shall have at least
			 15 percent of its total cost for public sector activities contributed from the
			 public funds of the recipient country, and any recipient country whose
			 borrowing status is classified by the World Bank as International Bank
			 for Reconstruction and Development Only status, shall have at least 25
			 percent of its total cost for public sector activities contributed from public
			 funds of the recipient country; and
						(D)assistance made available by the Fund is
			 used exclusively to support the deployment of clean energy technologies in
			 developing countries (including, where appropriate, through the provision of
			 technical support or support for policy or institutional reforms) in a manner
			 that achieves substantial net reductions in greenhouse gas emissions.
						(3)DefinitionsFor purposes of this subsection—
						(A)net
			 reductionsThe term
			 net reductions refers to the extent to which a project or
			 program supported under this subsection results in lower greenhouse gas
			 emissions than would be emitted by the same entity or sector in the same
			 country in the absence of the Fund's project, taking into account, unless
			 impracticable, effects beyond the physical boundaries of the project or program
			 that result from project or program activities.
						(B)public fundsThe term public funds may
			 include sovereign loans assumed by the recipient country to contribute to the
			 financing of the investment plan.
						(C)clean energy technologyThe term clean energy
			 technology means a technology that, as compared with technologies being
			 deployed at that time for widespread commercial use in the country
			 involved—
							(i)achieves substantial reductions in
			 greenhouse gas emissions;
							(ii)does not result in significant incremental
			 adverse effects on public health or the environment; and
							(iii)does one or more of the following:
								(I)generates electricity or useful thermal
			 energy from a renewable resource;
								(II)substantially increases the energy
			 efficiency of buildings, industrial, or agricultural processes, or of
			 electricity transmission, distribution, or end-use consumption; or
								(III)substantially increases the energy
			 efficiency of the transportation system or increases utilization of
			 transportation fuels that have lifecycle greenhouse gas emissions that are
			 substantially lower than those attributable to fossil fuel-based
			 alternatives.
								Commercial leasing of defense
		  articles
			7068.The second sentence of section 23(a) of the
			 Arms Export Control Act, as amended, (Public Law 96–29) is further amended by
			 striking and Egypt and inserting , Egypt, and NATO and
			 major non-NATO allies.
				Anti-kleptocracy
				7069.(a)In furtherance of the National Strategy to
			 Internationalize Efforts Against Kleptocracy and Presidential Proclamation
			 7750, the Secretary of State shall compile and maintain a list of officials of
			 foreign governments and their immediate family members who the Secretary has
			 credible evidence have been involved in corruption relating to the extraction
			 of natural resources in their countries, and shall notify all relevant Federal
			 departments and agencies of the placement of any individual on the list.
				(b)Any individual on the list compiled under
			 subsection (a) shall be ineligible for admission to the United States for a
			 period of 5 years.
				(c)At the end of each period of ineligibility
			 under subsection (b), the Secretary of State shall undertake a review to
			 determine if the individual should remain on the list for another period of 5
			 years, or whether changed circumstances justify removal of the individual from
			 the list.
				(d)If the Secretary of State determines that
			 another period of ineligibility is justified, the Secretary shall refer the
			 case to the Department of Treasury for the purpose of determining whether or
			 not sufficient evidence exists to freeze or seize the individual’s property
			 within the jurisdiction of the United States.
				(e)The Secretary may waive the application of
			 subsections (b) and (d) if the Secretary determines that admission to the
			 United States is necessary to attend United Nations events or to further
			 important United States law enforcement, foreign policy, or national security
			 objectives.
				(f)Not later than 90 days after enactment of
			 this Act and 180 days thereafter, the Secretary of State shall submit a report,
			 in classified form if necessary, to the Committees on Appropriations describing
			 the evidence of corruption concerning individuals listed pursuant to subsection
			 (a), which shall include a list of any waivers provided under subsection (e),
			 and the justification for each waiver.
				INTERNATIONAL PRISON
		  CONDITIONS
			7070.(a)Not later than 180 days after enactment of
			 this Act, the Secretary of State shall submit to the Committees on
			 Appropriations a report, which shall also be made publicly available including
			 on the Department of State’s Web site, describing the conditions in prisons and
			 other detention facilities in countries receiving United States assistance
			 where the Assistant Secretary of State for Democracy, Human Rights and Labor
			 has determined, based on the Department of State's most recent Human Rights
			 Report and any other relevant information, arbitrary detention and/or cruel,
			 inhumane or degrading treatment of prisoners or detainees, or inhumane prison
			 conditions, is common, and identifying those countries, if any, whose
			 governments the Assistant Secretary determines are making significant efforts
			 to eliminate inhumane conditions and those countries whose governments the
			 Assistant Secretary determines are not making such efforts.
				(b)For purposes of each determination made
			 pursuant to subsection (a), the Assistant Secretary shall consider
			 whether:
					(1)the number of prisoners or detainees does
			 not so exceed prison capacity such that per capita floor space is sufficient to
			 allow for humane sleeping conditions and reasonable physical movement;
					(2)human waste facilities are sanitary and
			 accessible, and human waste is disposed of regularly and in a sanitary
			 manner;
					(3)the lighting, ventilation, temperature and
			 physical construction of prisons and other detention facilities do not
			 seriously endanger health and safety;
					(4)prisoners and other detainees have access
			 to adequate food and safe drinking water;
					(5)prisoners and detainees have access to
			 basic and emergency medical care;
					(6)to the maximum extent practicable,
			 prisoners and detainees are allowed reasonable contact with visitors and
			 permitted religious observance;
					(7)the government permits prisoners and
			 detainees to submit complaints to judicial authorities without censorship,
			 investigates credible allegations of inhumane conditions, and documents the
			 results of such investigations in a manner that is publicly accessible;
					(8)the government is regularly monitoring the
			 conditions of prisons and other detention facilities under its authority,
			 including cooperating with international experts on eliminating inhumane
			 conditions, and such information is available to the Secretary of State;
					(9)the government is appointing ombudsmen to
			 serve on behalf of prisoners and detainees, providing alternatives to
			 incarceration for nonviolent offenders to alleviate inhumane overcrowding,
			 addressing the status and circumstances of confinement of juveniles, improving
			 pre-trial detention practices, bail and record keeping procedures to reduce
			 pre-trial detention periods and to ensure that prisoners do not serve beyond
			 the maximum sentence for the charged offense; and
					(10)the government is increasing the amount of
			 government resources to eliminate inhumane conditions.
					(c)Funds appropriated by this Act to carry out
			 the provisions of chapters 1 and 11 of part I and chapter 4 of part II of the
			 Foreign Assistance Act of 1961, and the Support for East European Democracy
			 (SEED) Act of 1989, shall be made available, notwithstanding section 660 of the
			 Foreign Assistance Act of 1961, for assistance to help eliminate inhumane
			 conditions in prisons and other detention facilities administered by foreign
			 governments that the Assistant Secretary of State determines are making
			 significant efforts to eliminate such conditions.
				(d)The Secretary of State shall designate a
			 Deputy Assistant Secretary of State in the Bureau of Democracy, Human Rights
			 and Labor to have primary responsibility for diplomatic efforts related to
			 international prison conditions.
				Prevention of
		  torture
			7071.(a)ReportNot later than 90 days after enactment of
			 this Act, the Secretary of State shall submit to the Committees on
			 Appropriations a report identifying those countries whose police, military, or
			 other security forces, as determined by the Assistant Secretary of State for
			 Democracy, Human Rights and Labor based on the Department of State’s most
			 recent Human Rights Report and other relevant information, use torture, and
			 those countries, if any, whose governments the Assistant Secretary determines
			 are making significant efforts to eliminate torture and those countries whose
			 governments the Assistant Secretary determines are not making such
			 efforts.
				(b)AssistanceFunds appropriated by this Act to carry out
			 the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II
			 of the Foreign Assistance Act of 1961, and the Support for East European
			 Democracy (SEED) Act of 1989, shall be made available, notwithstanding section
			 660 of the Foreign Assistance Act of
			 1961, for assistance to help eliminate torture by foreign police,
			 military and other security forces in countries whose governments the Assistant
			 Secretary of State determines are making significant efforts to eliminate
			 torture.
				(c)Prohibitions
					(1)None of the funds appropriated by this Act
			 shall be used in any way whatsoever to support or justify the use of torture,
			 cruel or inhumane treatment by any official or contract employee of the United
			 States Government.
					(2)None of the funds appropriated in this Act
			 shall be made available for assistance for any unit of a foreign security force
			 if the Secretary of State has credible information that such unit has used
			 torture, unless the Secretary certifies to the Committees on Appropriations
			 that the foreign government is—
						(A)investigating such allegations;
						(B)suspending individuals who have been
			 credibly alleged to have ordered, carried out, or condoned such acts;
			 and
						(C)prosecuting and punishing those
			 responsible.
						(d)DefinitionFor purposes of this section, making
			 significant efforts includes enacting legal prohibitions on the use of
			 torture, training police, military, and other security force personnel on
			 lawful interrogation techniques, and punishing those who use torture.
				Transparency and
		  accountability
			7072.(a)United
			 nationsFunds appropriated by
			 this Act shall be available to continue to support efforts to promote
			 transparency and accountability at the United Nations, including access to
			 audits and program information, as appropriate: 
			 Provided,  That the Secretary of
			 State, following consultation with the Committees on Appropriations, may
			 withhold from obligation funds appropriated under the heading
			 International Organizations and Programs for a United States
			 contribution to a United Nations organization or agency if the Secretary
			 determines that such organization or agency is not adequately implementing
			 reforms to increase transparency and accountability.
				(b)International Monetary FundThe terms and conditions of section 7086(b)
			 of division F of Public Law 111–117 shall apply to this Act.
				(c)National budget and contract
			 transparency
					(1)None of the funds appropriated under titles
			 III and IV of this Act may be made available for assistance for the central
			 government of any country that fails to publicly disclose on an annual basis
			 its national budget, to include income and expenditures by ministry, and
			 government contracts and licenses for natural resource exploitation, to include
			 bidding and concession allocation practices.
					(2)The Secretary of State may waive the
			 prohibition in paragraph (1) on a country-by-country basis if the Secretary
			 reports to the Committees on Appropriations that to do so is important to the
			 national interests of the United States: 
			 Provided, That any such report
			 shall include comprehensive, current data on the country's budget transparency;
			 identify any steps taken by such government to publicly disclose its national
			 budget which are additional to those which were undertaken in previous fiscal
			 years; include specific recommendations of short- and long-term steps that the
			 government can take to improve budget transparency; and identify benchmarks for
			 measuring progress in countries that receive such waivers.
					(3)Of the funds appropriated by this Act under
			 the heading Economic Support Fund, up to
			 $1,500,000 may be made available for programs
			 and activities to assist the central government of any country named in the
			 report required by paragraph (2) to improve budget transparency or to support
			 civil society organizations in such countries that promote budget transparency:
			 
			 Provided, That such sums shall be
			 in addition to funds otherwise made available for such purposes.
					Disability
		  programs
			7073.(a)Of the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $5,000,000 shall be made available for programs
			 and activities administered by the United States Agency for International
			 Development (USAID) to address the needs and protect and promote the rights of
			 people with disabilities in developing countries, including initiatives that
			 focus on independent living, economic self-sufficiency, advocacy, education,
			 employment, transportation, sports, and integration of individuals with
			 disabilities, including for the cost of translation.
				(b)Funds appropriated under the heading
			 Operating Expenses in title II of this Act shall be made
			 available to develop and implement training for staff in overseas USAID
			 missions to promote the full inclusion and equal participation of people with
			 disabilities in developing countries.
				(c)The Secretary of State, the Secretary of
			 the Treasury, and the USAID Administrator shall seek to ensure that, where
			 practicable, construction projects funded by this Act are accessible to people
			 with disabilities and in compliance with the USAID Policy on Standards for
			 Accessibility for the Disabled, or other similar accessibility
			 standards.
				(d)Of the funds made available pursuant to
			 subsection (a), not more than 7 percent may be for management, oversight, and
			 technical support.
				prohibition on certain first-class
		  travel
			7074.None of the funds made available in this
			 Act may be used for first-class travel by employees of agencies funded by this
			 Act in contravention of sections 301–10.122 through 301–10.124 of title 41,
			 Code of Federal Regulations.
				MILLENNIUM CHALLENGE CORPORATION
		  COMPACTS
				7075.(a)Extension of compactsSection 609(j) of the Millennium Challenge
			 Act of 2003 (22 U.S.C. 7708(j)) is amended to read as follows:
					
						(j)Extension of compact
							(1)In generalExcept as provided under paragraph (2), the
				duration of a Compact shall not exceed 5 years.
							(2)ExceptionThe duration of a Compact may be extended
				beyond 5 years if the Board—
								(A)determines that a project included in the
				Compact cannot be completed within 5 years; and
								(B)approves an extension of the Compact that
				does not extend the total duration of the Compact beyond 7 years.
								(3)Congressional notificationNot later than 15 days before the date on
				which the Board is scheduled to vote on the extension of a Compact beyond 5
				years pursuant to paragraph (2), the Board, acting through the Chief Executive
				Officer, shall—
								(A)notify the Committees on Appropriations,
				the Committee on Foreign Relations of the Senate and the Committee on Foreign
				Affairs of the House of Representatives, of its intent to approve such
				extension; and
								(B)provide such committees with a detailed
				explanation for the determination and approval described in paragraph
				(2).
								.
				(b)Concurrent and subsequent
			 compactsSection 609(k) of
			 such Act (22 U.S.C. 7708(k)) is amended to read as follows:
					
						(k)Concurrent and subsequent compacts
							(1)In generalSubject to paragraph (2), and in accordance
				with the requirements of this title, an eligible country and the United States
				may enter into and have in effect concurrent and/or subsequent Compacts.
							(2)RequirementsAn eligible country and the United States
				may enter into concurrent or subsequent Compacts if the Board determines that
				such country—
								(A)is making significant, consistent progress
				in implementing the terms of its existing Compact(s) and supplementary
				agreements to such Compact(s); and
								(B)will contribute, in the case of an Low
				Income Country as defined in section 606(a), not less than a 7.5 percent
				contribution of the total amount agreed upon for a subsequent Compact, or in
				the case of an Lower Middle Income Country (LMIC) as defined in section 606(b),
				a 15 percent contribution for a subsequent Compact.
								(3)FundingMillennium Challenge Corporation (MCC)
				shall commit any funding for a concurrent Compact at the time it funds the
				Compact.
							(4)TimingA concurrent Compact shall be signed not
				later than 2 years after the signing of the earlier compact.
							(5)Limitation on compactsThe MCC shall provide no more than 15 years
				of compact funding to any
				country.
							.
				(c)ApplicabilityThe amendments made by subsection (a) shall
			 apply with respect to Compacts entered into between the United States and an
			 eligible country under the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et
			 seq.) before, on or after enactment of this Act, and those made by subsection
			 (b) shall apply prospectively to new compacts.
				(d)Maintaining candidate status for purposes
			 of income categorySection
			 606 of the Millennium Challenge Act of 2003 (22 U.S.C. 7705) is amended as
			 follows:
					(1)Section (a)(1) is amended by striking the
			 words Fiscal year
			 2004 and inserting In general, and by
			 striking the words for fiscal year 2004 and inserting for
			 a fiscal year.
					(2)Section (a)(1)(A) is stricken and replaced
			 with the following: The country has a per capita income equal to or
			 below the World Bank's lower middle income country threshold for the fiscal
			 year involved and is among the 75 lowest per capita income countries as
			 identified by the World Bank; and;
					(3)Section (a)(2) is stricken.
					(4)Section (b)(1)(A) is stricken and replaced
			 with the following: has a per capita income equal to or below the World
			 Bank's lower middle income country threshold for the fiscal year involved and
			 is not among the 75 lowest per capita income countries as identified by the
			 World Bank; and.
					(e)Section 606 is amended by inserting the
			 following—
					
						(d)Income classification
				transitionAny country with a
				per capita income that changes in a given fiscal year such that the country
				would be reclassified in that fiscal year from a low income country to a lower
				middle income country or from a lower middle income country to a low income
				country shall retain its candidacy status in its former income classification
				for the fiscal year of the country's transition and the two subsequent fiscal
				years.
						.
				Buying power maintenance, international
		  organizations 
			7076.(a)There may be established in the Treasury of
			 the United States a Buying Power Maintenance, International
			 Organizations account.
				(b)At the end of each fiscal year, the
			 Secretary of State may transfer to, and merge with, Buying Power
			 Maintenance, International Organizations such amounts from
			 Contributions to International Organizations as the Secretary
			 determines are in excess of the needs of activities funded from
			 Contributions to International Organizations because of
			 fluctuations in foreign currency exchange rates.
				(c)In order to offset adverse fluctuations in
			 foreign currency exchange rates, the Secretary of State may transfer to, and
			 merge with, Contributions to International Organizations such
			 amounts from Buying Power Maintenance, International
			 Organizations as the Secretary determines are necessary to provide for
			 the activities funded from Contributions to International
			 Organizations.
				(d)(1)Subject to the limitations contained in
			 this section, not later than the end of the fifth fiscal year after the fiscal
			 year for which funds are appropriated or otherwise made available for
			 Contributions to International Organizations, the Secretary of
			 State may transfer any unobligated balance of such funds to the Buying
			 Power Maintenance, International Organizations account.
					(2)The balance of the Buying Power
			 Maintenance, International Organizations account may not exceed
			 $100,000,000 as a result of any transfer under
			 this subsection.
					(3)Any transfer pursuant to this subsection
			 shall be treated as a reprogramming of funds under section 34 of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2706) and shall be
			 available for obligation or expenditure only in accordance with the procedures
			 under such section.
					(e)(1)Funds transferred to the Buying
			 Power Maintenance, International Organizations account pursuant to this
			 section shall remain available until expended.
					(2)The transfer authorities in this section
			 shall be available for funds appropriated for fiscal year 2011 and for each
			 fiscal year thereafter, and are in addition to any transfer authority otherwise
			 available to the Department of State under other provisions of law.
					Border crossing card fee for
		  minors
			7077.Section 410(a)(1)(A) of title IV of the
			 Department of State and Related Agencies Appropriations Act, 1999 (contained in
			 division A of Public Law 105–277) is amended by striking a fee of
			 $13 and inserting a fee of not to
			 exceed half the amount of the fee that would otherwise apply for processing a
			 machine readable combined border crossing identification card and nonimmigrant
			 visa, and may be increased not more than 50 percent in a fiscal
			 year.
				Refugee
		  processing
				7078.(a)Adjustment of statusSection 209(a)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1159) is amended in the matter following subparagraph
			 (C)—
					(1)by striking or be returned to the
			 custody of and inserting to; and
					(2)by striking for inspection and
			 examination and inserting to be inspected and
			 examined.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of enactment of this Act.
				Visa eligibility for international child
		  abduction
			7079.Section 212(a)(10)(C)(iii) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(10)(C)(iii)) is
			 amended—
				(1)in subclause (I), by adding
			 or at the end;
				(2)in subclause (II), by striking ;
			 or at the end and inserting a period; and
				(3)by striking subclause (III).
				ELIMINATION OF ARBITRARY TIME
		  LIMITS
			7080.Section 208(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1158(a)(2)) is amended—
				(1)by striking subparagraph (B);
				(2)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (B) and (C), respectively;
				(3)in subparagraph (B), as redesignated, by
			 striking subparagraph (D) and inserting subparagraphs (C)
			 and (D); and
				(4)by striking subparagraph (C), as
			 redesignated, and inserting the following:
					
						(C)Changed circumstancesNotwithstanding subparagraph (B), an
				application for asylum of an alien may be considered if the alien demonstrates,
				to the satisfaction of the Attorney General, the existence of changed
				circumstances that materially affect the applicant's eligibility for
				asylum.
						.
					
						(D)Motion to reopen denied asylum
				claimNotwithstanding
				subparagraph (B) or section 240(c)(7), an alien may file a motion to reopen an
				asylum claim during the 2-year period beginning on the date of enactment of
				this subparagraph if the alien—
						(I)was denied asylum based solely upon a
				failure to meet the 1-year application filing deadline in effect on the date on
				which the application was filed;
						(II)was granted withholding of removal to the
				alien's country of nationality (or, if stateless, to the country of last
				habitual residence under section 241(b)(3));
						(III)has not obtained lawful permanent residence
				in the United States pursuant to any other provision of law;
						(IV)is not subject to a bar to asylum under
				section 208(b)(2) and should not be denied asylum as a matter of discretion;
				and
						(V)is physically present in the United
				States.
						;
				and
				(5)in subparagraph (E), by striking
			 subparagraphs (A) and (B) and inserting subparagraph
			 (A).
				Stateless
		  persons
			7081.(a)In GeneralChapter 1 of title II of the
			 Immigration and Nationality Act (8
			 U.S.C. 1151 et seq.) is amended by adding at the end the following:
					
						210A.Protection of stateless persons in the
				united states
							(a)Defined term
								(1)in generalIn this section, the term de jure
				stateless person means an individual who is not considered a national
				under the laws of any country.
								(2)Designation of specific de jure
				groupsThe Secretary of
				Homeland Security may designate specific groups of individuals who are
				considered de jure stateless persons, for purposes of this section.
								(b)Mechanisms for regularizing the status of
				stateless persons
								(1)Relief for individuals determined to be de
				jure stateless personsThe
				Secretary of Homeland Security or the Attorney General may cancel removal or
				provide conditional lawful status to an alien who is otherwise inadmissible or
				deportable from the United States if the alien—
									(A)is a de jure stateless person;
									(B)applies for such relief;
									(C)is not inadmissible under paragraph (2) or
				(3) of section 212(a);
									(D)is not deportable under paragraph (2), (3),
				or (4) of section 237(a); and
									(E)is not described in section
				241(b)(3)(C)(i).
									(2)Waivers
									(A)Automatic waiversIn determining an alien's eligibility for
				relief under paragraph (1), paragraphs (4), (5), (6)(A), (7)(A), and (9) of
				section 212(a) shall not apply.
									(B)ApplicationAn alien seeking relief under paragraph (1)
				may apply to the Secretary or the Attorney General for a waiver of any of the
				grounds set forth in subparagraph (C) and (D) of paragraph (1).
									(C)Other waiversThe Secretary or the Attorney General may
				waive any other ground of inadmissibility or deportability (except for section
				241(b)(3)(C)(i)) with respect to such an applicant, including felony
				convictions and health conditions, if such waiver—
										(i)is justified by humanitarian
				purposes;
										(ii)would ensure family unity; or
										(iii)is otherwise in the public interest.
										(3)Work AuthorizationThe Secretary may—
									(A)authorize an alien who has applied for
				relief under paragraph (1) to engage in employment in the United States while
				such application is being considered; and
									(B)provide such applicant with an employment
				authorized endorsement or other appropriate document signifying authorization
				of employment.
									(4)Dependent spouses and
				childrenThe spouse, child,
				or unmarried son or daughter of an alien who has been granted conditional
				lawful status under paragraph (1) may apply for conditional lawful status under
				this section as a dependent if—
									(A)the dependent properly files an application
				for such status;
									(B)the dependent is physically present in the
				United States on the date on which such application is filed;
									(C)the dependent meets the eligibility
				criteria set forth in paragraph (1); and
									(D)the qualifying relationship to the
				principal beneficiary existed on the date on which such alien was granted
				conditional lawful status.
									(c)Adjustment of status
								(1)Inspection and examinationAt the end of the 5-year period beginning
				on the date on which an alien has been granted conditional lawful status under
				subsection (b), the alien may apply for lawful permanent residence in the
				United States if—
									(A)the alien has been physically present in
				the United States for at least 5 years;
									(B)the alien's conditional lawful status has
				not been terminated by the Secretary of Homeland Security or the Attorney
				General, pursuant to such regulations as the Secretary or the Attorney General
				may prescribe; and
									(C)the alien has not otherwise acquired
				permanent resident status.
									(2)Requirements for adjustmentThe Secretary or the Attorney General,
				under such regulations as the Secretary or the Attorney General may prescribe,
				may adjust the status of an alien granted conditional lawful status under
				subsection (b) to that of an alien lawfully admitted for permanent residence if
				such alien—
									(A)is a de jure stateless person;
									(B)properly applies for such adjustment of
				status;
									(C)has been physically present in the United
				States for at least 5 years after being granted conditional lawful status under
				subsection (b);
									(D)is not firmly resettled in any foreign
				country; and
									(E)is admissible (except as otherwise provided
				under subsection (b)(2)) as an immigrant under this chapter at the time of
				examination of such alien for adjustment of status.
									(3)Proving the claimIn determining an alien's eligibility for
				adjustment of status under this subsection, the Secretary or the Attorney
				General shall consider any credible evidence relevant to the application. The
				determination of what evidence is credible and the weight to be given that
				evidence shall be within the sole discretion of the Secretary or the Attorney
				General.
								(4)RecordUpon approval of an application under this
				subsection, the Secretary or the Attorney General shall establish a record of
				the alien's admission for lawful permanent residence as of the date that is 5
				years before the date of such approval.
								(d)Review
								(1)Administrative reviewThe Attorney General shall provide
				applicants for relief under this section the same right to, and procedures for,
				administrative review as are provided to aliens subject to removal proceedings
				under section 240.
								(2)Judicial reviewThe United States Court of Appeals
				shall—
									(A)sustain a final decision denying relief
				under this section unless it is contrary to law, an abuse of discretion, or not
				supported by substantial evidence; and
									(B)decide the petition only on the
				administrative record on which the denial of relief is based.
									(3)Motions to reopenNotwithstanding any limitation imposed by
				law on motions to reopen removal or deportation proceedings, any individual who
				is eligible for relief under this section may file 1 motion to reopen removal
				or deportation proceedings in order to apply for relief under this
				section.
								.
				(b)Clerical amendmentThe table of contents for the
			 Immigration and Nationality Act is
			 amended by inserting after the item relating to section 210 the
			 following:
					
						
							Sec. 210A. Protection of
				stateless persons in the United
				States.
						
						.
				PETITION
		  REVIEW
			7082.(a)In generalNotwithstanding any other provision of law,
			 on the date of enactment of this Act and thereafter, a Federal court shall have
			 jurisdiction to review the merits of a petition filed by an individual
			 sentenced to a term of life in prison or death, claiming that a violation of
			 Article 36(1)(b) or (c) of the Vienna Convention on Consular Relations resulted
			 in actual prejudice to the criminal conviction or sentence, and may conduct
			 evidentiary hearings at its discretion: 
			 Provided, That upon a finding of
			 actual prejudice, the court shall fashion appropriate relief, including
			 ordering a new trial or sentencing proceeding.
				(b)Filing deadline
					(1)A petition for review under this section
			 must be filed within 1 year of the later of—
						(A)the date of enactment of this Act;
						(B)the date on which the petitioner’s State
			 court judgment became final by the conclusion of direct review or the
			 expiration of the time for seeking such review; or
						(C)the date on which the impediment to filing
			 a petition created by State action in violation of the Constitution or laws of
			 the United States is removed, if the petitioner was prevented from filing by
			 such State action;
						(2)The time during which a properly filed
			 application for State post-conviction or other collateral review with respect
			 to the pertinent judgment or claim is pending shall not be counted toward the
			 1-year period of limitation.
					(c)limitationA petition for review under this section
			 must be part of a petitioner’s first habeas corpus application under chapter
			 153 of title 28, except that if a petitioner has already filed a habeas corpus
			 application by the date of enactment of this Act or if such application must be
			 filed prior to 1 year after the date of enactment of this Act, such petition
			 for review under this section must be filed within 1 year of the date of
			 enactment of this Act and it shall not be considered a second or successive
			 habeas corpus application.
				7083.Global women's issues(a)Department of state office for global
			 women's issuesThere is
			 established, in the Office of the Secretary of State, the Office for Global
			 Women's Issues (the Office). The Secretary of State may assign appropriate
			 staff with relevant technical and operational expertise to the Office to carry
			 out the purposes of this section.
				(b)Ambassador-at-large for global women's
			 issuesThe Office shall be
			 headed by an Ambassador-at-Large for Global Women's Issues (the Ambassador),
			 who shall be appointed by the President, by and with the advice and consent of
			 the Senate; report directly to the Secretary of State; and have the rank and
			 status of Ambassador-at-Large.
					(1)DutiesThe Ambassador is authorized to—
						(A)coordinate, advise on, promote and, where
			 relevant, design and implement, activities, policies, programs, and funding of
			 relevant bureaus and offices of the Department of State, and other relevant
			 Executive Branch agencies, which relate to—
							(i)gender integration;
							(ii)women's and girls' health, economic, social
			 and legal development, protection, improvement in role and status in society;
			 and
							(iii)prevention and response to violence against
			 women and girls, including child and forced marriage;
							(B)work with relevant offices within the
			 Department of State, and in other relevant Executive Branch agencies, to
			 promote the collection, retention, and analysis of data on programs and
			 activities in paragraph (A); and
						(C)subject to the direction of the President
			 and the Secretary of State, represent the United States in matters relevant to
			 the status of women internationally.
						(c)Interagency cooperationOn behalf of the Secretary of State, the
			 Ambassador shall convene periodic meetings with other Executive Branch agencies
			 to enhance and ensure effective coordination of policies, programs, and
			 resources regarding critical issues related to international women's status and
			 development.
				(d)United states agency for international
			 development gender integration and development advisorThere is established, within the United
			 States Agency for International Development (USAID), the Gender Integration and
			 Development Advisor (the Advisor), who shall be appointed by, and report
			 directly to, the USAID Administrator; be highly qualified in the areas of
			 international development and gender integration; and participate in high-level
			 strategic policy, planning, operations, and evaluations throughout all regional
			 and functional disciplines of USAID.
					(1)Support staffThe Office of Women in International
			 Development shall report directly to the Advisor. The USAID Administrator shall
			 assign additional staff with technical and operational expertise as may be
			 needed to assist the Advisor in carrying out the purposes of this
			 section.
					(2)DutiesThe Advisor is authorized to—
						(A)coordinate and advise USAID efforts to
			 integrate gender in foreign assistance design, strategy, and programs,
			 including to make recommendations to the USAID Administrator regarding USAID
			 policies, procedures, and budgeting;
						(B)collect and make publicly available data
			 and analysis on gender integration activities, women's development, and
			 strategies for gender-based violence prevention and response, in accordance
			 with agency-wide mechanisms for data collection, monitoring, and evaluation;
			 and
						(C)provide recommendations to the
			 Administrator and the Ambassador.
						(e)StrategyNot later than 1 year after enactment of
			 this Act, the Secretary of State and the Administrator of the United States
			 Agency for International Development shall submit to the Committees on
			 Appropriations, the Committee on Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of Representatives, a 5-year
			 strategy, developed by the Ambassador and the Advisor in consultation with
			 foreign governments and United States and foreign civil society organizations
			 with relevant expertise, to prevent and respond to violence against women and
			 girls comprehensively in at least 5 developing countries with severe levels of
			 violence, which shall include clear and achievable goals and objectives,
			 indicators and benchmarks for measuring progress, and expected results.
				(f)ClarificationNothing in this section shall be construed
			 as affecting in any way existing statutory prohibitions related to abortion or
			 existing statutory prohibitions on the use of funds to lobby for or against
			 abortion.
				LIVING QUARTERS AND
		  ALLOWANCES
			7084.Section 9 of the United Nations
			 Participation Act of 1945 (22 U.S.C. 287e–1) is amended—
				(1)in subsection (2) by striking to no
			 more than 30 and inserting for a period not longer than 5 years
			 to no more than 35, by striking other representatives,
			 and inserting and for a period not longer than 10 years to other
			 representatives, and by striking (for periods and all
			 that follows through for such purpose; and
				(2)by adding at the end the following new
			 subsection:
					
						(5)Living quarters and allowances provided
				under this section shall be considered for all purposes as authorized by
				chapter 9 of title I of the Foreign Service Act of 1980 and may not be provided
				to an employee who is occupying living quarters that are owned by such
				employee.
						.
				Asian development fund and asian
		  development bank authorizations
			7085.The Asian Development Bank Act (22 U.S.C.
			 285 et seq.) is amended by adding at the end the following—
				
					33.Ninth replenishment
						(a)Contribution authorizedThe United States Governor of the Bank is
				authorized to contribute $461,000,000 on behalf
				of the United States to the ninth replenishment of the resources of the Fund,
				to the extent such amounts are made available in advance through appropriations
				Acts.
						(b)Authorization of
				appropriationsIn order to
				pay for the United States contribution under subsection (a), there are
				authorized to be appropriated, without fiscal year limitation,
				$461,000,000 for payment by the Secretary of the
				Treasury.
						34.Fifth capital increase
						(a)Subscription authorized
							(1)The United States Governor of the Bank may
				subscribe on behalf of the United States to 1,104,420 additional shares of the
				capital stock of the Bank.
							(2)Any subscription by the United States to
				the capital stock of the Bank shall be effective only to such extent and in
				such amounts as are made available in advance through appropriations
				Acts.
							(b)Limitations on authorization of
				appropriations
							(1)In order to pay for the increase in the
				United States subscription to the Bank under subsection (a), there are
				authorized to be appropriated, without fiscal year limitation,
				$13,323,173,083 for payment by the Secretary of
				the Treasury.
							(2)Of the amount authorized to be appropriated
				under paragraph (1)—
								(A)$532,929,240
				shall be for paid in shares of the Bank; and
								(B)$12,790,243,843
				shall be for callable shares of the
				Bank.
								.
				Department of state office of inspector
		  general personnel
				7086.The Inspector General of the Department of
			 State may waive any of the following provisions to employ annuitants
			 (individuals who are entitled to benefits under a retirement system for
			 Government employees): (A) subsections (a) through (d) of section 8344 of title
			 5, United States Code; (B) subsections (a) through (e) of section 8468 of title
			 5, United States Code; (C) subsections (a) through (d) of section 824 of the
			 Foreign Service Act of 1980 (22 5
			 U.S.C. 4064); and (D) any other similar provision of law, as identified by the
			 Inspector General in regulations: 
			 Provided, That the Inspector
			 General may exercise this authority: (A) only on a case-by-case basis and only
			 for so long as is necessary; (B) if there are recruiting or retention
			 difficulties for the position involved or a temporary emergency hiring need;
			 (C) as long as it does not cause the number of employees within the Office of
			 Inspector General (OIG) employed under this or other similar authority to
			 exceed, as of any given date, 15 percent of the total OIG workforce, determined
			 on a full-time equivalent basis; and (D) this authority is repealed on October
			 1, 2013, except that an annuitant re-employed pursuant to the waiver in this
			 section before October 1, 2013, may continue such employment until not later
			 than September 30, 2014: 
			 Provided further,
			 That nothing in this section may be construed to permit or require that any
			 re-employed annuitant benefitting from a waiver of a provision of law set forth
			 in this section be treated as a Government employee for purposes of the
			 retirement system to which such provision relates: 
			 Provided further,
			 That the Inspector General of the Department of State is authorized to obtain
			 services under section 3109 of title 5, United States Code, without regard to
			 subsections (d)(1) of such section, and is considered the head of the agency
			 under subsection (b) of such section for purposes of exercising this authority:
			 
			 Provided further,
			 That services may be obtained by the Inspector General for a period of up to 1
			 year, with an option to extend such services for an additional 2 years, and
			 that the total number of individuals employed under this section shall not
			 exceed 15 percent of the total OIG workforce, determined on a full-time
			 equivalent basis: 
			 Provided further,
			 That the authority to obtain such services shall expire on September 30,
			 2015.
				United states agency for international
		  development office of inspector general
		  personnel
				7087.The United States Agency for International
			 Development Office of Inspector General (USAID OIG) may contract with United
			 States citizens for personal services when the Inspector General determines
			 that its personnel resources are otherwise insufficient: 
			 Provided, That not more than 5
			 percent of USAID OIG personnel (determined on a full-time equivalent basis), as
			 of any given date, are serving under personal services contracts, that such
			 contracts shall not exceed a term of 2 years unless the Inspector General
			 determines that exceptional circumstances justify an extension of up to 1
			 additional year, and that such contractors shall not be considered employees of
			 the Federal Government for purposes of title 5, United States Code, or members
			 of the Foreign Service for purposes of title 22, United States Code: 
			 Provided further,
			 That the Inspector General may waive subsections (a) through (d) of section
			 8344, and subsections (a) through (e) of section 8468 of title 5, United States
			 Code, and subsections (a) through (d) of section 4064 of title 22, United
			 States Code, on behalf of re-employed annuitants serving in a position within
			 the USAID OIG to facilitate the assignment of persons to positions in Iraq,
			 Pakistan, Afghanistan, and Haiti or to positions vacated by members of the
			 Foreign Service assigned to those countries, and that this authority shall be
			 exercised on a case-by-case basis for positions for which there is difficulty
			 recruiting or retaining a qualified employee or to address a temporary
			 emergency hiring need: 
			 Provided further,
			 That the individuals employed by the USAID OIG under this section shall not be
			 considered employees for purposes of subchapter III of chapter 83 of title 5,
			 United States Code, or chapter 84 of such title: 
			 Provided further,
			 That the authorities of the Inspector General under this paragraph shall
			 terminate on October 1, 2013: 
			 Provided further,
			 That section 5541(2)(C)(xiv) of title 5, United States Code, is amended to read
			 as follows:
				
					(xiv)a Foreign Service officer, except that
				Foreign Service officers serving as criminal investigators in the Office of
				Inspector General of the United States Agency for International Development
				shall be eligible for and receive availability pay on the same terms as
				criminal investigators (as defined in section
				5545a).
					.7088.Assistance for foreign nongovernmental
		organizationsPart I of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151 et seq.) is amended by inserting after section 104C, the
			 following new section:
				
					104D.Eligibility for AssistanceNotwithstanding any other provision of law,
				regulation, or policy, in determining eligibility for assistance authorized
				under sections 104, 104A, 104B, and 104C—
						(1)a foreign nongovernmental organization
				shall not be ineligible for such assistance solely on the basis of health or
				medical services, including counseling and referral services, provided by such
				organization with non-United States Government funds if such services are
				permitted in the country in which they are being provided and would not violate
				United States law if provided in the United States; and
						(2)a foreign nongovernmental organization
				shall not be subject to requirements relating to the use of non-United States
				Government funds for advocacy and lobbying activities other than those that
				apply to United States nongovernmental organizations receiving assistance under
				this
				part.
						.
				RESCISSIONS
				7089.(a)Export-Import bankOf the unobligated balances available under
			 the heading Subsidy Appropriation for the Export-Import Bank of
			 the United States in title VI of division H of Public Law 111–8 and under such
			 heading in prior acts making appropriations for the Department of State,
			 foreign operations, and related programs,
			 $140,000,000 are rescinded.
				(b)Andean counterdrug programOf the unobligated balances available under
			 the heading Andean Counterdrug Programs in title III of division
			 H of Public Law 111–8 and under such heading in prior acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs, $25,000,000 are rescinded.
				(c)Diplomatic and consular
			 programsOf the funds
			 appropriated in prior Acts making appropriations for the Department of State,
			 foreign operations, and related programs under the heading Diplomatic
			 and Consular Programs, $5,000,000 are
			 rescinded: 
			 Provided, That no amounts may be
			 rescinded from amounts that were designated by the Congress as an emergency
			 requirement pursuant to the Concurrent Resolution on the Budget or the Balanced
			 Budget and Emergency Deficit Control Act of 1985, as amended.
				This Act may be cited as the
			 Department of State, Foreign
			 Operations, and Related Programs Appropriations Act,
			 2011
			
	
		July 29, 2010
		Read twice and placed on
		  the calendar
	
